Name: Commission Implementing Regulation (EU) 2019/1383 of 8 July 2019 amending and correcting Regulation (EU) No 1321/2014 as regards safety management systems in continuing airworthiness management organisations and alleviations for general aviation aircraft concerning maintenance and continuing airworthiness management (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  transport policy;  air and space transport;  production
 Date Published: nan

 4.9.2019 EN Official Journal of the European Union L 228/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1383 of 8 July 2019 amending and correcting Regulation (EU) No 1321/2014 as regards safety management systems in continuing airworthiness management organisations and alleviations for general aviation aircraft concerning maintenance and continuing airworthiness management (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2018/1139 of the European Parliament and of the Council of 4 July 2018 on common rules in the field of civil aviation and establishing a European Union Aviation Safety Agency, and amending Regulations (EC) No 2111/2005, (EC) No 1008/2008, (EU) No 996/2010, (EU) No 376/2014 and Directives 2014/30/EU and 2014/53/EU of the European Parliament and of the Council, and repealing Regulations (EC) No 552/2004 and (EC) No 216/2008 of the European Parliament and of the Council and Council Regulation (EEC) No 3922/91 (1), and in particular Article 17(1) and Article 62(14) and (15) thereof, Whereas: (1) Commission Regulation (EU) No 1321/2014 (2) contains rules related to maintenance and continuing airworthiness management of certain aircraft. In the interest of proportionality, it is necessary to adapt those rules by introducing simplified requirements corresponding to the lower risks associated with light aircraft in general aviation, which is not listed in the air operator certificate of an air carrier licensed in accordance with Regulation (EC) No 1008/2008 of the European Parliament and of the Council (3). To that end, a new set of requirements ensuring the airworthiness of such aircraft should be introduced. Those requirements should be less stringent than the current requirements in aircraft maintenance programmes, airworthiness reviews and deferment of defects. When such maintenance requirements would be applicable to other than complex motor-powered aircraft, the owner of such aircraft should not be prevented to contract maintenance tasks to maintenance organisation approved under Annex II (Part-145) to Regulation (EU) No 1321/2014. (2) A new set of rules allowing for more flexibility as regards the definition and the execution of the aircraft maintenance programme should be introduced for aircraft other than complex motor-powered aircraft and not listed in the air operator certificate of an air carrier licensed in accordance with Regulation (EC) No 1008/2008. As a consequence, a new organisation approval with less stringent requirements and combined privileges for maintenance, continuing airworthiness management and for airworthiness reviews and permits to fly should be introduced. (3) Pursuant to Commission Regulation (EU) No 965/2012 (4), holders of an air operator certificate (AOC) are currently required to have a management system in place, including safety risk management of their activities. One of such activities is the continuing airworthiness management of their aircraft fleet, which is carried out by their own continuing airworthiness management organisation (CAMO), approved in accordance with Subpart G of Annex I to Regulation (EU) No 1321/2014. However, Subpart G of Annex I does not currently contain any requirements for safety risk management within the CAMO. Therefore, a management system of CAMOs, including safety risk management for organisations that manage the continuing airworthiness of aircraft used by AOC holders, should be introduced. That management system should apply to all CAMOs that manage the continuing airworthiness. (4) Sufficient transition period should be provided for organisations involved in the continuing airworthiness of aircraft and components to ensure compliance with new rules and procedures introduced by this Regulation. (5) In order to ensure proportionate rules for aircraft other than complex motor-powered aircraft and not listed in the air operator certificate of an air carrier licensed in accordance with Regulation (EC) No 1008/2008, safety management principles should not apply to combined airworthiness organisations. (6) In addition, it is also appropriate to align the requirements for the competent authorities with the developments of safety management concepts by the International Civil Aviation Organisation, in particular as regards the introduction of the authority management system, as well as the implementation of the state safety programme and ensuring coordination between authorities. (7) A wrong airworthiness assessment of the aircraft due to incomplete continuing airworthiness records can pose a risk to flight safety. Therefore, the existing rules related to continuing airworthiness records should be amended. (8) Some editorial errors leading to interpretation difficulties of certain provisions in Annex III to Regulation (EU) No 1321/2014 should be corrected. (9) Regulation (EU) No 1321/2014 should therefore be amended. (10) The measures provided for in this Regulation are based on Opinions No 05/2016 (5), No 06/2016 (6) and No 13/2016 (7) issued by the Agency in accordance with Article 76(1) of Regulation (EU) 2018/1139 of the European Parliament and of the Council (8). (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 127(3) of Regulation (EU) 2018/1139, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1321/2014 is amended as follows: (1) Article 3 is replaced by the following: Article 3 Continuing airworthiness requirements 1. The continuing airworthiness of aircraft referred to in point (a) of Article 1 and components for installation thereon shall be ensured in accordance with the requirements of Annex I (Part-M), except for aircraft listed in the first subparagraph of paragraph 2 to which the requirements of Annex Vb (Part-ML) shall apply. 2. The requirements of Annex Vb (Part-ML) shall apply to the following other than complex motor-powered aircraft: (a) aeroplanes of 2 730 kg maximum take-off mass or less; (b) rotorcraft of 1 200 kg maximum take-off mass or less, certified for a maximum of up to 4 occupants; (c) other ELA2 aircraft. Where aircraft referred to points (a), (b) and (c) of the first subparagraph is listed in the air operator certificate of an air carrier licensed in accordance with Regulation (EC) No 1008/2008, the requirements of Annex I (Part-M) shall apply. 3. In order to be listed in the air operator certificate of an air carrier licensed in accordance with Regulation (EC) No 1008/2008, aircraft referred to in points (a), (b) and (c) of the first subparagraph of paragraph 2 shall comply with all of the following requirements: (a) its aircraft maintenance programme has been approved by the competent authority in accordance with point M.A.302 of Annex I (Part-M); (b) due maintenance required by the maintenance programme referred to in point (a) has been performed and certified in accordance with point 145.A.48 and 145.A.50 of Annex II (Part-145); (c) an airworthiness review has been performed and a new airworthiness review certificate has been issued in accordance with point M.A.901 of Annex I (Part-M). 4. By way of derogation from paragraph 1 of this Article, the continuing airworthiness of aircraft referred to in point (a) of Article 1, for which a permit to fly has been issued, shall be ensured on the basis of the specific continuing airworthiness arrangements defined in the permit to fly issued in accordance with Annex I (Part-21) to Commission Regulation (EU) No 748/2012 (*1). 5. Aircraft maintenance programmes for aircraft referred to in point (a) of Article 1 that comply with the requirements specified in point M.A.302 of Annex I (Part-M) applicable before 20 August 2019 shall be deemed to comply with the requirements specified in point M.A.302 of Annex I (Part-M) or point ML.A.302 of Annex Vb (Part-ML), as applicable, in accordance with paragraphs 1 and 2. 6. Operators shall ensure the continuing airworthiness of aircraft referred to in point (b) of Article 1 and components for installation thereon in accordance with the requirements of Annex Va (Part-T). 7. The continuing airworthiness of aeroplanes with a maximum certificated take-off mass at or below 5 700 kg which are equipped with multiple turboprop engines shall be ensured in accordance with the requirements applicable to other than complex motor-powered aircraft as set out in points M.A.201, M.A.301, M.A.302, M.A.601 and M.A.803 of Annex I (Part-M), point 145.A.30 of Annex II (Part-145), points 66.A.5, 66.A.30, 66.A.70, Appendix V and VI of Annex III (Part-66), point CAMO.A.315 of Annex Vc (Part-CAMO), point CAO.A.010 and Appendix I of Annex Vd (Part-CAO) to the extent that they apply to other than complex motor-powered aircraft. (*1) Commission Regulation (EU) No 748/2012 of 3 August 2012 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (OJ L 224, 21.8.2012, p. 1).;" (2) Article 4 is replaced by the following: Article 4 Approvals for organisations involved in the continuing airworthiness 1. Organisations involved in the continuing airworthiness of aircraft and components for installation thereon, including maintenance, shall be approved, upon their request, by the competent authority in accordance with the requirements of Annex II (Part-145), Annex Vc (Part-CAMO) or Annex Vd (Part-CAO), as applicable to the respective organisations. 2. By way of derogation from paragraph 1, until 20 August 2020 organisations may, upon their request, be issued approvals by the competent authority in accordance with the requirements of Subpart F and Subpart G of Annex I (Part-M). Those approvals shall be valid until 20 August 2021. 3. Maintenance approvals issued or recognised by a Member State in accordance with the certification specification JAR-145 referred to in Annex II to Council Regulation (EEC) No 3922/91 (*2) and valid before 29 November 2003 shall be deemed to have been issued in accordance with the requirements of Annex II (Part-145) to this Regulation. 4. Organisations that hold a valid approval issued in accordance with Subpart F or Subpart G of Annex I (Part-M) or with Annex II (Part-145) shall, upon their request, be issued by the competent authority a Form 3-CAO as set out in Appendix 1 to Annex Vd (Part-CAO). The privileges of such an organisation under the approval issued in accordance with Annex Vd (Part-CAO) shall be the same as privileges under the approval issued in accordance with Subpart F or Subpart G of Annex I (Part-M) or with Annex II (Part-145). However, those privileges shall not exceed the privileges of an organisation referred to in Section A of Annex Vd (Part-CAO). The organisation may correct any findings of non-compliance with Annex Vd (Part-CAO) until 20 August 2021. If after that date the findings are not corrected, the approval shall be revoked. Until the organisation complies with Annex Vd (Part-CAO) or until 20 August 2021, whichever of the two comes first, it shall be certified and overseen in accordance with Subpart F or Subpart G of Annex I (Part-M) or Annex II (Part-145), as applicable. 5. Valid approvals of continuing airworthiness management organisations issued in accordance with Subpart G of Annex I (Part-M) shall be deemed to have been issued in accordance with Annex Vc (Part-CAMO). The organisation may correct any findings of non-compliance with Annex Vc (Part-CAMO) until 20 August 2021. If the organisation corrects the findings by that date, the competent authority shall issue a new Form 14 approval certificate in accordance with Annex Vc (Part-CAMO). If after that date the findings are not corrected, the approval shall be revoked. Until the organisation complies with Annex Vc (Part-CAMO) or 20 August 2021, whichever of the two comes first, it shall be certified and oversight in accordance with Subpart G of Annex I (Part-M). 6. Certificates of release to service and authorised release certificates issued before 28 October 2008 by a maintenance organisation approved in accordance with the requirements laid down in the national law of the Member State where the organisation is established, to other than complex motor-powered aircraft not involved in commercial air transport, including any component for installation thereto, shall be deemed to have been issued in accordance with points M.A.801, M.A.802 of Annex I (Part-M) and point 145.A.50 of Annex II (Part-145). (*2) Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation (OJ L 373, 31.12.1991, p. 4).;" (3) in Article 5, paragraph 1 is replaced by the following: 1. Certifying staff shall be qualified in accordance with the requirements of Annex III (Part-66), except as provided for in points M.A.606(h), M.A.607(b), M.A.801(d) and M.A.803 of Annex I (Part-M), in points ML.A.801(c) and ML.A.803 of Annex Vb (Part-ML), in points CAO.A.035(d) and CAO.A.040(b) of Annex Vd (Part-CAO) and in points 145.A.30(j) of and Appendix IV to Annex II (Part-145).; (4) the following Article 7a is inserted: Article 7a Competent authorities 1. Where a Member State designates more than one entity as competent authority with the necessary powers and allocated responsibilities for the certification and oversight of persons and organisations subject to this Regulation, the following requirements shall be complied with: (a) the areas of competence of each competent authority shall be clearly defined, in particular in terms of responsibilities and geographic limitations; (b) coordination shall be established between those authorities in order to ensure effective certification and oversight of all organisations and persons subject to this Regulation within their respective remits. 2. Member States shall ensure that the personnel of their competent authorities do not perform certification and oversight activities when there are indications that this could result, directly or indirectly, in a conflict of interest, in particular when relating to family or financial interest. 3. Where necessary to carry out certification or oversight tasks under this Regulation, the competent authorities shall be empowered to: (a) examine the records, data, procedures, and any other material relevant to the execution of the certification and/or oversight tasks; (b) make copies or extracts from such records, data, procedures and other material; (c) ask for an oral explanation on-site from any of the personnel of those organisations; (d) enter relevant premises, operating sites or means of transport owned or used by those persons; (e) perform audits, investigations, assessments, inspections, including unannounced inspections, in respect of those organisations; (f) take or initiate enforcement measures as appropriate. 4. The powers referred to in paragraph 3 shall be exercised in compliance with the legal provisions of the relevant Member State.; (5) Article 9 is deleted; (6) Annex I is amended in accordance with Annex I to this Regulation; (7) Annex II is amended in accordance with Annex II to this Regulation; (8) Annex III is amended in accordance with Annex III to this Regulation; (9) Annex IV is amended in accordance with Annex IV to this Regulation: (10) Annex Va is amended in accordance with Annex V to this Regulation; (11) the text set out in Annex VI to this Regulation is inserted as Annex Vb; (12) the text set out in Annex VII to this Regulation is inserted as Annex Vc; (13) the text set out in Annex VIII to this Regulation is inserted as Annex Vd. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 20 February 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 212, 22.8.2018, p. 1. (2) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1). (3) Regulation (EC) No 1008/2008 of the European Parliament and of the Council of 24 September 2008 on common rules for the operation of air services in the Community (OJ L 293, 31.10.2008, p. 3). (4) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (5) Opinion No 05/2016: Task force for the review of Part-M for General Aviation. (6) Opinion No 06/2016: Embodiment of safety management system (SMS) requirements into Commission Regulation (EU) No 1321/2014  SMS in Part-M. (7) Opinion No 13/2016: Technical records (8) Regulation (EU) 2018/1139 of the European Parliament and of the Council of 4 July 2018 on common rules in the field of civil aviation and establishing a European Union Aviation Safety Agency, and amending Regulations (EC) No 2111/2005, (EC) No 1008/2008, (EU) No 996/2010, (EU) No 376/2014 and Directives 2014/30/EU and 2014/53/EU of the European Parliament and of the Council, and repealing Regulations (EC) No 552/2004 and (EC) No 216/2008 of the European Parliament and of the Council and Council Regulation (EEC) No 3922/91 (OJ L 212, 22.8.2018, p. 1). ANNEX I Annex I to Regulation (EU) No 1321/2014 is amended as follows: (1) the table of content is replaced as follows: CONTENTS M.1 SECTION A  TECHNICAL REQUIREMENTS SUBPART A  GENERAL M.A.101 Scope SUBPART B  ACCOUNTABILITY M.A.201 Responsibilities M.A.202 Occurrence reporting SUBPART C  CONTINUING AIRWORTHINESS M.A.301 Continuing airworthiness tasks M.A.302 Aircraft maintenance programme M.A.303 Airworthiness directives M.A.304 Data for modifications and repairs M.A.305 Aircraft continuing airworthiness record system M.A.306 Aircraft technical log system M.A.307 Transfer of aircraft continuing airworthiness records SUBPART D  MAINTENANCE STANDARDS M.A.401 Maintenance data M.A.402 Performance of maintenance M.A.403 Aircraft defects SUBPART E  COMPONENTS M.A.501 Classification and installation M.A.502 Component maintenance M.A.503 Life-limited parts and time-controlled components M.A.504 Segregation of components SUBPART F  MAINTENANCE ORGANISATION M.A.601 Scope M.A.602 Application M.A.603 Extent of approval M.A.604 Maintenance organisation manual M.A.605 Facilities M.A.606 Personnel requirements M.A.607 Certifying staff and airworthiness review staff M.A.608 Components, equipment and tools M.A.609 Maintenance data M.A.610 Maintenance work orders M.A.611 Maintenance standards M.A.612 Aircraft certificate of release to service M.A.613 Component certificate of release to service M.A.614 Maintenance and airworthiness review records M.A.615 Privileges of the organisation M.A.616 Organisational review M.A.617 Changes to the approved maintenance organisation M.A.618 Continued validity of approval M.A.619 Findings SUBPART G  CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATION M.A.701 Scope M.A.702 Application M.A.703 Extent of approval M.A.704 Continuing airworthiness management exposition M.A.705 Facilities M.A.706 Personnel requirements M.A.707 Airworthiness review staff M.A.708 Continuing airworthiness management M.A.709 Documentation M.A.710 Airworthiness review M.A.711 Privileges of the organisation M.A.712 Quality system M.A.713 Changes to the approved continuing airworthiness organisation M.A.714 Record-keeping M.A.715 Continued validity of approval M.A.716 Findings SUBPART H  CERTIFICATE OF RELEASE TO SERVICE (CRS) M.A.801 Aircraft certificate of release to service M.A.802 Component certificate of release to service M.A.803 Pilot-owner authorisation SUBPART I  AIRWORTHINESS REVIEW CERTIFICATE M.A.901 Aircraft airworthiness review M.A.902 Validity of the airworthiness review certificate M.A.903 Transfer of aircraft registration within the EU M.A.904 Airworthiness review of aircraft imported into the EU M.A.905 Findings SECTION B  PROCEDURE FOR COMPETENT AUTHORITIES SUBPART A  GENERAL M.B.101 Scope M.B.102 Competent authority M.B.103 Findings and enforcement measures - persons M.B.104 Record-keeping M.B.105 Mutual exchange of information SUBPART B  ACCOUNTABILITY M.B.201 Responsibilities M.B.202 Information to the Agency SUBPART C  CONTINUING AIRWORTHINESS M.B.301 Aircraft maintenance programme M.B.302 Exemptions M.B.303 Aircraft continuing airworthiness monitoring M.B.304 Revocation, suspension and limitation M.B.305 Aircraft technical log system SUBPART D  MAINTENANCE STANDARDS SUBPART E  COMPONENTS SUBPART F  MAINTENANCE ORGANISATION M.B.601 Application M.B.602 Initial Approval M.B.603 Issue of approval M.B.604 Continuing oversight M.B.605 Findings M.B.606 Changes M.B.607 Revocation, suspension and limitation of an approval SUBPART G  CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATION M.B.701 Application M.B.702 Initial approval M.B.703 Issue of approval M.B.704 Continuing oversight M.B.705 Findings M.B.706 Changes M.B.707 Revocation, suspension and limitation of an approval SUBPART H  CERTIFICATE OF RELEASE TO SERVICE (CRS) SUBPART I  AIRWORTHINESS REVIEW CERTIFICATE M.B.901 Assessment of recommendations M.B.902 Airworthiness review by the competent authority M.B.903 Findings M.B.904 Exchange of information Appendix I  Continuing airworthiness management contract Appendix II  Authorised Release Certificate  EASA Form 1 Appendix III  Airworthiness Review Certificate  EASA Form 15 Appendix IV  Class and Ratings System to be used for the Approval of Maintenance Organisations referred to in Annex I (Part-M), Subpart F and in Annex II (Part-145) Appendix V  Maintenance Organisation Approval referred to in Annex I (Part-M), Subpart F Appendix VII  Complex Maintenance Tasks Appendix VIII  Limited Pilot owner Maintenance; (2) point M.1 is amended as follows: (a) point 3 is replaced by the following: 3. for the approval of aircraft maintenance programmes (AMP), one of the following: (i) the authority designated by the Member State of registry of the aircraft; (ii) if prior to the approval of the aircraft maintenance programme the Member State of registry agrees, one of the following: (a) the authority designated by the Member State where the operator has its principal place of business or, in case the operator has no principal place of business, the authority designated by the Member State where the operator has its place of establishment or where the operator resides; (b) the authority responsible for the oversight of the organisation managing the continuing airworthiness of the aircraft or with which the owner has concluded a limited contract in accordance with point (i)(1) of point M.A.201. (b) point 4 is deleted; (3) point M.A.101 is replaced by the following: M.A.101 Scope This Section establishes the measures to be taken to ensure that the airworthiness of aircraft is maintained, including its maintenance. It also specifies the conditions to be met by the persons or organisations involved in such activities.; (4) in point M.A.201, point (a) is replaced by the following: (a) The owner of the aircraft shall be responsible for the continuing airworthiness of aircraft and shall ensure that no flight takes place unless all of the following requirements are met: (1) the aircraft is maintained in an airworthy condition; (2) any operational and emergency equipment fitted is correctly installed and serviceable or clearly identified as unserviceable; (3) the airworthiness certificate is valid; (4) the maintenance of the aircraft is performed in accordance with the AMP specified in point M.A.302.; (5) in point M.A.201, points (d) to (i) are replaced by the following: (d) The pilot-in-command or, in the case of aircraft used by air carriers licensed in accordance with Regulation (EC) No 1008/2008, the operator, shall be responsible for the satisfactory accomplishment of the pre-flight inspection. That inspection shall be carried out by the pilot or another qualified person and shall not need to be carried out by an approved maintenance organisation or by certifying staff. (e) In the case of aircraft used by air carriers licensed in accordance with Regulation (EC) No 1008/2008 the operator shall be responsible for the continuing airworthiness of the aircraft it operates and shall: (1) ensure that no flight takes place unless the conditions set out in point (a) are met; (2) take the necessary steps to ensure its approval as a continuing airworthiness management organisation (CAMO) pursuant to Annex Vc (Part-CAMO), as part of air operator certificate for the aircraft it operates; (3) take the necessary steps to ensure its approval in accordance with Annex II (Part-145) or conclude a written contract in accordance with point (c) of point CAMO.A.315 of Annex Vc (Part-CAMO) with an organisation which has been approved in accordance with Annex II (Part-145). (f) For complex motor-powered aircraft used for commercial specialised operations, for CAT operations other than those performed by air carriers licensed in accordance with Regulation (EC) No 1008/2008 or by commercial Approved Training Organisations (ATO) and Declared Training Organisations (DTO) referred to in Article 10a of Regulation (EU) No 1178/2011, the operator shall ensure that: (1) no flight takes place unless the conditions set out in point (a) are met; (2) the tasks associated with continuing airworthiness are performed by a CAMO approved in accordance with Annex Vc (Part-CAMO); when the operator is not itself approved in accordance with that Section it shall conclude a written contract as regards the performance of those tasks in accordance with Appendix I to this Annex with an organisation approved in accordance with Annex Vc (Part-CAMO); (3) the CAMO referred to in point (2) is approved in accordance with Annex II (Part-145) as an organisation to qualify for the issue of an approval for the maintenance of aircraft and of components for installation thereon, or that CAMO has concluded a written contract in accordance with point (c) of point CAMO.A.315 of Annex Vc (Part-CAMO) with organisations approved in accordance with Annex II (Part-145). (g) For complex motor-powered aircraft not included in points (e) and (f), the owner shall ensure that: (1) no flight takes place unless the conditions set out in point (a) are met; (2) the tasks associated with continuing airworthiness are performed by a CAMO approved in accordance with Annex Vc (Part-CAMO); when the owner is not a CAMO approved in accordance with Annex Vc (Part-CAMO), it shall conclude a written contract as regards the performance of those tasks in accordance with Appendix I to this Annex with an organisation approved in accordance with Annex Vc (Part-CAMO); (3) the CAMO referred to in point (2) is approved in accordance with Annex II (Part-145) as an organisation to qualify for the issue of an approval for the maintenance of aircraft and of components for installation thereon, or that CAMO has concluded a written contract in accordance with point (c) of point CAMO.A.315 of Annex Vc (Part-CAMO) with organisations approved in accordance with Annex II (Part-145). (h) For aircraft other than complex motor-powered aircraft used for commercial specialised operations or for CAT operations other than those performed by air carriers licensed in accordance with Regulation (EC) No 1008/2008, or by commercial ATOs and commercial DTOs referred to in Article 10a of Regulation (EU) No 1178/2011, the operator shall ensure that: (1) no flight takes place unless the conditions set out in point (a) are met; (2) the tasks associated with continuing airworthiness are performed by a CAMO approved in accordance with Annex Vc (Part-CAMO) or a combined airworthiness organisation (CAO) approved in accordance with Annex Vd (Part-CAO); when the operator is not a CAMO approved in accordance with Annex Vc (Part-CAMO) or a CAO approved in accordance with Annex Vd (Part-CAO) it shall conclude a written contract in accordance with Appendix I to this Annex with a CAMO approved in accordance with Annex Vc (Part-CAMO) or a CAO approved in accordance with Annex Vd (Part-CAO); (3) the CAMO or CAO referred to in point (2) is approved in accordance with Annex II (Part-145) or in accordance with Part-M, Subpart F of this Annex or as a CAO with maintenance privileges, or that CAMO has concluded a written contract in accordance with point (c) of point CAMO.A.315 of Annex Vc (Part-CAMO) with organisations approved in accordance with Annex II (Part-145) or in accordance with Subpart F of Part-M of this Annex or Annex Vd (Part-CAO) with maintenance privileges. (i) For aircraft other than complex motor-powered aircraft not included in points (e) and (h), or used for limited operations, the owner shall ensure that flight takes place only if the conditions set out in point (a) are met. To that end, the owner shall, alternatively: (1) attribute the continuing airworthiness tasks referred to in point M.A. 301 to a CAMO or CAO through a written contract concluded in accordance with Appendix I; (2) carry out those tasks himself. If the owner chooses to carry out those tasks himself then he may decide not to carry out the tasks of the development of and the processing of the approval of the AMP only if those tasks are performed by a CAMO or CAO through a written contract concluded in accordance with point M.A.302. (6) point M.A.202 is replaced by the following: M.A.202 Occurrence reporting (a) Without prejudice to the reporting requirements set out in Annex II (Part-145) and Annex Vc (Part-CAMO), any person or organisation responsible in accordance with point M.A.201 shall report any identified condition of an aircraft or component which endangers flight safety to: (1) the competent authority designated by the Member State of registry of the aircraft, and, when different to the Member State of registry, to the competent authority designated by the Member State of the operator; (2) to the organisation responsible for the type design or supplemental type design. (b) The reports referred to in point (a) shall be made in a manner determined by the competent authority referred to in point (a) and shall contain all pertinent information about the condition known to the person or organisation making the report. (c) Where the maintenance or the airworthiness review of the aircraft is carried out on the basis of a written contract, the person or the organisation responsible for those activities shall also report any condition referred to in point (a) to the owner and the operator of the aircraft and, when different, to the CAMO or CAO concerned. (d) The person or organisation shall submit the reports referred to in points (a) and (c) as soon as possible, but no later than 72 hours from the moment when the person or organisation identified the condition to which the report relates, unless exceptional circumstances prevent this. (e) The person or organisation shall submit a follow-up report, providing details of actions which that person or organisation intends to take to prevent similar occurrences in the future, as soon as those actions have been identified. The follow-up report shall be submitted in a form and manner established by the competent authority.; (7) points M.A.301 and M.A.302 are replaced by the following: M.A.301 Continuing airworthiness tasks The aircraft continuing airworthiness and the serviceability of operational and emergency equipment shall be ensured by: (a) the accomplishment of pre-flight inspections; (b) the rectification of any defect and damage affecting safe operation in accordance with data specified in points M.A.304 and M.A.401, as applicable, while taking into account the minimum equipment list (MEL) and configuration deviation list, when they exist; (c) the accomplishment of all maintenance in accordance with the AMP referred to in point M.A.302; (d) the release of all maintenance in accordance with Subpart H; (e) for all complex motor-powered aircraft or aircraft used by air carriers licensed in accordance with Regulation (EC) No 1008/2008, the analysis of the effectiveness of the approved AMP referred to in point M.A.302; (f) the accomplishment of any applicable: (1) airworthiness directive (AD); (2) operational directive with a continuing airworthiness impact; (3) continuing airworthiness requirement established by the Agency; (4) measures required by the competent authority in immediate reaction to a safety problem; (g) the accomplishment of modifications and repairs in accordance with point M.A.304; (h) delivering to the pilot-in-command, or to the operator in the case of air carriers licensed in accordance with Regulation (EC) No 1008/2008, the mass and balance statement reflecting the current configuration of the aircraft; (i) maintenance check flights, when necessary. M.A.302 Aircraft maintenance programme (a) Maintenance of each aircraft shall be organised in accordance with an AMP. (b) The AMP and any subsequent amendments thereto shall be approved by the competent authority. (c) When the continuing airworthiness of aircraft is managed by a CAMO or CAO, or when there is a written contract between the owner and a CAMO or CAO concluded in accordance with point (i)(1) of point M.A.201, the AMP and its amendments may be approved through an indirect approval procedure. In that case, the indirect approval procedure shall be established by the CAMO or CAO concerned as part of the continuing airworthiness management exposition (CAME) referred to in point CAMO.A.300 of Annex Vc or as part of the combined airworthiness exposition (CAE) referred to in point CAO.A.025 of Annex Vd and shall be approved by the competent authority responsible for that CAMO or CAO. The indirect approval procedure shall only be used when the CAMO or CAO concerned is under the oversight of the Member State of registry of aircraft, unless a written contract has been concluded in accordance with point 3 of point M.1 transferring responsibility for the approval of the aircraft maintenance programme to the competent authority responsible for the CAMO or CAO. (d) The AMP shall demonstrate compliance with: (1) the instructions issued by the competent authority; (2) the instructions for continuing airworthiness: (i) issued by the holders of the type certificate, restricted type certificate, supplemental type certificate, major repair design approval, ETSO authorisation or any other relevant approval issued under Annex I (Part-21) to Regulation (EU) No 748/2012; (ii) included in the certification specifications referred to in point 21.A.90B or 21.A.431B of Annex I (Part-21) to Regulation (EU) No 748/2012, if applicable; (e) By derogation to point (d), the owner or the organisation managing the continuing airworthiness of the aircraft may deviate from the instruction referred to in point (d)(2) and propose escalated intervals in the AMP, based on data obtained from sufficient reviews carried out in accordance with point (h). Indirect approval is not permitted for the escalation of safety-related tasks. The owner or the organisation managing the continuing airworthiness of the aircraft may also propose additional instructions in the AMP. (f) The AMP shall contain details of all maintenance to be carried out, including frequency and any specific tasks linked to the type and specificity of operations. (g) For complex motor-powered aircraft, when the AMP is based on maintenance steering group logic or on condition monitoring, the AMP shall include a reliability programme. (h) The AMP shall be subject to periodic reviews and be amended accordingly when necessary. Those reviews shall ensure that the AMP continues to be up to date and valid in light of the operating experience and instructions from the competent authority, while taking into account new or modified maintenance instructions issued by the type certificate and supplemental type certificate holders and any other organisation that publishes such data in accordance with Annex I (Part-21) to Regulation (EU) No 748/2012.; (8) point M.A.304 is replaced by the following: M.A.304 Data for modifications and repairs A person or organisation repairing an aircraft or a component, shall assess any damage. Modifications and repairs shall be carried out using, as appropriate, the following data: (a) approved by the Agency; (b) approved by a design organisation complying with Annex I (Part-21) to Regulation (EU) No 748/2012; (c) contained in the requirements referred to in point 21.A.90B or 21.A.431B of Annex I (Part-21) to Regulation (EU) No 748/2012.; (9) point M.A.305 is replaced by the following: M.A.305 Aircraft continuing airworthiness record system (a) At the completion of any maintenance, aircraft certificate of release to service (CRS) required by point M.A.801 or point 145.A.50, as applicable, shall be entered in the aircraft continuing airworthiness record system, as soon as practicable and no later than 30 days after the completion of any maintenance. (b) The aircraft continuing airworthiness record system shall contain the following: 1. the date of the entry, the total in-service life accumulated in the applicable parameter for aircraft, engine(s) and/or propeller(s); 2. the aircraft continuing airworthiness records described in points (c) and (d) below together with the supporting detailed maintenance records described in point (e) below; 3. if required by point M.A.306, the aircraft technical log. (c) The aircraft continuing airworthiness records shall include the current mass and balance report and the current status of: 1. ADs and measures mandated by the competent authority in immediate reaction to a safety problem; 2. modifications and repairs; 3. compliance with the AMP; 4. deferred maintenance tasks and deferred defects rectification. (d) The aircraft continuing airworthiness records shall include the current status specific to components of: 1. life-limited parts, including the life accumulated by each affected part in relation to the applicable airworthiness limitation parameter; and 2. time-controlled components, including the life accumulated by the affected components in the applicable parameter, since the last accomplishment of scheduled maintenance, as specified in the AMP. (e) The owner or operator shall establish a system to keep the following documents and data in a form acceptable to the competent authority and for the periods specified below: 1. aircraft technical log system: the technical log or other data equivalent in scope and detail, covering the 36 months period prior to the last entry, 2. the CRS and detailed maintenance records: (i) demonstrating compliance with ADs and measures mandated by the competent authority in immediate reaction to a safety problem applicable to the aircraft, engine(s), propeller(s) and components fitted thereto, as appropriate, until such time as the information contained therein is superseded by new information equivalent in scope and detail but covering a period not shorter than 36 months; (ii) demonstrating compliance with the applicable data in accordance with point M.A.304 for current modifications and repairs to the aircraft, engine(s), propeller(s) and any component subject to airworthiness limitations; and (iii) of all scheduled maintenance or other maintenance required for continuing airworthiness of aircraft, engine(s), propeller(s), as appropriate, until such time as the information contained therein is superseded by new information equivalent in scope and detail but covering a period not shorter than 36 months. 3. data specific to certain components: (i) an in-service history record for each life-limited part based on which the current status of compliance with airworthiness limitations is determined; (ii) the CRS and detailed maintenance records for the last accomplishment of any scheduled maintenance and any subsequent unscheduled maintenance of all life-limited parts and time-controlled components until the scheduled maintenance has been superseded by another scheduled maintenance of equivalent scope and detail but covering a period not shorter than 36 months; (iii) the CRS and owner's acceptance statement for any component that is fitted to an ELA2 aircraft without an EASA Form 1 in accordance with point (c) of point 21.A.307 of Annex I (Part-21) to Regulation (EU) No 748/2012 but covering a period not shorter than 36 months. 4. Record-keeping periods when the aircraft is permanently withdrawn from service: (i) the data required by point (b)(1) of point M.A.305 in respect of aircraft, engine(s), and propeller(s) which shall be retained for at least 12 months; (ii) the last effective status and reports as identified under points (c) and (d) of point M.A.305 which shall be retained for at least 12 months; and (iii) the most recent CRS(s) and detailed maintenance records as identified under points (e)(2)(ii) and (e)(3)(i) of point M.A.305 which shall be retained for at least 12 months. (f) The person or organisation responsible for the management of continuing airworthiness tasks pursuant to point M.A.201 shall comply with the requirements regarding the aircraft continuing airworthiness record system and present the records to the competent authority upon request. (g) All entries made in the aircraft continuing airworthiness record system shall be clear and accurate. When it is necessary to correct an entry, the correction shall be made in a manner that clearly shows the original entry. (10) in point M.A.306, point (a) the introductory phrase is replaced by the following: (a) In addition to the requirements of point M.A.305, for CAT, commercial specialised operations and commercial ATO or commercial DTO operations, the operator shall use a technical log system containing the following information for each aircraft:; (11) in point M.A.306, point (b) is replaced by the following: (b) The initial issue of aircraft technical log system shall be approved by the competent authority in accordance with point CAMO.A.105 of Annex Vc (Part-CAMO) or point CAO.1(1) of Annex Vd (Part-CAO), as applicable. Any subsequent amendment to that system shall be managed in accordance with point CAMO.A.300(c) or CAO.A.025(c); (12) in point M.A.306, point (c) is deleted. (13) point M.A.307 is replaced by the following: (a) When an aircraft is permanently transferred from one owner or operator to another, the transferring owner or operator shall ensure that the continuing airworthiness records referred to in point M.A.305 and, if applicable the technical log system referred to in point M.A.306, are also transferred. (b) When the owner contracts the continuing airworthiness management tasks to a CAMO or CAO, the owner shall ensure that the continuing airworthiness records referred to in point M.A.305 are transferred to that contracted organisation. (c) The time periods for the retention of records set out in point (e) of point M.A.305 shall continue to apply to the new owner, operator, CAMO or CAO.; (14) in point M.A.403, point (d) is replaced by the following: (d) Any defect not rectified before flight shall be recorded in the aircraft continuing airworthiness record system referred to in point M.A.305 or, if applicable in the aircraft technical log system referred to in point M.A.306.; (15) in point M.A.501, point (1) of point (a) is replaced by the following: (1) Components which are in a satisfactory condition, released on an EASA Form 1 or equivalent and marked in accordance with Subpart Q of Annex I (Part-21) to Regulation (EU) No 748/2012, unless otherwise specified in Annex I (Part-21) to Regulation (EU) No 748/2012 or in this Annex (Part-M) or Annex Vd (Part-CAO). (16) in point M.A.501, point (3) of point (a) is replaced by the following: (3) Components categorised as unsalvageable because they have reached their mandatory life limitation or contain a non-repairable defect. (17) point M.A.502 is replaced by the following: M.A.502 Component maintenance (a) The maintenance of components shall be performed by maintenance organisations approved in accordance with Subpart F of this Annex or with Annex II (Part-145) or with Annex Vd (Part-CAO), as applicable. (b) By derogation from point (a), where a component is fitted to the aircraft, the maintenance of such component may be performed by an aircraft maintenance organisation approved in accordance with Subpart F of this Annex or with Annex II (Part-145) or with Annex Vd (Part-CAO) or by certifying staff referred to in point (b)(2) of point M.A.801. Such maintenance shall be performed in accordance with aircraft maintenance data or in accordance with component maintenance data if the competent authority agreed. Such aircraft maintenance organisation or certifying staff may temporarily remove the component for maintenance if this is necessary to improve access to the component, except where additional maintenance is required due to the removal. Component maintenance performed in accordance with this point shall not be eligible for the issuance of an EASA Form 1 and shall be subject to the aircraft release requirements provided for in point M.A.801. (c) By derogation from point (a), where a component is fitted to the engine or auxiliary power unit (APU), the maintenance of such component may be performed by an engine maintenance organisation approved in accordance with Subpart F of this Annex, or with Annex II (Part-145) or with Annex Vd (Part-CAO). Such maintenance shall be performed in accordance with engine or APU maintenance data or in accordance with component maintenance data if agreed by the competent authority. Such B-rated organisation may temporarily remove the component for maintenance if this is necessary to improve access to the component, except where additional maintenance is required due to the removal. Points (a) to (c) above shall not apply to components referred to in point (c) of point 21.A.307 of Annex I (Part-21) to Regulation (EU) No 748/2012. (d) Maintenance of components referred to in point (c) of point 21.A.307 of Annex I (Part-21) to Regulation (EU) No 748/2012, where the component is fitted to the aircraft or is temporarily removed to improve access, shall be performed by an aircraft maintenance organisation approved in accordance with Subpart F of this Annex or with Annex II (Part-145) or with Annex Vd (Part-CAO), as applicable, by certifying staff referred to in point (b)(2) of point M.A.801 or by the pilot-owner referred to in point (b)(3) of point M.A.801. Component maintenance performed in accordance with this point shall not be eligible for the issuance of an EASA Form 1 and shall be subject to the aircraft release requirements provided for in point M.A.801.; (18) point M.A.503 is replaced by the following: M.A.503 Life-limited parts and time-controlled components (a) Installed life-limited parts and time-controlled components shall not exceed the approved limitation as specified in the AMP and ADs, except as provided for in point (c) of point M.A.504. (b) When the approved limitation expires, the component shall be removed from the aircraft for maintenance, or for disposal in the case of life-limited parts. (19) in point M.A.504 point (b) is replaced by the following: (b) Unsalvageable components shall not be permitted to re-enter the component supply system unless the mandatory life limitation has been extended or a repair solution has been approved in accordance with Regulation (EU) No 748/2012. (20) in point M.A.603, points (a) and (b) are replaced by the following: (a) An organisation involved in activities subject to this Subpart shall not exercise its activities unless approved by the competent authority. To that aim, the competent authority shall use the template set out in Appendix V. (b) The scope of work subject to approval shall be specified in the maintenance organisation manual in accordance with point M.A.604. Classes and ratings to be used for the approval of maintenance organisations are set out in Appendix IV of this Part.; (21) in point M.A.604, point (1) of point (a) is replaced by the following: 1. a statement signed by the accountable manager appointed in accordance with point M.A.606, point (a) which confirms that the organisation will at all times carry out its activities in accordance with the requirements of this Annex (Part-M) or Annex Vb (Part-ML), as applicable, and with the manual;; (22) in point M.A.606, point (i) is replaced by the following: (i) If the organisation performs airworthiness reviews and issues the corresponding airworthiness review certificate for ELA1 aircraft not involved in commercial operations in accordance with point ML.A.901 of Annex Vb (Part-ML), it shall have airworthiness review staff qualified and authorised in accordance with point ML.A.904 of Annex Vb (Part-ML).; (23) in point M.A.606, point (j) is deleted; (24) in point (a) of point M.A.607, point (1) is replaced by the following: 1. that certifying staff can demonstrate that they meet the requirements of point (b) of point 66.A.20 of Annex III (Part-66) or, where that Annex so requires, the requirements of the law of the Member State; (25) point M.A.609 is replaced by the following: M.A.609 Maintenance data The approved maintenance organisation shall hold and use applicable current maintenance data specified in point M.A.401 of this Annex or in point ML.A.401 of Annex Vb (Part-ML), as applicable, in the performance of maintenance, including modifications and repairs. However, in the case of customer-provided maintenance data, the organisation shall only hold and use such data when the maintenance work is in progress.; (26) points M.A.611, M.A.612 and M.A.613 are replaced by the following: M.A.611 Maintenance standards All maintenance shall be carried out in accordance with the requirements of Subpart D, Section A of this Annex or with the requirements of Subpart D, Section A of Annex Vb (Part-ML), as set out in Article 3 paragraph 1. M.A.612 Aircraft certificate of release to service Upon completion of all required aircraft maintenance in accordance with this Subpart, an aircraft CRS shall be issued in accordance with point M.A.801 of this Annex or point ML.A.801 of Annex Vb (Part-ML), as set out in Article 3 paragraph 1. M.A.613 Component certificate of release to service (a) Upon completion of all required component maintenance in accordance with this Subpart, a component CRS shall be issued in accordance with point M.A.802 of this Annex or with point ML.A.802 of Annex Vb (Part-ML), as applicable. An EASA Form 1 shall be issued, except for those components maintained in accordance with points (b) or (d) of point M.A.502, for components fabricated in accordance with point (c) of point M.A.603 of this Annex and for components in respect of which point ML.A.502 of Annex Vb (Part-ML) provides otherwise. (b) The component CRS document, EASA Form 1, may be generated from a computer system.; (27) in point M.A.614 point (b) is replaced by the following: (b) The approved maintenance organisation shall provide a copy of each CRS to the aircraft owner or operator, together with a copy of any detailed maintenance records associated with the work carried out and necessary to demonstrate compliance with point M.A.305.; (28) point M.A.615 is replaced by the following: M.A.615 Privileges of the organisation The maintenance organisation approved in accordance with Subpart F, Section A of this Annex may: (a) maintain any aircraft and/or component for which it is approved at the locations specified in the approval certificate and the maintenance organisation manual; (b) arrange for the performance of specialised services under the control of the maintenance organisation at another organisation appropriately qualified, as described in the maintenance organisation manual; (c) maintain any aircraft or component for which it is approved at any location, where the need of such maintenance arises either from the unserviceability of the aircraft or from the necessity of supporting occasional maintenance and subject to compliance with the conditions specified in the maintenance organisation manual; (d) issue certificates of release to service, upon completion of maintenance, in accordance with point M.A.612 or M.A.613 of this Annex; (e) if specifically approved to do so for ELA1 aircraft not involved in commercial operations, perform airworthiness reviews and issue the corresponding airworthiness review certificate in accordance with the conditions specified in point ML.A.903 of Annex Vb (Part-ML). The organisation shall only maintain an aircraft or component for which it is approved when all the necessary facilities, equipment, tooling, material, maintenance data and certifying staff are available.; (29) in point M.A.619, points (a) and (b) are replaced by the following: (a) A level 1 finding is any finding of significant non-compliance with the requirements of this Annex and Annex Vb (Part-ML) which lowers the safety standard and seriously endangers flight safety. (b) A level 2 finding is any finding of non-compliance with the requirements of this Annex and Annex Vb (Part-ML) which may lower the safety standard and may endanger flight safety.; (30) point M.A.801 is replaced by the following: M.A.801 Aircraft certificate of release to service (a) Except for aircraft released to service by a maintenance organisation approved in accordance with Annex II (Part-145), the CRS shall be issued in accordance with this Subpart. (b) No aircraft shall be released to service unless a CRS is issued when all maintenance tasks ordered have been properly carried out. The CRS shall be issued by an authorised certifying staff of the maintenance organisation approved in accordance with Subpart F of this Annex or with Annex Vd (Part-CAO), except for maintenance tasks other than complex maintenance tasks listed in Appendix VII to this Annex where the CRS is issued, alternatively by: 1. independent certifying staff acting in accordance with the requirements laid down in Article 5 of this Regulation; 2. the pilot-owner acting in accordance with point M.A.803 of this Annex. (c) By derogation from point (b), in case of unforeseen situations, when an aircraft is grounded at a location where no maintenance organisation approved in accordance with this Annex, Annex II (Part-145) or Annex Vd (Part-CAO) and no independent certifying staff are available, the owner may authorise any person, with no less than 3 years of appropriate maintenance experience and holding either a valid ICAO Annex 1 compliant maintenance license for the aircraft type requiring certification or a certifying staff authorisation valid for the work requiring certification issued by an ICAO Annex 6 approved maintenance organisation to maintain the aircraft in accordance with the standards set out in Subpart D of this Annex and release it to service. In that case, the owner shall: 1. obtain and keep in the aircraft records specifying details of the maintenance carried out and of the qualifications of the person issuing the CRS; 2. ensure that any such maintenance is later on verified and a new CRS is issued by an appropriately authorised person referred to in point (b) or an organisation approved in accordance with Subpart F of this Annex, Annex II (Part-145) or Annex Vd (Part-CAO), at the earliest opportunity and in any case within 7 calendar days from the issuance of a CRS by the person authorised by the owner; 3. notify the organisation responsible for the continuing airworthiness management of the aircraft, when contracted, or the competent authority in the absence of such a contract, within 7 days from the issuance of such authorisation. (d) In case of a release to service in accordance with point (b)(2), the certifying staff may be assisted in performing the maintenance tasks by one or more persons subject to his or her direct and continuous control. (e) A CRS shall contain at least: 1. basic details of the maintenance carried out; 2. the date on which the maintenance was completed; 3. the identity of the organisation or person issuing the CRS, including, alternatively: (i) the approval reference of the maintenance organisation and the certifying staff issuing the CRS; (ii) in the case referred to in point (b)(2), the identity and, where applicable, the licence number of the certifying staff issuing the CRS; 4. the limitations to airworthiness or operations, if any. (f) By derogation from point (b) and notwithstanding point (g), when the required maintenance cannot be completed, a CRS may be issued with the approved aircraft limitations. In that case, the certificate shall indicate that the maintenance could not be completed, as well as indicate any applicable airworthiness or operations limitations, as part of the information required by point (e)(4). (g) A CRS shall not be issued in the case of any known non-compliance which endangers flight safety.; (31) point M.A.802 is replaced by the following: M.A.802 Component certificate to release to service (a) Except for aircraft released to service by a maintenance organisation approved in accordance with Annex II (Part-145), a CRS shall be issued at the completion of any maintenance carried out on an aircraft component in accordance with point M.A.502. (b) The authorised release certificate identified as EASA Form 1 constitutes the component CRS, except when such maintenance on aircraft components has been performed in accordance with point (b) or (d) of point M.A.502 in which case the maintenance is subject to aircraft release procedures in accordance with point M.A.801.; (32) in point M.A.803, point (b) is replaced by the following: (b) For any other than complex motor-powered aircraft of 2 730 kg MTOM and below, which are not used in CAT operations, in commercial specialised operations or in commercial operations by ATOs or DTOs, the pilot-owner may issue a CRS after having carried out limited pilot-owner maintenance as specified in Appendix VIII to this Annex.; (33) in point M.A.803, point (d) is replaced by the following: (d) The CRS shall be entered in the aircraft continuing airworthiness record system and contain basic details of the maintenance carried out, the maintenance data used, the date on which that maintenance was completed, as well as the identity, the signature and pilot licence number of the pilot-owner issuing such a certificate.; (34) point M.A.901 is replaced by the following: M.A.901 Aircraft airworthiness review To ensure the validity of the aircraft airworthiness certificate, an airworthiness review of the aircraft and its continuing airworthiness records shall be carried out periodically. (a) An airworthiness review certificate is issued in accordance with Appendix III (EASA Form 15a or 15b) to this Annex upon completion of a satisfactory airworthiness review. The airworthiness review certificate shall be valid for 1 year; (b) An aircraft in a controlled environment is an aircraft which, during the preceding 12 months: 1. has had its airworthiness continuously managed by a unique CAMO or CAO; 2. has been maintained by a maintenance organisation approved in accordance with Subpart F of this Annex, Annex II (Part-145) or Annex Vd (Part-CAO), including the cases when maintenance tasks referred to in point (b) of point M.A.803 are carried out and released to service in accordance with point (b)(1) or (b)(2) of point M.A.801 of this Annex. (c) For all aircraft used by air carriers licensed in accordance with Regulation (EC) No 1008/2008, and for aircraft above 2 730 kg MTOM that are in a controlled environment, the organisation referred to in point (b)(1) managing the continuing airworthiness of the aircraft may in accordance with CAMO.A.125 and point (c)(1) of point CAO.A.095, and subject to compliance with point (j): 1. issue an airworthiness review certificate in accordance with point M.A.901; 2. extend at most twice the validity of the airworthiness review certificate it has issued, for a period of 1 year each time, where the aircraft concerned has remained within a controlled environment. (d) The airworthiness review certificate shall be issued by the competent authority upon a satisfactory assessment based on a recommendation made by a CAMO or CAO, sent together with the application from the owner or operator for all aircraft used by air carriers licensed in accordance with Regulation (EC) No 1008/2008, and for aircraft above 2 730 kg MTOM that complies with the following alternative conditions: 1. they are not in a controlled environment; 2. their continuing airworthiness is managed by an organisation that does not hold the privilege to carry out airworthiness reviews. The recommendation referred to in the first subparagraph shall be based on an airworthiness review carried out in accordance with point M.A.901. (e) For aircraft not used by air carriers licensed in accordance with Regulation (EC) No 1008/2008, and for aircraft of 2 730 kg MTOM and below, any CAMO or CAO chosen by the owner or operator may in accordance with CAMO.A.125 or CAO.A.095 and subject to point (j): 1. issue the airworthiness review certificate in accordance with point M.A.901; 2. extend at most twice the validity of the airworthiness review certificate it has issued, for a period of 1 year each time, where the aircraft has remained within a controlled environment under its management. (f) By derogation from points (c)(2) and (e)(2) of point M.A.901, for aircraft that are in a controlled environment, the organisation referred to in point (b)(1) managing the continuing airworthiness of the aircraft, may, subject to compliance with point (j), extend at most twice the validity of an airworthiness review certificate that the competent authority or another CAMO or CAO has issued, for a period of 1 year each time. (g) Whenever circumstances reveal the existence of a potential risk to aviation safety, the competent authority shall carry out the airworthiness review and issue the airworthiness review certificate itself. (h) Without prejudice to point (g), the competent authority may carry out the airworthiness review and issue the airworthiness review certificate itself in the following cases: 1. when the continuing airworthiness of the aircraft is managed by a CAMO or CAO which has its principal place of business located in a third country; 2. for any other aircraft of 2 730 kg MTOM and below, if the owner so requests. (i) Where the competent authority issues the airworthiness review certificate itself in accordance with points (g) or (h) or after assessing the recommendation in accordance with point M.B.901, the owner or operator of the aircraft shall, where necessary for those purposes, provide the competent authority with: 1. any documentation required by the competent authority; 2. suitable accommodation at the appropriate location for its personnel; 3. the support of the certifying staff. (j) An airworthiness review certificate shall not be issued, nor extended if there is evidence or indications that the aircraft is not airworthy. (k) The airworthiness review of the aircraft shall include a full documented review of the aircraft records establishing that the following requirements have been met: 1. airframe, engine and propeller flying hours and associated flight cycles have been properly recorded; 2. the flight manual is applicable to the aircraft configuration and reflects the latest revision status; 3. all the maintenance due on the aircraft pursuant to the approved AMP has been carried out; 4. all known defects have been corrected or, when applicable, carried forward in a controlled manner in accordance with M.A.403; 5. all applicable ADs have been applied and properly registered; 6. all modifications and repairs applied to the aircraft have been registered and are in compliance with point M.A.304; 7. all life-limited parts and time-controlled components installed on the aircraft are properly identified, registered and have not exceeded their limitation; 8. all maintenance has been carried out in accordance with this Annex; 9. the current mass and balance statement reflects the current configuration of the aircraft and is valid; 10. the aircraft complies with the latest revision of its type design approved by the Agency; 11. if required, the aircraft holds a noise certificate corresponding to the current configuration of the aircraft in compliance with Subpart I of Annex I (Part-21) to Regulation (EU) No 748/2012. (l) The airworthiness review of the aircraft shall include a physical survey of the aircraft. For that survey, airworthiness review staff not appropriately qualified in accordance with Annex III (Part-66) shall be assisted by such qualified staff. (m) Through the physical survey of the aircraft, the airworthiness review staff shall ensure that: 1. all required markings and placards are properly installed; 2. the aircraft complies with its approved flight manual; 3. the aircraft configuration complies with the approved documentation; 4. no evident defect can be found that has not been addressed in accordance with point M.A.403; 5. no inconsistencies can be found between the aircraft and the documented review of records referred to in point (k). (n) By derogation from point (a), the airworthiness review may be anticipated by a maximum period of 90 days without loss of continuity of the airworthiness review pattern, so as to allow for the physical review to take place during a maintenance check. (o) The airworthiness review certificate (EASA Form 15b) or the recommendation for the issue of the airworthiness review certificate (EASA Form 15a) referred to in Appendix III to this Annex can only be issued: 1. by authorised airworthiness review staff on behalf of the approved organisation; 2. if the airworthiness review has been completely carried out. (p) A copy of any airworthiness review certificate issued or extended for an aircraft shall be sent to the Member State of registry of the aircraft concerned within 10 days. (q) Airworthiness review tasks shall not be subcontracted. (r) Should the outcome of the airworthiness review be inconclusive, the organisation having carried out the review shall inform the competent authority as soon as possible and in any case within 72 hours from the moment the organisation identifies the reason for which the airworthiness review is inconclusive. (s) The airworthiness review certificate shall not be issued until all findings have been closed; (35) in point M.A.902, point (5) of point (b) is replaced by the following: 5. a modification or repair is not in compliance with point M.A.304.; (36) point M.A.904 is replaced by the following: M.A.904 Airworthiness review of aircraft imported into the EU (a) When importing an aircraft onto a Member State register from a third country or from a regulatory system where Regulation (EU) 2018/1139 does not apply, the applicant shall: 1. apply to the competent authority of the Member State of registry for the issuance of a new airworthiness certificate in accordance with Annex I (Part-21) to Regulation (EU) No 748/2012; 2. for aircraft other than new, have an airworthiness review carried out in accordance with point M.A.901; 3. have all maintenance carried out to comply with the AMP approved in accordance with point M.A.302. (b) When satisfied that the aircraft is in compliance with the relevant requirements, the organisation performing the airworthiness review, shall send a documented recommendation for the issuance of an airworthiness review certificate to the competent authority of the Member State of registry. (c) The owner of the aircraft shall allow access to the aircraft for inspection by the competent authority of the Member State of registry. (d) The competent authority of the Member State of registry shall issue an airworthiness certificate when it is satisfied that the aircraft complies with the requirements of Annex I (Part-21) to Regulation (EU) No 748/2012. (e) That competent authority of the Member State shall also issue the airworthiness review certificate. The certificate shall be valid for 1 year, unless the competent authority decides to reduce the period of validity for reasons of aviation safety.; (37) in point M.A.905, points (a) and (b) are replaced by the following: (a) A level 1 finding is any finding of significant non-compliance with the requirements of this Annex, which lowers the safety standard and seriously endangers flight safety. (b) A level 2 finding is any finding of non-compliance with the requirements of this Annex, which may lower the safety standard and may endanger the flight safety.; (38) the following point M.B.103 is inserted: M.B.103 Findings and enforcement measures  persons If, during oversight or by any other means, evidence is found by the competent authority responsible for oversight in accordance with this Annex that shows a non-compliance with the applicable requirements of Regulation (EU) 2018/1139 by a person holding a licence, certificate, rating or attestation issued in accordance with Regulation (EU) 2018/1139, the competent authority that identified the non-compliance shall take any enforcement measures necessary to prevent the continuation of that non-compliance.; (39) point M.B.104 is replaced by the following: M.B.104 Record-keeping (a) The competent authorities shall establish a system of record-keeping that allows adequate traceability of the process to issue, continue, change, suspend or revoke each certificate. (b) The records for the oversight of organisations approved in accordance with this Annex shall include as a minimum: 1. the application for an organisation approval; 2. the organisation approval certificate including any changes; 3. a copy of the audit programme listing the dates when audits are due and when audits were carried out; 4. the competent authority continued oversight records including all audit records; 5. copies of all relevant correspondence; 6. details of any exemption and enforcement actions; 7. any report from other competent authorities relating to the oversight of the organisation; 8. organisation exposition or manual and amendments; 9. copy of any other document directly approved by the competent authority. (c) The retention period for the point (b) records shall be at least 5 years. (d) The minimum records for the oversight of each aircraft shall include, at least, a copy of: 1. the aircraft certificate of airworthiness; 2. airworthiness review certificates; 3. airworthiness review recommendations issued by Part-CAO or Part-CAMO approved organisations; 4. the reports from the airworthiness reviews carried out directly by the competent authority; 5. all relevant correspondence relating to the aircraft; 6. the details of any exemption and enforcement action(s); 7. any document approved by the competent authority pursuant to this Annex or Annex II to Regulation (EU) No 965/2012 (Part-ARO). (e) The records specified in point (d) shall be retained until 2 years after the aircraft has been permanently withdrawn from service. (f) All records shall be made available upon request by another Member State or the Agency.; (40) point M.B.201 is replaced by the following: M.B.201 Responsibilities The competent authorities as specified in point M.1 are responsible for conducting audits, inspections and investigations in order to verify that the requirements of this Annex are complied with.; (41) the following point M.B.202 is inserted: M.B.202 Information to the Agency (a) The competent authority shall without undue delay notify the Agency in case of any significant problems with the implementation of Regulation (EU) 2018/1139. (b) The competent authority shall provide the Agency with safety-significant information stemming from the occurrence reports it has received pursuant to point M.A.202.; (42) point M.B.301 is replaced by the following: M.B.301 Aircraft maintenance programme (a) The competent authority shall verify that the AMP is in compliance with point M.A.302. (b) Unless stated otherwise in point (c) of point M.A.302, the AMP and its amendments shall be approved directly by the competent authority. The competent authority shall have access to all the data required by points (d), (e) and (f) of point M.A.302. (c) In the case of indirect approval as provided for in point M.A.302(c), the competent authority shall approve the AMP approval procedure of the CAO or CAMO through that organisation's airworthiness exposition referred to in CAO.A.025 and CAMO.A.300.; (43) the following point M.B.305 is inserted: M.B.305 Aircraft technical log system (a) The competent authority shall approve the initial aircraft technical log system required by point M.A.306. (b) To enable the organisation to implement changes to the aircraft technical log system without prior competent authority approval, the competent authority shall approve the relevant procedure referred to in point (c) of point CAMO.A.300 or point (c) of point CAO.A.025; (44) in point M.B.602, points (b) and (c) are replaced by the following: (b) The competent authority shall establish that the procedures specified in the maintenance organisation manual comply with Subpart F of this Annex, and shall ensure that the accountable manager signs the commitment statement. (c) The competent authority shall verify that the organisation is in compliance with the requirements laid down in Subpart F of this Annex.; (45) in point M.B.603, point (a) is replaced by the following: (a) The competent authority shall issue to the applicant an EASA Form 3 approval certificate (Appendix V to this Annex), which includes the extent of the approval, when the maintenance organisation is in compliance with the applicable points of this Annex.; (46) in point M.B.604, point (a) is replaced by the following: (a) The competent authority shall keep and update a programme listing, for each maintenance organisation approved in accordance with Subpart F of Section B of this Annex under its supervision, the dates when audit visits are due and when such visits were carried out.; (47) n point M.B.605, the introductory phrase of point (a) is replaced by the following: (a) When during audits or by other means evidence is found showing non-compliance with a requirement laid down in this Annex or Annex Vb (Part-ML), the competent authority shall take the following actions:; (48) in point M.B.606, point (c) is replaced by the following: (c) For any change to the maintenance organisation manual: 1. in the case of direct approval of changes in accordance with point (b) of point M.A.604, the competent authority shall verify that the procedures specified in the manual are in compliance with this Annex before formally notifying the approved organisation of the approval; 2. in the case of an indirect approval of changes in accordance with point (c) of point M.A.604, the competent authority shall ensure that: (i) the changes remain minor; (ii) it has adequate control over the approval of the changes to ensure they remain in compliance with the requirements of this Annex.; (49) in point M.B.901, point 1 is replaced by the following: 1. Appropriately qualified personnel of the competent authority shall verify that the compliance statement contained in the recommendation demonstrates that a complete airworthiness review in accordance with point M.A.901 has been carried out.; (50) in point M.B.902, points (a) and (b) are replaced by the following: (a) When the competent authority carries out the airworthiness review and issues the airworthiness review certificate (Appendix III (EASA Form 15a) to this Annex), the competent authority shall carry out an airworthiness review in accordance with point M.A.901. (b) The competent authority shall have appropriate airworthiness review staff to carry out the airworthiness reviews. 1. For all aircraft used by air carriers licensed in accordance with Regulation (EC) No 1008/2008, and for aircraft above 2 730 kg MTOM, such staff shall have: (a) acquired at least 5 years of experience in continuing airworthiness; (b) acquired an appropriate licence in compliance with Annex III (Part-66), or a nationally recognised maintenance personnel qualification appropriate to the aircraft category (when Article 5(6) refers to national rules), or an aeronautical degree or equivalent; (c) received formal aeronautical maintenance training; (d) held a position with appropriate responsibilities. Notwithstanding points (a) to (d), the requirement laid down in point (b)(1)(b) of point M.B.902 may be replaced with 5 years of experience in continuing airworthiness additional to those already required by point (b)(1)(a) of point M.B.902. 2. For aircraft not used by air carriers licensed in accordance with Regulation (EC) No 1008/2008, and for aircraft of 2 730 kg MTOM and below, such staff shall have: (a) at least 3 years of experience in continuing airworthiness; (b) acquired an appropriate licence in compliance with Annex III (Part-66), or a nationally recognised maintenance personnel qualification appropriate to the aircraft category when Article 5(6) refers to national rules, or an aeronautical degree or equivalent; (c) received appropriate aeronautical maintenance training; (d) held a position with appropriate responsibilities. Notwithstanding points (a) to (d), the requirement laid down in point (b)(2)(b) of point M.B.902 may be replaced by 4 years of experience in continuing airworthiness additional to those already required by point (b)(2)(a) of point M.B.902.; (51) the following point M.B.904 is added: M.B.904 Exchange of information Upon receipt of a notification of aircraft transfer between the Member States according to point M.A.903, the competent authority of the Member State where the aircraft is currently registered shall inform the competent authority of the Member State where the aircraft will be registered of any known problems with the aircraft being transferred. The competent authority of the Member State where the aircraft will be registered shall ensure that the competent authority of the Member State where the aircraft is currently registered has been properly notified about the transfer. (52) Appendix I is replaced by the following: Appendix I Continuing airworthiness management contract 1. When an owner or operator contracts in accordance with point M.A.201 a CAMO or CAO to carry out continuing airworthiness management tasks, upon request by the competent authority, a copy of the contract signed by both parties shall be sent by the owner or operator to the competent authority of the Member State of registry. 2. The contract shall be developed taking into account the requirements of this Annex and shall define the obligations of the signatories in relation to the continuing airworthiness of the aircraft. 3. It shall contain as a minimum the following information:  aircraft registration, type and serial number;  aircraft owner's or registered lessee's name or company details including the address,  details of the contracted CAMO or CAO, including the address, and  the type of operation. 4. It shall state the following: The owner or operator entrusts the CAMO or CAO with the management of the continuing airworthiness of the aircraft, the development of an AMP that shall be approved by the competent authority as detailed in point M.1, and the organisation of the maintenance of the aircraft according to said AMP. According to the present contract, both signatories undertake to follow the respective obligations of this contract. The owner or operator declares to the best of its knowledge that all the information given to the CAMO or CAO concerning the continuing airworthiness of the aircraft is and will be accurate, and that the aircraft will not be altered without prior approval of the CAMO or CAO. In case of any non-conformity with this contract, by either of the signatories, the contract will become null. In such a case, the owner or operator will retain full responsibility for every task linked to the continuing airworthiness of the aircraft, and the owner will inform the competent authorities of the Member State of registry within 2 weeks about such non-conformity with the contract.  5. When an owner/operator contracts a CAMO or CAO in accordance with point M.A.201, the obligations of each party shall be assigned as follows: 5.1. Obligations of the CAMO or CAO: 1. have the aircraft type included in its terms of approval; 2. respect the conditions listed below with regard to maintaining the continuing airworthiness of the aircraft: (a) develop an AMP for the aircraft, including any reliability programme developed, if applicable; (b) declare the maintenance tasks (in the AMP) that may be carried out by the pilot-owner in accordance with point (c) of point M.A.803; (c) organise the approval of the AMP; (d) once it has been approved, provide the owner or operator with a copy of the AMP; (e) organise a bridging inspection with the aircraft prior maintenance programme; (f) organise for all maintenance to be carried out by an approved maintenance organisation; (g) organise for all applicable ADs to be applied; (h) organise for all defects discovered during scheduled maintenance, airworthiness reviews or reported by the owner to be rectified by an approved maintenance organisation; (i) coordinate scheduled maintenance, the application of ADs, the replacement of life-limited parts, and component inspection requirements; (j) inform the owner each time the aircraft shall be brought to an approved maintenance organisation; (k) manage all technical records; (l) archive all technical records; 3. organise the approval of any modification to the aircraft in accordance with Annex I to Regulation (EU) No 748/2012 (Part-21) before it is embodied; 4. organise the approval of any repair to the aircraft in accordance with Annex I to Regulation (EU) No 748/2012 (Part-21) before it is carried out; 5. inform the competent authority of the Member State of registry whenever the aircraft is not presented to the approved maintenance organisation by the owner as requested by the approved organisation; 6. inform the competent authority of the Member State of registry whenever the present contract is not respected; 7. ensure that the airworthiness review of the aircraft is carried out when necessary, and ensure that the airworthiness review certificate is issued or a recommendation is sent to the competent authority of the Member State of registry; 8. send within 10 days a copy of any airworthiness review certificate issued or extended to the competent authority of the Member State of registry; 9. carry out all occurrence reporting mandated by applicable regulations; 10. inform the competent authority of the Member State of registry when the contract is denounced by either party. 5.2. Obligations of the owner or operator: 1. have a general understanding of the approved AMP; 2. have a general understanding of this Annex; 3. present the aircraft to the approved maintenance organisation agreed with the CAMO or CAO at the due time designated at the CAMO's or CAO's request; 4. not modify the aircraft without first consulting the CAMO or CAO; 5. inform the CAMO or CAO of all maintenance exceptionally carried out without the knowledge and control of the CAMO or CAO; 6. report all defects found during operations to the CAMO or CAO through the logbook; 7. inform the competent authority of the Member State of registry whenever the present contract is denounced by either party; 8. inform the CAMO or CAO and competent authority of the Member State of registry whenever the aircraft is sold; 9. carry out all occurrence reporting mandated by applicable regulations; 10. inform on a regular basis the CAMO or CAO about the aircraft flying hours and any other utilisation data, as agreed with the CAMO or CAO; 11. enter the CRS in the logbooks as mentioned in point (d) of point M.A.803 when performing pilot-owner maintenance without exceeding the limits of the maintenance tasks list as declared in the approved AMP as laid down in point (c) of point M.A.803; 12. inform the CAMO or CAO not later than 30 days after completion of any pilot-owner maintenance task in accordance with point (a) of point M.A.305. 6. When an owner or operator contracts a CAMO or CAO in accordance with point M.A.201, the obligations of each party in respect of mandatory and voluntary occurrence reporting in accordance with Regulation (EU) No 376/2014 of the European Parliament and of the Council (1) shall be clearly specified. (53) Appendix II is amended as follows: (a) point 5 is amended as follows: (i) in Block 12, point (x) is replaced by the following: (x) For maintenance organisations approved in accordance with Subpart F of Annex I (Part-M) or Annex Vd (Part-CAO), the component CRS statement referred to in point M.A.613 and CAO.A.070, as applicable: Certifies that, unless otherwise specified in this block, the work identified in block 11 and described in this block was accomplished in accordance with the requirements of Section A, Subpart F of Annex I (Part-M) or Annex Vd (Part-CAO) to Regulation (EU) No 1321/2014, and in respect to that work the item is considered ready for release to service. THIS IS NOT A RELEASE UNDER ANNEX II (PART-145) TO REGULATION (EU) No 1321/2014.  If printing the data from an electronic EASA Form 1, any appropriate data not fit for other blocks should be entered in this block. (ii) Block 14 a is replaced by the following: Block 14a Mark the appropriate box(es) indicating which regulations apply to the completed work. If the box other regulations specified in block 12  is marked, then the regulations of the other airworthiness authority(ies) must be identified in block 12. At least one box must be marked, or both boxes may be marked, as appropriate. For all maintenance carried out by maintenance organisations approved in accordance with Section A, Subpart F of Annex I (Part M) or Annex Vd (Part-CAO) to Regulation (EU) No 1321/2014, the box other regulation specified in block 12  shall be ticked and the CRS statement be entered in block 12. In that case, the certification statement unless otherwise specified in this block  is intended to address the following cases: (a) where maintenance could not be completed; (b) where maintenance deviated from the standard required by Annex I (Part-M) or Annex Vd (Part-CAO); (c) where maintenance was carried out in accordance with a requirement other than that specified in Annex I (Part-M) or Annex Vd (Part-CAO); in this case, block 12 shall specify the particular national regulation. For all maintenance carried out by maintenance organisations approved in accordance with Section A of Annex II (Part-145) to Regulation (EU) No 1321/2014, the certification statement unless otherwise specified in block 12  is intended to address the following cases: (a) where maintenance could not be completed; (b) where maintenance deviated from the standard required by Annex II (Part-145); (c) where maintenance was carried out in accordance with a requirement other than that specified in Annex II (Part-145); in this case, block 12 shall specify the particular national regulation.; (b) in the footer of the EASA Form 1 (front page), the text EASA Form 1  MF/145 Issue 2 is replaced by the following: EASA Form 1  MF/CAO/145 Issue 3; (54) Appendix III, is replaced by the following: Appendix III Airworthiness Review Certificate  EASA Form 15 Text of image [MEMBER STATE] A Member State of the European Union (*) AIRWORTHINESS REVIEW CERTIFICATE (ARC) ARC reference: Pursuant to Regulation (EU) 2018/1139 of the European Parliament and of the Council the following organisation, approved in accordance with Section A of Annex Vc (Part-CAMO) or Section A of Annex Vb (Part-CAO) to Commission Regulation (EU) No 1321/2014, [NAME OF ORGANISATION APPROVED AND ADDRESS] Approval reference: [MEMBER STATE CODE].MG.[NNNN]. hereby certifies that it has performed an airworthiness review in accordance with point M.A.901 of Annex I (Part-M) to Commission Regulation (EU) No 1321/2014 on the following aircraft: Aircraft manufacturer: Manufacturer's designation: Aircraft registration: Aircraft serial number: and this aircraft is considered airworthy at the time of the review. Date of issue: Date of expiry: Airframe flight hours (FH) at date of issue (**): Signed: Authorisation No: 1st extension: The aircraft has remained in a controlled environment in accordance with point M.A.901 of Annex I (Part-M) to Commission Regulation (EU) No 1321/2014 for the last year. The aircraft is considered to be airworthy at the time of the issue. Date of issue: Date of expiry: Airframe Flight Hours (FH) at date of issue (**): Signed: Company name: Authorisation No: Approval reference: 2nd extension: The aircraft has remained in a controlled environment in accordance with point M.A.901 of Annex I (Part-M) to Commission Regulation (EU) No 1321/2014 for the last year. The aircraft is considered to be airworthy at the time of the issue. Date of issue: Date of expiry: Airframe flight hours (FH) at date of issue (**): Signed: Company Name: (*) Delete for non-EU Member States Authorisation No: Approval reference: EASA Form 15b Issue 5 (*) Delete for non-EU Member States. (**) Except for airships. Text of image [MEMBER STATE] A Member of the European Union (*) AIRWORTHINESS REVIEW CERTIFICATE (ARC) ARC reference: Pursuant to Regulation (EU) 2018/1139 of the European Parliament and of the Council the [COMPETENT AUTHORITY OF THE MEMBER STATE] hereby certifies that the following aircraft: Aircraft manufacturer: Manufacturer's designation: Aircraft registration: Aircraft serial number: is considered airworthy at the time of the review. Date of issue: Date of expiry: Airframe flight hours (FH) at date of issue (**): Signed: Authorisation No: 1st extension: The aircraft has remained in a controlled environment in accordance with point M.A.901 of Annex I (Part-M) to Commission Regulation (EU) No 1321/2014 for the last year. The aircraft is considered to be airworthy at the time of the issue. Date of issue: Date of expiry: Airframe flight hours (FH) at date of issue (**): Signed: Company Name: Authorisation No: Approval reference: 2nd extension: The aircraft has remained in a controlled environment in accordance with point M.A.901 of Annex I (Part-M) to Commission Regulation (EU) No 1321/2014 for the last year. The aircraft is considered to be airworthy at the time of the issue. Date of issue: Date of expiry: Airframe flight hours (FH) at date of issue (**): Signed: Company Name: Authorisation No: Approval reference: EASA Form 15a Issue 5 (*) Delete for non-EU Member States. (**) Except for airships. ; (55) Appendix IV is amended as follows: (i) the boxes corresponding to rating A2 are replaced by the following: CLASS RATING LIMITATION BASE LINE AIRCRAFT A2 Aeroplanes 5 700 kg and below [Shall state aeroplane manufacturer or group or series or type and/or the maintenance tasks] Example: DHC-6 Twin Otter Series State whether the issue of airworthiness review certificates is authorised or not (only possible for ELA1 aircraft not involved in commercial operations) [YES/NO] (*) [YES/NO] (*) (ii) the boxes corresponding to rating A4 are replaced by the following: CLASS RATING LIMITATION BASE LINE AIRCRAFT A4 Aircraft other than A1, A2 and A3 [Shall state aircraft category (sailplane, balloon, airship, etc.), manufacturer or group or series or type and/or the maintenance task(s)] State whether the issue of airworthiness review certificates is authorised or not (only possible for ELA1 aircraft not involved in commercial operations) [YES/NO] (*) [YES/NO] (*) (56) Appendix V is replaced by the following: Appendix V Maintenance Organisation Certificate  EASA Form 3-MF Text of image Page 1 of 2 [MEMBER STATE (*)] A Member of the European Union (**) MAINTENANCE ORGANISATION CERTIFICATE Reference: [MEMBER STATE CODE (*)].MF.[XXXX] Pursuant to Regulation (EU) 2018/1139 of the European Parliament and of the Council and to Commission Regulation (EU) No 1321/2014 and subject to the conditions specified below, the [COMPETENT AUTHORITY OF THE MEMBER STATE (*)] hereby certifies: [COMPANY NAME AND ADDRESS] as a maintenance organisation in compliance with Section A, Subpart F of Annex I (Part-M) to Commission Regulation (EU) No 1321/2014, approved to maintain the products, parts and appliances listed in the attached terms of approval and issue related certificates of release to service using the above references and, when stipulated, airworthiness review certificates after an airworthiness review as specified in point ML.A.903 of Annex Vb (Part-ML) to Commission Regulation (EU) No 1321/2014 for those aircraft listed in the attached approval schedule. CONDITIONS: 1. This certificate is limited to what is specified in the scope of work section of the approved maintenance organisation manual as referred to in Section A, Subpart F of Annex I (Part-M) to Commission Regulation (EU) No 1321/2014; and 2. This certificate requires compliance with the procedures specified in the approved maintenance organisation manual; and 3. This certificate is valid whilst the approved maintenance organisation remains in compliance with Annex I (Part-M) and Annex Vb (Part-ML) to Commission Regulation (EU) No 1321/2014. 4. Subject to compliance with the foregoing conditions, this certificate shall remain valid until [(insert date - 2 years after the date of entry into force of this amending Regulation] unless the certificate has been surrendered, superseded, suspended or revoked before that date. Date of original issue: Date of this revision: Revision No: Signed: For the competent authority: [COMPETENT AUTHORITY OF THE MEMBER STATE (*)] EASA Form 3-MF Issue 4 (*) Or EASA, if EASA is the competent authority. (**) Delete for non-EU Member States or EASA. Text of image Page 2 of 2 MAINTENANCE ORGANISATION TERMS OF APPROVAL Reference: [MEMBER STATE CODE (*)].MF.XXXX Organisation: [COMPANY NAME AND ADDRESS] These terms of approval are limited to the products, parts and appliances and to the activities specified in the scope of work section of the approved maintenance organisation manual. Maintenance Organisation Manual reference: Date of original issue: Date of last revision approved: Revision No: Signed: For the competent authority:[COMPETENT AUTHORITY OF THE MEMBER STATE (*)] EASA Form 3-MF Issue 4 (*) Or EASA, if EASA is the competent authority. (**) Delete as appropriate if the organisation is not approved. (***) Complete with the appropriate rating and limitation. (****) Complete with the appropriate limitation and state whether the issue of recommendations and airworthiness review certificates is authorised or not (only possible for ELA1 aircraft not involved in commercial operations when the organisation performs the airworthiness review together with the annual inspection contained in the AMP). CLASS RATING LIMITATION AIRCRAFT (**) (***) (***) (***) (***) ENGINES (**) (***) (***) (***) (***) COMPONENTS OTHER THAN COMPLETE ENGINES OR APUs (**) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***) SPECIALISED SERVICES (**) (***) (***) (***) (***) ; (57) Appendix VI is deleted; (58) in Appendix VII, the introductory phrase is replaced by the following: The following constitutes the complex maintenance tasks referred to in points (b)(2) and (c) of point M.A.801:; (59) in Appendix VIII, point (b)(9) is deleted. (1) Regulation (EU) No 376/2014 of the European Parliament and of the Council of 3 April 2014 on the reporting, analysis and follow-up of occurrences in civil aviation, amending Regulation (EU) No 996/2010 of the European Parliament and of the Council and repealing Directive 2003/42/EC of the European Parliament and of the Council and Commission Regulations (EC) No 1321/2007 and (EC) No 1330/2007 (OJ L 122, 24.4.2014, p. 18). ANNEX II Annex II to Regulation (EU) No 1321/2014 is amended as follows: (1) point 145.A.30 is amended as follows: (a) point (k) is replaced by the following: (k) If the organisation performs airworthiness reviews and issues the corresponding airworthiness review certificate in accordance with point ML.A.903 of Annex Vb (Part-ML), it shall have airworthiness review staff qualified and authorised in accordance with point ML.A.904 of Annex Vb (Part-ML).; (b) point (l) is deleted; (2) In point 145.A.42, point (3) of point (a) is replaced by the following: (iii) Components categorised as unsalvageable because they have reached their mandatory life limitation or contain a non-repairable defect.; (3) In point 145.A.42, point (2) of point (c) is replaced by the following: (ii) Unsalvageable components shall not be permitted to re-enter the component supply system, unless mandatory life limitation have been extended or a repair solution has been approved in accordance with Regulation (EU) No 748/2012.; (4) in point 145.A.50, point (d) is replaced by the following: (d) A certificate of release to service shall be issued after the required maintenance on a component whilst off the aircraft has been carried out. The authorised release certificate EASA Form 1 referred to in Appendix II of Annex I (Part-M) constitutes the component certificate of release to service except if otherwise specified in point (b) of point M.A.502. When an organisation maintains a component for its own use, an EASA Form 1 may not be necessary depending upon the organisation's internal release procedures defined in the exposition.; (5) in point 145.A.55, points (b) and (c) are replaced by the following: (b) The organisation shall provide a copy of each certificate of release to service to the aircraft owner/operator, together with a copy of any detailed maintenance record associated with the work carried out and necessary to demonstrate compliance with point M.A.305. (c) The organisation shall retain a copy of all detailed maintenance records and any associated maintenance data for three years from the date on which the aircraft or component to which the work relates was issued with a certificate of release to service. 1. The records under this point shall be stored in a manner that ensures protection from damage, alteration and theft. 2. All computer hardware used to ensure backup shall be stored in a different location from that containing the working data in an environment that ensures they remain in good condition. 3. When an organisation approved under this Annex terminates its operations, all retained maintenance records from the period of three years preceding the termination of operations of the organisation shall be distributed to the last owner or customer of respective aircraft or component or shall be stored in a way specified by the competent authority.; (6) in point 145.A.70, point 6 of point (a) is replaced by the following: 6. a list of certifying staff, support staff and, if applicable, airworthiness review staff, with their scope of approval.; (7) point 145.A.75 is amended as follows: (a) point (f) is replaced by the following: (f) If specifically approved to do so for aircraft covered by Annex Vb (Part-ML), it may perform airworthiness reviews and issue the corresponding airworthiness review certificate in accordance with the conditions specified in point ML.A.903 of Annex Vb (Part-ML) to this Regulation.; (b) point (g) is deleted; (8) in point 145.A.95, points (a) and (b) are replaced by the following: (a) A level 1 finding is any finding of significant non-compliance with the requirements of this Annex which lowers the safety standard and seriously endangers flight safety. (b) A level 2 finding is any finding of non-compliance with the requirements of this Annex which may lower the safety standard and may endanger flight safety.; (9) point 145.B.60 is replaced by the following: 145.B.60 Exemptions Where a Member State grants an exemption from the requirements of this Annex in accordance with Article 71 of Regulation (EU) 2018/1139, the competent authority shall record the exemption. It shall retain those records for the period provided for in point (3) of point 145.B.55; (10) Appendix III is replaced by the following: Appendix III Maintenance Organisation Certificate  EASA Form 3-145 Text of image Page 1 of 2 [MEMBER STATE] (*) A Member of the European Union (**) MAINTENANCE ORGANISATION CERTIFICATE Reference: [MEMBER STATE CODE (*)].145.XXXX Pursuant to Regulation (EU) 2018/1139 of the European Parliament and of the Council and to Commission Regulation (EU) No 1321/2014 and subject to the condition specified below, the [COMPETENT AUTHORITY OF THE MEMBER STATE (*)] hereby certifies: [COMPANY NAME AND ADDRESS] as a maintenance organisation in compliance with Section A of Annex II (Part-145) of Regulation (EU) No 1321/2014, approved to maintain products, parts and appliances listed in the attached terms of approval and issue related certificates of release to service using the above references and, when stipulated, to issue airworthiness review certificates after an airworthiness review as specified in point ML.A.903 of Annex Vb (Part-ML) to Commission Regulation (EU) No 1321/2014 for those aircraft listed in the attached approval schedule. CONDITIONS: 1. This approval is limited to that specified in the scope of work section of the approved maintenance organisation exposition as referred to in Section A of Annex II (Part-145), and 2. This approval requires compliance with the procedures specified in the approved maintenance organisation exposition, and 3. This approval is valid whilst the approved maintenance organisation remains in compliance with Annex II (Part-145) of Regulation (EU) No 1321/2014. 4. Subject to compliance with the foregoing conditions, this approval shall remain valid for an unlimited duration unless the approval has previously been surrendered, superseded, suspended or revoked. Date of original issue: Date of this revision: Revision No: Signed: For the competent authority: [COMPETENT AUTHORITY OF THE MEMBER STATE(*)] EASA Form 3-145 Issue 4 (*) Or EASA if EASA is the competent authority. (**) Delete for non-EU Member States or EASA. Text of image Page 2 of 2 MAINTENANCE ORGANISATION TERMS OF APPROVAL Reference: [MEMBER STATE CODE (*)].145.[XXXX] Organisation: [COMPANY NAME AND ADDRESS] These terms of approval are limited to those products, parts and appliances and to the activities specified in the scope of work section of the approved maintenance organisation exposition, Maintenance Organisation Exposition reference: Date of original issue: Date of last revision approved: Revision No: Signed: For the competent authority: [COMPETENT AUTHORITY OF THE MEMBER STATE (*)] EASA Form 3-145 Issue 4 (*) Or EASA if EASA is the competent authority. (**) Delete as appropriate if the organisation is not approved. (***) Complete with the appropriate rating and limitation. (****) Complete with appropriate limitation and state whether the issue of airworthiness review certificates is authorised or not. CLASS RATING LIMITATION BASE LINE AIRCRAFT (**) (***) (***) [YES/NO] (**) [YES/NO] (**) (***) (***) [YES/NO] (**) [YES/NO] (**) (***) (***) [YES/NO] (**) [YES/NO] (**) (***) (***) [YES/NO] (**) [YES/NO] (**) ENGINES (**) (***) (***) (***) (***) COMPONENTS OTHER THAN COMPLETE ENGINES OR APUs (**) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***) SPECIALISED SERVICES (**) (***) (***) (***) (***) ANNEX III Annex III to Regulation (EU) No 1321/2014 is amended as follows: (1) in point 66.A.45, point (d) is replaced by the following: (d) By derogation from points (b) and (c), for Group 2 and 3 aircraft, aircraft type ratings may also be endorsed on a licence after completing the following steps:  satisfactory completion of the relevant category B1, B2 or C aircraft type examination in accordance with Appendix III to this Annex (Part-66);  in the case of B1 and B2 category, demonstration of practical experience in the aircraft type. In that case, the practical experience shall include a representative cross section of maintenance activities relevant to the licence category. In the case of a category C rating, for a person qualified through the academic route as referred to in point (a)(5) of point 66.A.30, the first relevant aircraft type examination shall be at the category B1 or B2 level.; (2) in point 66.B.25 point (a) is replaced by the following: (a) The competent authorities shall participate in a mutual exchange of information in accordance with Article 72(1) of Regulation (EU) 2018/1139; (3) point 66.B.30 is replaced by the following: 66.B.30 Exemptions All exemptions granted in accordance with Article 71(1) of Regulation (EU) 2018/1139 shall be recorded and retained by the competent authority; (4) in Appendix I, the table in Module 10 is replaced by the following: LEVEL A B1 B2 B3 10.1 Regulatory Framework Role of the International Civil Aviation Organisation; Role of the European Commission; Role of EASA; Role of the Member States and National Aviation Authorities; Regulations (EU) 2018/1139, Regulation (EU) No 748/2012 and Regulation (EU) No 1321/2014; Relation between the various Annexes (Parts) of Regulation (EU) No 748/2012, Regulation (EU) No 1321/2014 and Regulation (EU) No 965/2012. 1 1 1 1 ANNEX IV Annex IV to Regulation (EU) No 1321/2014 is amended as follows: (1) in point 147.B.25, point (b) is replaced by the following: (b) All exemptions granted in accordance with Article 71(1) of Regulation (EU) 2018/1139 shall be recorded and retained by the competent authority. (2) Appendix II is replaced by the following: Appendix II Maintenance Training Organisation Approval  EASA Form 11 Text of image Page 1 of 2 [MEMBER STATE (*)] A Member of the European Union (**) MAINTENANCE TRAINING AND EXAMINATION ORGANISATION APPROVAL CERTIFICATE Reference: [MEMBER STATE CODE (*)].147.[XXXX] Pursuant to Regulation (EU) 2018/1139 of the European Parliament and of the Council and to Commission Regulation (EU) No 1321/2014, for the time being in force and subject to the condition specified below, the [COMPETENT AUTHORITY OF THE MEMBER STATE (*)] hereby certifies: [COMPANY NAME AND ADDRESS] as a maintenance training organisation in compliance with Section A of Annex IV (Part-147) of Regulation (EU) No 1321/2014, approved to provide training and conduct examinations listed in the approval schedule attached and to issue related certificates of recognition to students using the above references. CONDITIONS: 1. This approval is limited to what is specified in the scope of work section of the approved maintenance training organisation exposition as referred to in Section A of Annex IV (Part-147); and 2. this approval requires compliance with the procedures specified in the approved maintenance training organisation exposition; and 3. this approval is valid whilst the approved maintenance training organisation remains in compliance with Annex IV (Part-147) of Regulation (EU) No 1321/2014; and 4. subject to compliance with the foregoing conditions, this approval shall remain valid for an unlimited duration unless the approval has previously been surrendered, superseded, suspended or revoked. Date of original issue: Date of this revision: Revision No: Signed: For the competent authority: [COMPETENT AUTHORITY OF THE MEMBER STATE (*)] EASA Form 11 Issue 6 (*) Or EASA if EASA is the competent authority. (**) Delete for non-EU Member States or EASA. Text of image Page 2 of 2 MAINTENANCE TRAINING AND EXAMINATION ORGANISATION APPROVAL SCHEDULE Reference: [MEMBER STATE CODE (*)].147.[XXXX] Organisation: [COMPANY NAME AND ADDRESS] This approval schedule is limited to those trainings and examinations specified in the scope of work section of the approved maintenance training organisation exposition. Maintenance training organisation exposition reference: Date of original issue: Date of last revision approved: Revision No: Signed: For the competent authority:[COMPETENT AUTHORITY OF THE MEMBER STATE (*)] EASA Form 11 Issue 5 (*) Or EASA if EASA is the competent authority. (**) Delete as appropriate if the organisation is not approved. (***) Complete with the appropriate rating and limitation. (****) The approval for the Basic B2 course/examination includes approval for B2L course/examination for all system ratings. CLASS LICENCE CATEGORY LIMITATION BASIC (**) B1 (**) TB1.1 (**) AEROPLANES TURBINE (**) TB1.2 (**) AEROPLANES PISTON (**) TB1.3 (**) HELICOPTERS TURBINE (**) TB1.4 (**) HELICOPTERS PISTON (**) B2 (**)/(****) TB2 (**) AVIONICS (**) B2L (**) TB2L (**) AVIONICS (indicate system rating) (**) B3 (**) TB3 (**) PISTON-ENGINE NON-PRESSURISED AEROPLANES 2 000 KG MTOM AND BELOW (**) A (**) TA.1 (**) AEROPLANES TURBINE (**) TA.2 (**) AEROPLANES PISTON (**) TA.3 (**) HELICOPTERS TURBINE (**) TA.4 (**) HELICOPTERS PISTON (**) L (**) (Only examination) TL (**) QUOTE THE SPECIFIC LICENCE SUB-CATEGORY (**) TYPE/TASK (**) C (**) T4 (**) [QUOTE AIRCRAFT TYPE] (***) B1 (**) T1 (**) [QUOTE AIRCRAFT TYPE] (***) B2 (**) T2 (**) [QUOTE AIRCRAFT TYPE] (***) A (**) T3 (**) [QUOTE AIRCRAFT TYPE] (***) (3) Appendix III is replaced by: 1. Basic Training and Examination The basic training certificate template shall be used for recognition of completion of either the basic training or the basic examination, or both the basic training and basic training examinations. The training certificate shall clearly identify each individual module examination by date passed together with the corresponding version of Appendix I to Annex III (Part-66). Text of image Page 1 of 2 [MEMBER STATE (*)] A Member of the European Union (**) MAINTENANCE TRAINING AND EXAMINATION ORGANISATION APPROVAL CERTIFICATE Reference: [MEMBER STATE CODE (*)].147.[XXXX] Pursuant to Regulation (EU) 2018/1139 of the European Parliament and of the Council and to Commission Regulation (EU) No 1321/2014, for the time being in force and subject to the condition specified below, the [COMPETENT AUTHORITY OF THE MEMBER STATE (*)] hereby certifies: [COMPANY NAME AND ADDRESS] as a maintenance training organisation in compliance with Section A of Annex IV (Part-147) of Regulation (EU) No 1321/2014, approved to provide training and conduct examinations listed in the approval schedule attached and to issue related certificates of recognition to students using the above references. CONDITIONS: 1. This approval is limited to what is specified in the scope of work section of the approved maintenance training organisation exposition as referred to in Section A of Annex IV (Part-147); and 2. this approval requires compliance with the procedures specified in the approved maintenance training organisation exposition; and 3. this approval is valid whilst the approved maintenance training organisation remains in compliance with Annex IV (Part-147) of Regulation (EU) No 1321/2014; and 4. subject to compliance with the foregoing conditions, this approval shall remain valid for an unlimited duration unless the approval has previously been surrendered, superseded, suspended or revoked. Date of original issue: Date of this revision: Revision No: Signed: For the competent authority: [COMPETENT AUTHORITY OF THE MEMBER STATE (*)] EASA Form 11 Issue 6 (*) Or EASA if EASA is the competent authority. (**) Delete for non-EU Member States or EASA. 2. Type Training and Examination The type training certificate template shall be used for recognition of completion of either the theoretical elements or the practical elements, or both the theoretical and practical elements of the type rating training course. The certificate shall indicate the airframe/engine combination for which the training was imparted. The appropriate references shall be deleted as applicable and the course type box shall detail whether only the theoretical elements or the practical elements were covered or whether theoretical and practical elements were covered. The training certificate shall clearly identify if the course is a complete course or a partial course (such as an airframe or powerplant or avionic/electrical course) or a difference course based upon the applicant previous experience, for instance A340 (CFM) course for A320 technicians. If the course is not a complete one, the certificate shall identify whether the interface areas have been covered or not. Text of image Page 2 of 2 MAINTENANCE TRAINING AND EXAMINATION ORGANISATION APPROVAL SCHEDULE Reference: [MEMBER STATE CODE (*)].147.[XXXX] Organisation: [COMPANY NAME AND ADDRESS] This approval schedule is limited to those trainings and examinations specified in the scope of work section of the approved maintenance training organisation exposition. Maintenance training organisation exposition reference: Date of original issue: Date of last revision approved: Revision No: Signed: For the competent authority:[COMPETENT AUTHORITY OF THE MEMBER STATE (*)] EASA Form 11 Issue 5 (*) Or EASA if EASA is the competent authority. (**) Delete as appropriate if the organisation is not approved. (***) Complete with the appropriate rating and limitation. (****) The approval for the Basic B2 course/examination includes approval for B2L course/examination for all system ratings. CLASS LICENCE CATEGORY LIMITATION BASIC (**) B1 (**) TB1.1 (**) AEROPLANES TURBINE (**) TB1.2 (**) AEROPLANES PISTON (**) TB1.3 (**) HELICOPTERS TURBINE (**) TB1.4 (**) HELICOPTERS PISTON (**) B2 (**)/(****) TB2 (**) AVIONICS (**) B2L (**) TB2L (**) AVIONICS (indicate system rating) (**) B3 (**) TB3 (**) PISTON-ENGINE NON-PRESSURISED AEROPLANES 2 000 KG MTOM AND BELOW (**) A (**) TA.1 (**) AEROPLANES TURBINE (**) TA.2 (**) AEROPLANES PISTON (**) TA.3 (**) HELICOPTERS TURBINE (**) TA.4 (**) HELICOPTERS PISTON (**) L (**) (Only examination) TL (**) QUOTE THE SPECIFIC LICENCE SUB-CATEGORY (**) TYPE/TASK (**) C (**) T4 (**) [QUOTE AIRCRAFT TYPE] (***) B1 (**) T1 (**) [QUOTE AIRCRAFT TYPE] (***) B2 (**) T2 (**) [QUOTE AIRCRAFT TYPE] (***) A (**) T3 (**) [QUOTE AIRCRAFT TYPE] (***) ANNEX V Annex Va to Regulation (EU) No 1321/2014 is amended as follows: (1) The contents part is replaced by the following: CONTENTS T.1 Competent authority Section A Technical requirements Subpart A GENERAL T.A.101 Scope Subpart B REQUIREMENTS T.A.201 Responsibilities Subpart E MAINTENANCE ORGANISATION T.A.501 Maintenance organisation Subpart G ADDITIONAL REQUIREMENTS FOR CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATIONS APPROVED PURSUANT TO ANNEX Vc (Part-CAMO) T.A.701 Scope T.A.704 Continuing airworthiness management exposition T.A.706 Personnel requirements T.A.708 Continuing airworthiness management T.A.709 Documentation T.A.711 Privileges T.A.712 Management system T.A.714 Record-keeping T.A.715 Continued validity T.A.716 Findings Section B  Additional procedure for competent authorities Subpart A  General T.B.101 Scope T.B.104 Record-Keeping Subpart B  Accountability T.B.201 Responsibilities T.B.202 Findings Subpart G ADDITIONAL REQUIREMENTS FOR CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATIONS APPROVED PURSUANT TO ANNEX Vc (Part-CAMO) T.B.702 Initial certification procedure T.B.704 Continuing oversight T.B.705 Findings and corrective actions (2) Section A is amended as follows: (a) point T.A.101 is replaced by the following: T.A.101 Scope This section establishes requirements to ensure that continuing airworthiness of aircraft referred to in point (b) of Article 1 is maintained in compliance with the essential requirements of Annex V to Regulation (EU) No 2018/1139 of the European Parliament and of the Council. It also specifies the conditions to be met by the persons and organisations responsible for management of the continuing airworthiness and maintenance of such aircraft.; (b) the title of Subpart G is replaced by the following: ADDITIONAL REQUIREMENTS FOR CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATIONS APPROVED PURSUANT TO ANNEX Vc (Part-CAMO); (c) point T.A.701 is replaced by the following: T.A.701 Scope This Subpart establishes the requirements to be met, in addition to the requirements of Annex Vc (Part-CAMO), by an organisation approved in accordance with that Annex, for it to be entitled to control the carrying out of the tasks specified in point T.A.201.; (d) point T.A.704 is replaced by the following: T.A.704 Continuing airworthiness management exposition In addition to the requirements provided for in point CAMO.A.300, the exposition shall contain procedures specifying how the organisation ensures compliance with this Annex.; (e) point T.A.706 is replaced by the following: T.A.706 Personnel requirements In addition to the requirements provided for in point CAMO.A.305, the personnel referred to in points (a)(3) to (a)(5) and (b)(2) of point CAMO.A.305 shall have adequate knowledge of the applicable laws of the third countries where the aircraft is registered.; (f) in point T.A.708, the first paragraph is replaced by the following: Notwithstanding point CAMO.A.315, for aircraft for which the continuing airworthiness is managed in accordance with the requirements of this Annex the organisation shall:; (g) point T.A.709 is replaced by the following: T.A.709 Documentation Notwithstanding point CAMO.A.325, for every aircraft for which the continuing airworthiness is managed in accordance with the requirements of this Annex, the organisation shall hold and use applicable maintenance data acceptable to the State of registry of the aircraft.; (h) points T.A.711 and T.A.712 are replaced by the following: T.A.711 Privileges An organisation approved in accordance with Annex Vc (Part-CAMO) may perform the tasks specified in point T.A.708 for the aircraft included in its air operator certificate, provided that the organisation has established procedures, approved by the competent authority, in order to ensure compliance with the requirements of this Annex. T.A.712 Management system In addition to the requirements of point CAMO.A.200, the organisation shall ensure its compliance with the requirements of this Annex.; (i) points T.A.714, T.A.715 and T.A.716 are replaced by the following: T.A.714 Record-keeping In addition to the requirements of point (a) of point CAMO.A.220, the organisation shall keep the records referred to in point (1)(j) of point T.A.201. T.A.715 Continued validity For the approval of an organisation managing the continuing-airworthiness to remain valid, the following requirements shall be met in addition to the requirements of point CAMO.A.135: (a) the organisation complies with the applicable requirements of this Annex; and (b) the organisation ensures that any person authorised by the competent authority is granted access to any of its facilities, aircraft or documents related to its activities, including any subcontracted activities, to determine compliance with this Annex. T.A.716 Findings (a) After having received a notification of findings in accordance with point T.B.705, the organisation shall do the following: (1) identify the root cause or causes of, and contributing factors to the finding of non-compliance; (2) prepare, adopt and implement a corrective action plan; (3) demonstrate to the satisfaction of the competent authority that the necessary corrective action to address the finding has been taken. (b) The actions referred to in points (1) to (3) of paragraph (a) shall be performed within the time period set by the competent authority in accordance with point T.B.705.; (3) Section B is amended as follows: (a) the title is replaced by the following: ADDITIONAL PROCEDURE FOR COMPETENT AUTHORITY; (b) the title of Subpart G is replaced by the following: ADDITIONAL REQUIREMENTS FOR CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATIONS APPROVED PURSUANT TO ANNEX Vc (Part-CAMO); (c) point T.B.702 is replaced by the following: T.B.702 Initial certification procedure In addition to the requirements of point CAMO.B.310, the competent authority shall verify and establish that those procedures comply with the requirements of this Annex and it shall verify that the organisation complies with the requirements of this Annex.; (d) points T.B.704 andT.B.705 are replaced by the following: T.B.704 Continuing oversight In addition to the requirements of point CAMO.B.305, during each oversight planning cycle, the competent authority shall survey a relevant sample of aircraft referred to in point (b) of Article 1 managed by the organisation. T.B.705 Findings and corrective actions For organisations managing the continuing airworthiness of aircraft referred to in point (b) of Article 1, the competent authority shall apply the requirements contained in point CAMO.B.350 when verifying if the organisation complies with the requirements of this Annex. ANNEX VI ANNEX Vb (Part-ML) CONTENTS ML.1 SECTION A  TECHNICAL REQUIREMENTS SUBPART A  GENERAL ML.A.101 Scope SUBPART B  ACCOUNTABILITY ML.A.201 Responsibilities ML.A.202 Occurrence reporting SUBPART C  CONTINUING AIRWORTHINESS ML.A.301 Continuing-airworthiness tasks ML.A.302 Aircraft maintenance programme ML.A.303 Airworthiness directives ML.A.304 Data for modifications and repairs ML.A.305 Aircraft continuing-airworthiness record system ML.A.307 Transfer of aircraft continuing-airworthiness records SUBPART D  MAINTENANCE STANDARDS ML.A.401 Maintenance data ML.A.402 Performance of maintenance ML.A.403 Aircraft defects SUBPART E  COMPONENTS ML.A.501 Classification and installation ML.A.502 Component maintenance ML.A.503 Service-life-limited components ML.A.504 Control of unserviceable components SUBPART H  CERTIFICATE OF RELEASE TO SERVICE (CRS) ML.A.801 Aircraft certificate of release to service ML.A.802 Component certificate of release to service ML.A.803 Pilot-owner authorisation SUBPART I  AIRWORTHINESS REVIEW CERTIFICATE (ARC) ML.A.901 Aircraft airworthiness review ML.A.902 Validity of the airworthiness review certificate ML.A.903 Airworthiness review process ML.A.904 Qualification of airworthiness review staff ML.A.905 Transfer of aircraft registration within the Union ML.A.906 Airworthiness review of aircraft imported into the Union ML.A.907 Findings SECTION B  PROCEDURE FOR COMPETENT AUTHORITIES SUBPART A  GENERAL ML.B.101 Scope ML.B.102 Competent authority ML.B.104 Record-keeping ML.B.105 Mutual exchange of information SUBPART B  ACCOUNTABILITY ML.B.201 Responsibilities SUBPART C  CONTINUING AIRWORTHINESS ML.B.302 Exemptions ML.B.303 Aircraft continuing-airworthiness monitoring ML.B.304 Revocation, suspension and limitation SUBPART I  AIRWORTHINESS REVIEW CERTIFICATE (ARC) ML.B.902 Airworthiness review by the competent authority ML.B.903 Findings Appendix I  Continuing-airworthiness management contract Appendix II  Limited Pilot-owner maintenance Appendix III  Complex maintenance tasks not to be released by the Pilot-owner Appendix IV  Airworthiness review certificate (EASA Form 15c) ML.1 (a) In accordance with paragraph 2 of Article 3, this Annex (Part-ML) applies to the following other than complex motor-powered aircraft not listed in the air operator certificate of an air carrier licensed in accordance with Regulation (EC) No 1008/2008: (1) aeroplanes of 2 730 kg maximum take-off mass (MTOM) or less; (2) rotorcraft of 1 200 kg MTOM or less, certified for a maximum of up to 4 occupants; (3) other ELA2 aircraft. (b) For the purpose of this Annex, the competent authority shall be the authority designated by the Member State of registry of the aircraft. (c) For the purpose of this Annex, the following definitions shall apply: (1) independent certifying staff means certifying staff who does not work on behalf of an approved maintenance organisation and who complies with, alternatively: (i) the requirements of Annex III (Part-66); (ii) for aircraft to which Annex III (Part-66) does not apply, the certifying staff requirements in force in the Member State of registry of the aircraft; (2) maintenance organisation means an organisation holding an approval issued in accordance with, alternatively: (i) Subpart F of Annex I (Part-M); (ii) Section A of Annex II (Part-145); (iii) Section A of Annex Vd (Part-CAO). (3) owner means the person responsible for the continuing airworthiness of the aircraft, including, alternatively: (i) the registered owner of the aircraft; (ii) the lessee in the case of a leasing contract; (iii) the operator. SECTION A TECHNICAL REQUIREMENTS SUBPART A GENERAL ML.A.101 Scope This Section establishes the measures to be taken in order to ensure that the aircraft is airworthy. It also specifies the conditions to be met by the persons or organisations involved in the activities related to the airworthiness of the aircraft. SUBPART B ACCOUNTABILITY ML.A.201 Responsibilities (a) The owner of the aircraft shall be responsible for the continuing airworthiness of the aircraft and shall ensure that no flight takes place unless all of the following requirements are met: (1) the aircraft is maintained in an airworthy condition; (2) any operational and emergency equipment fitted is correctly installed and serviceable or clearly identified as unserviceable; (3) the airworthiness certificate is valid; (4) the maintenance of the aircraft is performed in accordance with the Aircraft Maintenance Program (AMP) specified in point ML.A.302. (b) By derogation from point (a), where the aircraft is leased, the responsibilities set out in point (a) shall apply to the lessee, if the lessee is identified either in the registration document of the aircraft or in the leasing contract. (c) Any person or organisation performing maintenance of aircraft and components shall be responsible for the maintenance tasks being performed. (d) The pilot-in-command of the aircraft shall be responsible for the satisfactory accomplishment of the preflight inspection. That inspection shall be carried out by the pilot or another qualified person but need not be carried out by an approved maintenance organisation or by certifying staff. (e) For aircraft operated by commercial Approved Training Organisations (ATO) and commercial Declared Training Organisations (DTO) referred to in Article 10a of Regulation (EU) No 1178/2011 or not operated in accordance with Annex VII to Regulation (EU) No 965/2012 (Part-NCO) or operated in accordance with Subpart-ADD of Annex II (Part-BOP) to Regulation (EU) 2018/395 or Subpart-DEC of Annex II (Part-SAO) to Regulation (EU) 2018/1976 (*1), the operator shall: (1) be approved as a CAMO or as a CAO for the management of the continuing airworthiness of its aircraft in accordance with Annex Vc (Part-CAMO) or Annex Vd (Part-CAO), or contract such an organisation using the contract set out in Appendix I to this Annex; (2) ensure that all maintenance is performed by maintenance organisations approved in accordance with point (c)(2) of point ML.1.; (3) ensure that the requirements of point (a) are satisfied. (f) For aircraft not included in point (e), in order to satisfy the requirements of point (a), the owner of the aircraft may contract the tasks associated with continuing airworthiness management to an organisation approved as a CAMO or CAO in accordance with Annex Vc (Part-CAMO) or Annex Vd (Part-CAO). In that case, the contracted organisation shall assume responsibility for the proper performance of those tasks and a written contract shall be concluded in accordance with Appendix I to this Annex. If the owner does not contract such an organisation, the owner is responsible for the proper performance of the tasks associated with the continuing airworthiness management (g) The owner shall grant the competent authority access to the aircraft and the aircraft records, in order for the competent authority to determine whether the aircraft complies with the requirements of this Annex. ML.A.202 Occurrence reporting (a) Without prejudice to the reporting requirements set out in Annex II (Part-145) and Annex Vc (Part-CAMO), any person or organisation responsible in accordance with point ML.A.201 shall report any identified condition of an aircraft or component which endangers flight safety to: (1) the competent authority designated by the Member State of registry of the aircraft, and, when different to the Member State of registry, to the competent authority designated by the Member State of the operator; (2) to the organisation responsible for the type design or supplemental type design. (b) The reports referred to in point (a) shall be made in a manner determined by the competent authority referred to in point (a) and shall contain all pertinent information about the condition known to the person or organisation making the report. (c) Where the maintenance or the airworthiness review of the aircraft is carried out on the basis of a written contract, the person or the organisation responsible for those activities shall also report any condition referred to in point (a) to the owner of the aircraft and, when different, to the CAMO or CAO concerned. (d) The person or organisation shall submit the reports referred to in points (a) and (c) as soon as possible, but no later than 72 hours from the moment when the person or organisation identified the condition to which the report relates, unless exceptional circumstances prevent this. SUBPART C CONTINUING AIRWORTHINESS ML.A.301 Continuing airworthiness tasks The aircraft continuing airworthiness and the serviceability of operational and emergency equipment shall be ensured by: (a) the accomplishment of pre-flight inspections; (b) the rectification of any defect and damage affecting safe operation in accordance with data specified in points ML.A.304 and ML.A.401, as applicable, while taking into account the minimum equipment list (MEL) and configuration deviation list, when they exist; (c) the accomplishment of all maintenance in accordance with the AMP referred to in point ML.A.302; (d) the accomplishment of any applicable: (1) airworthiness directive (AD); (2) operational directive with a continuing-airworthiness impact; (3) continuing-airworthiness requirement established by the Agency; (4) measure required by the competent authority as an immediate reaction to a safety problem; (e) the accomplishment of modifications and repairs in accordance with point ML.A.304; (f) maintenance check flights, when necessary. ML.A.302 Aircraft maintenance programme (a) The maintenance of each aircraft shall be organised in accordance with an AMP. (b) The AMP and any subsequent amendments thereto shall be, alternatively: (1) declared by the owner in accordance with point (c)(7) of point ML.A.302, where the continuing airworthiness of the aircraft is not managed by a CAMO or CAO; (2) approved by the CAMO or CAO responsible for managing the continuing airworthiness of the aircraft. The owner declaring the AMP in accordance with point (b)(1) or the organisation approving the AMP in accordance with point (b)(2) shall keep the AMP updated. (c) The AMP: (1) shall clearly identify the owner of the aircraft and the aircraft to which it relates, including any installed engine and propeller, as applicable; (2) shall include, alternatively: (a) the tasks or inspections contained in the applicable minimum inspection programme (MIP) referred to in point (d); (b) the instructions for continuing airworthiness (ICA) issued by the design approval holder (DAH); (3) may include additional maintenance actions to those referred to in point (c)(2) or maintenance actions alternative to those referred to in point (c)(2)(b) at the proposal of the owner, CAMO or CAO, once approved or declared in accordance with point (b). Alternative maintenance actions to those referred to in point (c)(2)(b) shall not be less restrictive than those set out in the applicable MIP; (4) shall include all the mandatory continuing airworthiness information, such as repetitive ADs, the airworthiness limitation section (ALS) of the ICAs, and specific maintenance requirements contained in the type certificate data sheet (TCDS); (5) shall identify any additional maintenance tasks to be performed because of the specific aircraft type, aircraft configuration and type and specificity of operation, whereas the following elements shall be taken into consideration as a minimum: (a) specific installed equipment and modifications of the aircraft; (b) repairs carried out in the aircraft; (c) life-limited components and flight-safety-critical components; (d) maintenance recommendations, such as time between overhaul (TBO) intervals, issued through service bulletins, service letters, and other non-mandatory service information; (e) applicable operational directives or requirements related to the periodic inspection of certain equipment; (f) special operational approvals; (g) use of the aircraft and operational environment; (6) shall identify whether the Pilot-owners are authorised to perform maintenance; (7) when declared by the owner, shall contain a signed statement by which the owner declares that this is the AMP for the particular aircraft registration and that he is fully responsible for its content and, in particular, for any deviations from the DAH's recommendations; (8) when approved by the CAMO or CAO, shall be signed by this organisation, which shall retain records with the justification for any deviation introduced to the DAH's recommendations; (9) shall be reviewed at least annually in order to assess its effectiveness, and this review shall be performed, alternatively: (a) in conjunction with the airworthiness review of the aircraft by the person who performs such an airworthiness review; (b) by the CAMO or CAO managing the continuing airworthiness of the aircraft in those cases where the review of the AMP is not performed in conjunction with an airworthiness review. If the review shows deficiencies of the aircraft linked with deficiencies in the content of the AMP, the AMP shall be amended accordingly. In this case the person performing the review shall inform the competent authority of the Member State of registry if he does not agree with the measures amending the AMP taken by the owner, CAMO or CAO. The competent authority shall decide which amendments to the AMP are necessary, raising the corresponding findings and, if necessary, reacting in accordance with point ML.B.304. (d) A MIP: (1) shall contain the following inspection intervals: (a) for aeroplanes, touring motor gliders (TMGs) and balloons, every annual or 100-h interval, whichever comes first, to which a tolerance of 1 month or 10 h may be applied. The next interval shall be calculated as from the time the inspection takes place; (b) for sailplanes and powered sailplanes other than TMG, every annual interval to which a tolerance of 1 month may be applied. The next interval shall be calculated as from the time the inspection takes place; (2) shall contain the following, as applicable to the aircraft type: (a) servicing tasks as required by the DAH's requirements; (b) inspection of markings; (c) review of weighing records and weighing in accordance with Regulation (EU) No 965/2012, Regulation (EU) 2018/395 and Regulation (EU) 2018/1976; (d) operational test of transponder (if installed); (e) functional test of the pitot-static system; (f) in the case of aeroplanes: (i) operational tests for power and revolutions per minute (rpm), magnetos, fuel and oil pressure, engine temperatures; (ii) for engines equipped with automated engine control, the published run-up procedure; (iii) for dry-sump engines, engines with turbochargers and liquid-cooled engines, an operational test for signs of disturbed fluid circulation; (g) inspection of the condition and attachment of the structural items, systems and components corresponding to the following areas: (i) for aeroplanes: airframe, cabin and cockpit, landing gear, wing and centre section, flight controls, empennage, avionics and electrics, power plant, clutches and gearboxes, propeller and miscellaneous systems, such as the ballistic rescue system; (ii) for sailplanes and powered sailplanes: airframe, cabin and cockpit, landing gear, wing and centre section, empennage, avionics and electrics, power plant (for powered sailplanes) and miscellaneous systems, such as removable ballast and/or drag chute and controls, as well as water ballast system; (iii) for hot-air balloons: envelope, burner, basket, fuel containers, equipment and instruments; (iv) for gas balloons: envelope, basket, equipment and instruments. As long as this Annex does not specify an MIP for airships and rotorcraft, their AMP shall be based on the ICA issued by the DAH, as referred to in point (c)(2)(b). (e) By derogation from points (b) and (c), a declaration by the owner or an approval by a CAMO or CAO is not required, and an AMP document is not required to be produced when the following conditions are met: (1) all the ICA issued by the DAH are being followed without any deviations; (2) all maintenance recommendations, such as TBO intervals, issued through service bulletins, service letters, and other non-mandatory service information, are being followed without any deviations; (3) there are no additional maintenance tasks to be performed resulting from any of the following: (a) specific installed equipment and modifications of the aircraft; (b) repairs carried out in the aircraft; (c) life-limited components and flight-safety-critical components; (d) special operational approvals; (e) use of the aircraft and operational environment. (4) Pilot-owners are authorised to perform Pilot-owner maintenance. This derogation is not applicable if the pilot-owner or, in case of jointly-owned aircraft, any of the pilot-owners is not authorised to perform Pilot-owner maintenance because this has to be specified in the declared or approved AMP. (f) If the conditions provided for in points (e)(1) to (e)(4) are met, the AMP applicable to the aircraft shall consist of the following: (1) the ICA issued by the DAH; (2) the maintenance recommendations, such as TBO intervals, issued through service bulletins, service letters, and other non-mandatory service information; (3) the mandatory continuing airworthiness information, such as repetitive ADs, the ALS of the ICA and specific maintenance requirements contained in the TCDS; (4) the tasks due to specific operational or airspace directives or requirements in relation to particular instruments and equipment. ML.A.303 Airworthiness directives Any applicable AD must be carried out within the requirements of that AD unless otherwise specified by the Agency. ML.A.304 Data for modifications and repairs A person or organisation repairing an aircraft or a component shall assess any damage. Modifications and repairs shall be carried out using, as appropriate, the following data: (a) approved by the Agency; (b) approved by a design organisation complying with Annex I (Part-21) to Regulation (EU) No 748/2012; (c) contained in the requirements referred to in point 21.A.90B or point 21.A.431B of Annex I (Part-21) to Regulation (EU) No 748/2012. ML.A.305 Aircraft continuing airworthiness record system (a) At the completion of any maintenance, the certificate of release to service (CRS) required by point ML.A.801 shall be entered in the aircraft continuing airworthiness record system. Each entry shall be made as soon as possible but not later than 30 days after the day of the completion of the maintenance task. (b) The aircraft continuing airworthiness records shall consist of an aircraft logbook, engine logbook(s) or engine module log cards, propeller logbook(s) and log cards, for any service-life-limited component, as appropriate. (c) The aircraft type and registration mark, the date together with the total flight time and flight cycles and landings, shall be entered in the aircraft logbooks. (d) The aircraft continuing airworthiness records shall contain: (1) the current status of ADs and measures mandated by the competent authority in immediate reaction to a safety problem; (2) the current status of modifications, repairs and other DAH maintenance recommendations; (3) the current status of compliance with the AMP; (4) the current status of service-life-limited components; (5) the current mass and balance report; (6) the current list of deferred maintenance. (e) In addition to the authorised release document, EASA Form 1, as set out in Appendix II of Annex I (Part-M), or equivalent, the following information relevant to any component installed, such as engine, propeller, engine module or service-life-limited component, shall be entered in the appropriate engine or propeller logbook, engine module or service-life-limited component log card: (1) the identification of the component; (2) the type, serial number and registration, as appropriate, of the aircraft, engine, propeller, engine module or service-life-limited component to which the particular component has been fitted, along with the reference to the installation and removal of the component; (3) the date together with the component's accumulated total flight time, flight cycles, landings and calendar time, as relevant to the particular component; (4) the current information referred to in point (d), applicable to the component. (f) The person or organisation responsible for the management of continuing airworthiness and tasks pursuant to point ML.A.201, shall control the records as detailed in point ML.A.305 and present the records to the competent authority upon request. (g) All entries made in the aircraft continuing airworthiness records shall be clear and accurate. When it is necessary to correct an entry, the correction shall be made in a manner that clearly shows the original entry. (h) An owner shall ensure that a system has been established to keep the following records for the periods specified: (1) all detailed maintenance records in respect of the aircraft and any service-life-limited component fitted thereto, until such time as the information contained therein is superseded by new information equivalent in scope and detail but no less than 36 months after the aircraft or component has been released to service; (2) the total time in service, this is to say hours, calendar time, cycles and landings, of the aircraft and all service-life-limited components, for at least 12 months after the aircraft or component has been permanently withdrawn from service; (3) the time in service, this is to say hours, calendar time, cycles and landings, as appropriate, since the last scheduled maintenance of the component subjected to a service life limit, at least until the component scheduled maintenance has been superseded by another scheduled maintenance of equivalent work scope and detail; (4) the current status of compliance with the AMP at least until the scheduled maintenance of the aircraft or component has been superseded by another scheduled maintenance of equivalent work scope and detail; (5) the current status of ADs applicable to the aircraft and components, at least 12 months after the aircraft or component has been permanently withdrawn from service; (6) details of current modifications and repairs to the aircraft, engine(s), propeller(s) and any other component vital to flight safety, at least 12 months after they have been permanently withdrawn from service. ML.A.307 Transfer of aircraft continuing-airworthiness records (a) When an aircraft is permanently transferred from one owner to another, the transferring owner shall ensure that the continuing airworthiness records referred to in point ML.A.305 are also transferred. (b) When the owner contracts the continuing airworthiness management tasks to a CAMO or CAO the owner shall ensure that the continuing airworthiness records referred to in point ML.A.305 are transferred to the contracted organisation. (c) The time periods for the retention of records set out in point (h) of point ML.A.305 shall continue to apply to the new owner, CAMO or CAO. SUBPART D MAINTENANCE STANDARDS ML.A.401 Maintenance data (a) The person or organisation maintaining an aircraft shall only use applicable maintenance data during the performance of maintenance. (b) For the purposes of this Annex, applicable maintenance data means: (1) any applicable requirement, procedure, standard or information issued by the competent authority or the Agency; (2) any applicable AD; (3) applicable ICA issued by type certificate holders, supplementary type certificate holders and any other organisation that publishes such data in accordance with Annex I (Part-21) to Regulation (EU) No 748/2012; (4) any applicable data issued in accordance with point (d) of point 145.A.45. ML.A.402 Performance of maintenance (a) Maintenance performed by approved maintenance organisations shall be in accordance with Subpart F of Annex I (Part-M), Annex II (Part-145) or Annex Vd (Part-CAO), as applicable. (b) For maintenance not performed in accordance with point (a), the person performing maintenance shall: (1) be qualified for the tasks performed, as required by this Annex; (2) ensure that the area in which maintenance is carried out is well organised and clean with no dirt or contamination; (3) use the methods, techniques, standards and instructions specified in the maintenance data referred to in point ML.A.401; (4) use the tools, equipment and material specified in the maintenance data referred to in point ML.A.401. If necessary, tools and equipment shall be controlled and calibrated to an officially recognised standard; (5) ensure that maintenance is performed within any environmental limitations specified in the maintenance data referred to in point ML.A.401; (6) ensure that proper facilities are used in case of inclement weather or lengthy maintenance; (7) ensure that the risk of multiple errors during maintenance and the risk of errors being repeated in identical maintenance tasks are minimised; (8) ensure that an error-capturing method is implemented after the performance of any critical maintenance task; (9) perform a general verification after completion of maintenance to ensure that the aircraft or component is clear of all tools, equipment and any extraneous parts and material, and that all access panels removed have been refitted; (10) ensure that all maintenance performed is properly recorded and documented. ML.A.403 Aircraft defects (a) Any aircraft defect that seriously endangers the flight safety shall be rectified before further flight. (b) The following persons may decide that a defect does not seriously endanger flight safety, and may defer it accordingly: (1) the pilot in respect of defects affecting non-required aircraft equipment; (2) the pilot, when using the minimum equipment list, in respect of defects affecting required aircraft equipment  otherwise, these defects may only be deferred by authorised certifying staff; (3) the pilot in respect of defects other than those referred to in points (b)(1) and (b)(2) if all the following conditions are met: (i) the aircraft is operated under Annex VII to Regulation (EU) No 965/2012 (Part-NCO) or, in the case of balloons or sailplanes, not operated under Subpart-ADD of Annex II (Part-BOP) to Regulation (EU) 2018/395 or not following Subpart DEC of Annex II (Part-SAO) to Regulation (EU) 2018/1976; (ii) the pilot defers the defect with the agreement of the aircraft owner or, if applicable, of the contracted CAMO or CAO; (4) the appropriately qualified certifying staff in respect of other defects than those referred to in points (b)(1) and (b)(2), where the conditions referred to in point 3(i) and (ii) are not met. (c) Any aircraft defect that does not seriously hazard flight safety shall be rectified as soon as practicable from the date on which the defect was first identified and within the limits specified in the maintenance data. (d) Any defect not rectified before flight shall be recorded in the aircraft continuing airworthiness record system referred to in point ML.A.305 and a record shall be available to the pilot. SUBPART E COMPONENTS ML.A.501 Classification and installation (a) Unless otherwise specified in Subpart F of Annex I (Part-M), Annex II (Part-145), Annex Vd (Part-CAO) to this Regulation and Annex I (Part-21) to Regulation (EU) No 748/2012, component may be fitted only if all of the following conditions are met: (i) it is in a satisfactory condition; (ii) has been appropriately released to service using an EASA Form 1 as set out in Appendix II of Annex I (Part-M), or equivalent; (iii) has been marked in accordance with Subpart Q of Annex I (Part-21) to Regulation (EU) No 748/2012. (b) Prior to the installation of a component on an aircraft, the person or approved maintenance organisation shall ensure that the particular component is eligible to be fitted if different modifications or AD configurations are applicable. (c) Standard parts shall only be fitted to an aircraft or component when the maintenance data specifies those particular standard parts. Standard parts shall only be fitted when accompanied by evidence of conformity to the applicable standard and has appropriate traceability. (d) Raw or consumable material shall only be used on an aircraft or component provided that: (i) the aircraft or component manufacturer allows for the use of raw or consumable material in relevant maintenance data or as specified in Subpart F of Annex I (Part-M), Annex II (Part-145) or Annex Vd (Part-CAO). (ii) such material meets the required material specification and has appropriate traceability. (iii) such material is accompanied by documentation clearly relating to the particular material and containing a conformity-to-specification statement as well as the manufacturing and supplier source. (e) In case of balloons, where different combinations of baskets, burners and fuel cylinders are possible for a particular envelope, the person installing them shall ensure that: (1) the basket, burner and/or fuel cylinders are eligible for installation according to the TCDS or other documents referred to in the TCDS; (2) the basket, burner and/or fuel cylinders are in serviceable condition and have the appropriate maintenance records. ML.A.502 Component maintenance (a) Components accepted by the owner in accordance with point (c) of point 21.A.307 of Annex I (Part-21) to Regulation (EU) No 748/2012 shall be maintained by any person or organisation, subject to reacceptance by the owner under the conditions of point 21.A.307(c) of that Annex. This maintenance is not eligible for the issuance of an EASA Form 1, as set out in Appendix II of Annex I (Part-M), and shall be subject to the aircraft release requirements. (b) Components shall be released in accordance with the following table: Released using an EASA Form 1 (as set out in Appendix II of Annex I (Part-M)) Released at aircraft level per point ML.A.801 (not possible to issue an EASA Form 1) Components maintained in accordance with component maintenance data (data issued by the component manufacturer) Maintenance other than overhaul Engine-rated (for engine) or component-rated (for other components) maintenance organisations (i) Aircraft-rated maintenance organisations; and/or (ii) independent certifying staff Overhaul of components other than engines and propellers Component-rated maintenance organisations Not possible Overhaul of engines and propellers for CS-VLA, CS-22 and LSA aircraft Engine-rated (for engine) or component-rated (for propeller) maintenance organisations (iii) Aircraft-rated maintenance organisations; and/or (iv) independent certifying staff Overhaul of engines and propellers for other than CS-VLA, CS-22 and LSA aircraft Engine-rated (for engine) or component-rated (for propeller) maintenance organisations Not possible Components maintained in accordance with aircraft maintenance data (data issued by the aircraft manufacturer) All components and all types of maintenance Engine-rated (for engine) or component-rated (for other components) maintenance organisations  Aircraft-rated maintenance organisations; and/or  independent certifying staff ML.A.503 Service-life-limited components (a) The term service life-limited components contains the following components: (1) components subject to a certified life limit after which the components should be retired, and; (2) components subject to a service life limit after which the components shall undergo maintenance to restore their serviceability. (b) Installed service-life-limited components shall not exceed the approved service life limit as specified in the AMP and ADs, except as provided for in point ML.A.504(c). (c) The approved service life is expressed in calendar time, flight hours, landings or cycles, as appropriate. (d) At the end of the approved service life limit, the component must be removed from the aircraft for maintenance, or for disposal in the case of components with a certified life limit. ML.A.504 Control of unserviceable components (a) A component shall be considered unserviceable in any of the following circumstances: (1) expiry of the component's service life limit as defined in the AMP; (2) non-compliance with the applicable ADs and other continued-airworthiness requirement mandated by the Agency; (3) absence of the necessary information to determine the airworthiness status of the component or its eligibility for installation; (4) evidence of component defects or malfunctions; (5) component involvement in an incident or accident likely to affect its serviceability. (b) Unserviceable components shall be identified as one of the following: (1) unserviceable and stored in a secure location under the control of an approved maintenance organisation or independent certifying staff until a decision is made on the future status of such components; (2) unserviceable by the person or organisation that declared the component unserviceable, and its custody shall be transferred to the aircraft owner after documenting such transfer in aircraft maintenance record system referred to in point ML.A.305. (c) Components which have reached their certified life limit or contain a non-repairable defect or malfunction shall be classified as unsalvageable and shall not be permitted to re-enter the component supply system unless certified life limits have been extended or a repair solution has been approved in accordance with point ML.A.304. (d) Any person or organisation responsible pursuant to point ML.A.201 shall in the case of an unsalvageable component, as provided for in point (c), take one of the following actions: (1) retain such component in a location referred to in point (b)(1); (2) arrange for the component to be mutilated in a manner that ensures that it is beyond economic salvage or repair before relinquishing responsibility for such a component. (e) Notwithstanding point (d), a person or organisation responsible pursuant to point ML.A.201 may transfer responsibility of components classified as unsalvageable without mutilation to an organisation for training or research. SUBPART H CERTIFICATE OF RELEASE TO SERVICE (CRS) ML.A.801 Aircraft certificate of release to service (a) A CRS shall be issued after the required maintenance has been carried out properly on an aircraft. (b) The CRS shall be issued, alternatively by: (1) appropriate certifying staff on behalf of the approved maintenance organisation; (2) independent certifying staff; (3) the pilot- owner in compliance with point ML.A.803. (c) By derogation from point (b), in the case of unforeseen circumstances, when an aircraft is grounded at a location where no appropriately approved maintenance organisation and no appropriate certifying staff are available, the owner may authorise any person, with no less than 3 years of appropriate maintenance experience and holding the proper qualifications, to maintain the aircraft according to the standards set out in Subpart D of this Annex and release the aircraft. The owner shall in that case: (1) obtain and keep in the aircraft records, details of all the work carried out and of the qualifications held by the person issuing the certification; (2) ensure that any such maintenance is rechecked and released in accordance with point (b) of point ML.A.801 at the earliest opportunity and within a period not exceeding 7 days or, in the case of aircraft operated under Annex VII to Regulation (EU) No 965/2012 (Part-NCO) or, in the case of balloons, not operated under Subpart-ADD of Annex II (Part-BOP) to Regulation (EU) 2018/395 or, in the case of sailplanes not following Subpart DEC of Annex II (Part-SAO) to Regulation (EU) 2018/1976, within a period not exceeding 30 days; (3) notify the contracted CAMO or CAO, or the competent authority in the absence of such a contract, within 7 days of the issuance of such authorisation. (d) In the case of a release to service in accordance with points (b)(1) or (b)(2), the certifying staff may be assisted in performing the maintenance tasks by one or more persons subject to his direct and continuous control; (e) A CRS shall contain at least: (1) basic details of the maintenance carried out; (2) the date on which the maintenance was completed; (3) the identity of the organisation or person issuing the release to service, including, alternatively: (i) the approval reference of the maintenance organisation and certifying staff issuing the CRS; (ii) in the case of point (b)(2), the identity and, if applicable, the licence number of the independent certifying staff issuing the CRS; (4) the limitations to airworthiness or operations, if any. (f) By derogation from point (a) and notwithstanding point (g), when the required maintenance cannot be completed, a CRS may be issued within the approved aircraft limitations. In that case, the CRS shall indicate that the maintenance could not be completed, as well as indicate any applicable airworthiness or operations limitations, as part of the information required in point (e)(4). (g) A CRS shall not be issued in the case of any known non-compliance with the requirements of this Annex which endangers flight safety. ML.A.802 Component certificate of release to service (a) A component CRS shall be issued after the required maintenance has been carried out properly on an aircraft component in accordance with point ML.A.502. (b) The authorised release certificate identified as EASA Form 1, as set out Appendix II of Annex I (Part-M), constitutes the component CRS, except when such maintenance is released at aircraft level, as indicated in point ML.A.502(b). ML.A.803 Pilot-owner authorisation (a) To qualify as a pilot-owner, the person must: (1) hold a valid pilot licence or equivalent licence issued or validated by a Member State for the aircraft type or class rating; (2) own the aircraft, either as a sole or joint owner; that owner must be, alternatively: (i) one of the natural persons on the registration form; (ii) a member of a non-profit recreational legal entity, where the legal entity is specified on the registration document as owner or operator; that member must be directly involved in the decision-making process of the legal entity and designated by that legal entity to carry out Pilot-owner maintenance. (b) For aircraft operated under Annex VII (Part-NCO) to Regulation (EU) No 965/2012 or, in the case of balloons, not operated under Subpart-ADD of Annex II (Part-BOP) to Regulation (EU) 2018/395 or, in the case of sailplanes, not following Subpart DEC of Annex II (Part-SAO) to Regulation (EU) 2018/1976, the pilot-owner may issue a CRS after limited Pilot-owner maintenance as provided for in Appendix II to this Annex. (c) The CRS shall be entered in the logbooks and contain basic details of the maintenance carried out, the maintenance data used, the date on which that maintenance was completed, as well as the identity, the signature and the pilot licence (or equivalent) number of the pilot-owner issuing such a certificate. SUBPART I AIRWORTHINESS REVIEW CERTIFICATE (ARC) ML.A.901 Aircraft airworthiness review To ensure the validity of the aircraft airworthiness certificate (ARC), an airworthiness review of the aircraft and its continuing airworthiness records shall be carried out periodically. (a) An ARC is issued in accordance with Appendix IV (EASA Form 15c) to this Annex upon completion of a satisfactory airworthiness review. The ARC shall be valid for 1 year; (b) The airworthiness review and the issuance of the ARC shall be performed in accordance with point ML.A.903, alternatively by: (1) the competent authority; (2) an appropriately approved CAMO or CAO; (3) the approved maintenance organisation performing the 100-h/annual inspection contained in the AMP; (4) for aircraft operated under Annex VII (Part-NCO) to Regulation(EU) No 965/2012 or, in the case of balloons, not operated under Subpart-ADD of Annex II (Part-BOP) to Regulation (EU) 2018/395 or, in the case of sailplanes, not following Subpart DEC of Annex II (Part-SAO) to Regulation (EU) 2018/1976, the independent certifying staff performing the 100-h/annual inspection contained in the AMP, when holding: (i) a licence issued in accordance with Annex III (Part-66) rated for the corresponding aircraft or, if Annex III (Part-66) is not applicable to the particular aircraft, a national certifying-staff qualification valid for that aircraft; (ii) an authorisation issued by, alternatively: (A) the competent authority who issued the licence issued in accordance with Annex III (Part-66), (B) if Annex III (Part-66)is not applicable, the competent authority responsible for the national certifying-staff qualification. Independent certifying staff holding a licence issued in accordance with Annex III (Part-66), may perform airworthiness reviews and issue the ARC for aircraft registered in any Member State. However, independent certifying staff holding a national qualification shall only perform airworthiness reviews and issue the ARC for aircraft registered in the Member State responsible for the national qualification. ARCs issued by independent certifying staff holding a national qualification shall not benefit from mutual recognition when transferring the aircraft to another Member State. Whenever circumstances reveal the existence of a potential safety threat, the competent authority shall carry out the airworthiness review and issue the ARC itself. (c) The validity of an ARC may be extended maximum two consecutive times, for a period of one year each time, by an appropriately approved CAMO or CAO, subject to the following conditions: (1) the aircraft has been continuously managed for the previous 12 months by this CAMO or CAO; (2) the aircraft has been maintained for the previous 12 months by approved maintenance organisations; this includes pilot-owner maintenance tasks carried out and released to service either by the pilot-owner or by independent certifying staff; (3) the CAMO or CAO does not have any evidence or reason to believe that the aircraft is not airworthy. This extension by the CAMO or CAO is possible regardless of which staff or organisation, as provided for in point (b), initially issued the ARC. (d) By derogation from point (c), the extension of the ARC may be anticipated for a maximum period of 30 days, without loss of continuity of the airworthiness review pattern, to ensure the availability of the aircraft in order to place the original ARC on board. (e) When the competent authority carries out the airworthiness review and issues the ARC itself, the owner shall provide the competent authority with: (1) the documentation required by the competent authority; (2) suitable accommodation at the appropriate location for its personnel; (3) when necessary, the support of appropriate certifying staff. ML.A.902 Validity of the airworthiness review certificate (a) An ARC becomes invalid if, alternatively: (1) it is suspended or revoked; (2) the airworthiness certificate is suspended or revoked; (3) the aircraft is not in the aircraft register of a Member State; (4) the type certificate under which the airworthiness certificate was issued is suspended or revoked. (b) An aircraft shall not fly if the ARC is invalid or if any of the following circumstances are present: (1) the continuing airworthiness of the aircraft or any component fitted to the aircraft does not meet the requirements of this Annex; (2) the aircraft does not remain in conformity with the type design approved by the Agency; (3) the aircraft has been operated beyond the limitations of the approved flight manual or airworthiness certificate, without appropriate action being taken; (4) the aircraft has been involved in an accident or incident that affects the airworthiness of the aircraft, without subsequent appropriate action to restore airworthiness; (5) a modification or repair to the aircraft or any component fitted to the aircraft is not in compliance with Annex I (Part-21) to Regulation (EU) No 748/2012. (c) Upon surrender or revocation, the ARC shall be returned to the competent authority. ML.A.903 Airworthiness review process (a) To satisfy the requirement for the airworthiness review of an aircraft referred to in point ML.A.901, the airworthiness review staff shall perform a documented review of the aircraft records to verify that: (1) airframe, engine and propeller flying hours and associated flight cycles have been properly recorded; (2) the flight manual is applicable to the aircraft configuration and reflects the latest revision status; (3) all the maintenance due on the aircraft according to the AMP has been carried out; (4) all known defects have been corrected or deferred in a controlled manner; (5) all applicable ADs have been applied and properly registered; (6) all modifications and repairs made to the aircraft have been registered and are in compliance with Annex I (Part-21) to Regulation (EU) No 748/2012; (7) all service-life-limited components installed on the aircraft are properly identified, registered and have not exceeded their approved service life limit; (8) all maintenance has been certified in accordance with this Annex; (9) if required, the current mass-and-balance statement reflects the configuration of the aircraft and is valid; (10) the aircraft complies with the latest revision of its type design approved by the Agency; (11) if required, the aircraft holds a noise certificate corresponding to the current configuration of the aircraft in compliance with Subpart I of Annex I (Part-21) to Regulation (EU) No 748/2012. (b) The airworthiness review staff referred to in point (a) shall carry out a physical survey of the aircraft. For this survey, airworthiness review staff not appropriately qualified under Annex III (Part-66) shall be assisted by such qualified personnel. (c) Through the physical survey of the aircraft, the airworthiness review staff shall ensure that: (1) all required markings and placards are properly installed; (2) the aircraft complies with its approved flight manual; (3) the aircraft configuration complies with the approved documentation; (4) no evident defect can be found that has not been addressed according to point ML.A.403; (5) no inconsistencies can be found between the aircraft and the documented review of records as referred to in point (a). (d) By derogation from point ML.A.901(a), the airworthiness review may be anticipated for a maximum period of 90 days, without loss of continuity of the airworthiness review pattern, so as to allow the physical review to take place during a maintenance check. (e) The ARC (EASA Form 15c) set out to in Appendix IV shall only be issued: (1) by appropriately authorised airworthiness review staff; (2) when the airworthiness review has been completely carried out, all findings have been closed; (3) when any discrepancy found in the AMP in accordance with point (h) has been satisfactorily addressed. (f) A copy of any ARC issued or extended for an aircraft shall be sent to the Member State of registry of that aircraft within 10 days. (g) Airworthiness review tasks shall not be subcontracted. (h) The effectiveness of the AMP may be reviewed in conjunction with the airworthiness review in accordance with point (c)(9) of point ML.A.302. This review shall be completed by the person who performed the airworthiness review. If the review shows deficiencies of the aircraft linked with deficiencies in the content of the AMP, the AMP shall be amended accordingly. The person performing the review shall inform the competent authority of the Member State of registry if he does not agree with the measures amending the AMP taken by the owner, CAMO or CAO. In such case the competent authority shall decide which amendments to the AMP are necessary, raising the corresponding findings defined in point ML.B.903 and, if necessary, reacting in accordance with point ML.B.304. ML.A.904 Qualification of airworthiness review staff (a) Airworthiness review staff acting on behalf of the competent authority shall be qualified in accordance with point ML.B.902. (b) Airworthiness review staff acting on behalf of an organisation referred to in Subpart F of Annex I (Part-M), Annex II (Part-145), Annex Vc (Part-CAMO) or Annex Vd (Part-CAO) shall be qualified in accordance with Subpart F of Annex I (Part-M), Annex II (Part-145), Annex Vc (Part-CAMO) or Annex Vd (Part-CAO), respectively. (c) Airworthiness review staff acting on their own behalf, as permitted pursuant to point ML.A.901(b)(4), shall: (1) hold a licence issued in accordance with Annex III (Part-66) rated for the corresponding aircraft or, if Annex III (Part-66) is not applicable to the particular aircraft, hold a national certifying-staff qualification valid for that aircraft; and (2) hold an authorisation issued by, alternatively: (i) the competent authority who issued the licence in accordance with Annex III (Part-66); (ii) if Annex III (Part-66) is not applicable, the competent authority responsible for the national certifying-staff qualification. (d) The authorisation required under point (c)(2) shall be issued by the competent authority when: (1) the competent authority has assessed that the person has the knowledge of the parts of this Annex relevant to continuing-airworthiness management, performance of airworthiness reviews and issuance of ARCs; (2) the person has satisfactorily performed an airworthiness review under the supervision of the competent authority. This authorisation shall remain valid for a duration of 5 years as long as the holder has performed at least 1 airworthiness review every 12-months. If this is not the case, a new airworthiness review shall be satisfactorily performed under the supervision of the competent authority. Upon expiration of its validity, the authorisation shall be renewed for another 5 years subject to a new compliance with points (d)(1) and (d)(2). There is no limit to the number of renewals. The holder of the authorisation shall keep records of all the airworthiness reviews performed and shall make them available, upon request, to any competent authority and to any aircraft owner for whom they are performing an airworthiness review. This authorisation may be revoked by the competent authority at any time if it is not satisfied with the competence of the holder or with the use of such an authorisation. ML.A.905 Transfer of aircraft registration within the Union (a) When transferring an aircraft registration within the Union, the applicant shall: (1) first, provide the former Member State with the name of the Member State in which the aircraft will be registered; (2) and subsequently apply to the new Member State for the issuance of a new airworthiness certificate in accordance with Annex I (Part-21) to Regulation (EU) No 748/2012. (b) Notwithstanding point (a)(3) of point ML.A.902, the former ARC shall remain valid until its expiry date, except when the ARC was issued by independent certifying staff holding a national certifying-staff qualification in accordance with point (b)(4) of point ML.A.901, in which case point ML.A.906 shall apply. (c) Notwithstanding points (a) and (b), in those cases where the aircraft was in a non-airworthy condition in the former Member State or where the airworthiness status of the aircraft cannot be determined using the existing records, point ML.A.906 shall apply. ML.A.906 Airworthiness review of aircraft imported into the Union (a) When importing an aircraft from a third country onto a Member State register, the applicant shall: (1) apply to the competent authority of the Member State of registry for the issuance of a new airworthiness certificate in accordance with Annex I (Part-21) to Regulation (EU) No 748/2012; (2) for aircraft other than new, have an airworthiness review carried out satisfactorily in accordance with point ML.A.901; (3) have all maintenance carried out to comply with the approved or declared AMP. (b) If the aircraft complies with the relevant requirements, the competent authority, the CAMO or CAO, the maintenance organisation or the independent certifying staff performing the airworthiness review, as provided for in point (b) of point ML.A.901, shall issue an ARC and shall submit a copy to the competent authority of the Member State of registry. (c) The owner shall allow access to the aircraft for inspection by the competent authority of the Member State of registry. (d) A new airworthiness certificate shall be issued by the competent authority of the Member State of registry if the aircraft complies with Annex I (Part-21) to Regulation (EU) No 748/2012. ML.A.907 Findings (a) Findings are categorised as follows: (1) A Level 1 finding is any finding of significant non-compliance with the requirements of this Annex which lowers the safety standard and seriously endangers flight safety. (2) A Level 2 finding is any finding of non-compliance with the requirements of this Annex which may lower the safety standard and may endanger flight safety. (b) After receipt of notification of findings in accordance with point ML.B.903, the person or organisation, having responsibilities pursuant to point ML.A.201, shall define and demonstrate to the competent authority within a period agreed with this authority a corrective action plan, aimed at preventing reoccurrence of the finding and its root cause. SECTION B PROCEDURE FOR COMPETENT AUTHORITIES SUBPART A GENERAL ML.B.101 Scope This Section establishes the administrative requirements to be followed by the competent authorities in charge of the implementation and enforcement of Section A of this Annex. ML.B.102 Competent authority (a) General A Member State shall designate a competent authority with allocated responsibilities for the issuance, continuation, change, suspension or revocation of certificates and for the oversight of continuing airworthiness. This competent authority shall establish documented procedures and an organisational structure. (b) Resources The number of staff shall be appropriate to satisfy the requirements detailed in this Section. (c) Qualification and training All staff involved in activities covered by this Annex shall be appropriately qualified and have appropriate knowledge, experience, initial and continuation training to perform their allocated tasks. (d) Procedures The competent authority shall establish procedures detailing how compliance with this Annex is achieved. The procedures shall be reviewed and amended to ensure continued compliance. ML.B.104 Record-keeping (a) The competent authority shall establish a system of record-keeping that allows adequate traceability of the process for issuing, continuing, changing, suspending or revoking each certificate and authorisation. (b) The records for the oversight of each aircraft shall include, as a minimum, a copy of: (1) the aircraft certificate of airworthiness; (2) ARCs; (3) reports from the airworthiness reviews carried out directly by the Member State; (4) all relevant correspondence relating to the aircraft; (5) details of any exemption and enforcement action(s); (6) any document approved by the competent authority pursuant to this Annex or Regulation (EU) No 965/2012. (c) The records specified in point (b) shall be retained until 2 years after the aircraft has been permanently withdrawn from service. (d) All records specified in point ML.B.104 shall be made available to any other Member State or the Agency upon their request. ML.B.105 Mutual exchange of information (a) In order to contribute to the improvement of aviation safety, the competent authorities shall participate in a mutual exchange of all the necessary information in accordance with Article 72 of Regulation (EC) 2018/1139. (b) Without prejudice to the competences of the Member States, in the case of a potential safety threat involving several Member States, the competent authorities concerned shall assist each other in carrying out the necessary oversight action. SUBPART B ACCOUNTABILITY ML.B.201 Responsibilities The competent authority referred to in point (b) of point ML.1 shall be responsible for conducting inspections and investigations in order to verify that the requirements of this Annex are complied with. SUBPART C CONTINUING AIRWORTHINESS ML.B.302 Exemptions All exemptions granted in accordance with Article 71 of Regulation (EC) 2018/1139 shall be recorded and retained by the competent authority. ML.B.303 Aircraft continuing airworthiness monitoring (a) The competent authority shall develop a survey programme following a risk-based approach to monitor the airworthiness status of the fleet of aircraft on its register. (b) A survey programme shall include sample product surveys of aircraft and shall cover all aspects of airworthiness key risk elements. (c) A sample product survey shall sample the airworthiness standards achieved, on the basis of the applicable requirements, and identify any findings. (d) Any findings identified shall be categorised in accordance with point ML.B.903 and confirmed in writing to the person or organisation responsible pursuant to point ML.A.201. The competent authority shall have a procedure in place to analyse findings as for their safety significance. (e) The competent authority shall record all findings and closure actions. (f) If during aircraft monitoring, evidence is found showing non-compliance with this or other Annexes, the finding shall be dealt with as provided for by the relevant Annex. (g) If so required to ensure appropriate enforcement action, the competent authority shall exchange information on non-compliances identified in accordance with point (f) with other competent authorities. ML.B.304 Revocation, suspension and limitation The competent authority shall: (a) suspend an ARC on reasonable grounds in the case of a potential safety threat; or (b) suspend or revoke an ARC pursuant to point (a) of point ML.B.903. The competent authority who issued the airworthiness review authorisation pursuant to point (c) of point ML.A.904 for independent certifying staff shall revoke such authorisation if the holder shows poor performance of the airworthiness review or uses such authorisation in inappropriate manner. SUBPART I AIRWORTHINESS REVIEW CERTIFICATE (ARC) ML.B.902 Airworthiness review by the competent authority (a) When the competent authority carries out the airworthiness review and issues the ARC set out in Appendix IV to this Annex (EASA Form 15c), the competent authority shall carry out an airworthiness review in accordance with point ML.A.903. (b) The competent authority shall have appropriate airworthiness review staff to carry out the airworthiness reviews. These staff shall have acquired all of the following: (1) at least 3 years of experience in continuing airworthiness; (2) an appropriate licence in compliance with Annex III (Part-66) or a nationally-recognised maintenance personnel qualification appropriate to the aircraft category (when Article 5(6) of Regulation (EU) No 1321/2014 refers to national rules) or an aeronautical degree or equivalent; (3) an appropriate aeronautical-maintenance training; (4) a position that authorises that person to sign on behalf of the competent authority. Notwithstanding points (1) to (4), the requirement of point ML.B.902(b)(2) may be replaced by 4 years of experience in continuing airworthiness, in addition to those already required by point ML.B.902(b)(1). (c) The competent authority shall maintain a record of all airworthiness review staff, which shall include details of any appropriate qualification held together with a summary of relevant continuing airworthiness management experience and training. (d) During the performance of the airworthiness review, the competent authority shall have access to the applicable data as specified in points ML.A.305, ML.A.306 and ML.A.401. (e) The staff that carries out the airworthiness review shall issue an airworthiness review certificate (EASA Form 15c), as set out in Appendix IV, after satisfactory completion of the airworthiness review. (f) Whenever circumstances reveal the existence of a potential safety threat, the competent authority shall carry out the airworthiness review and issue the ARC itself. ML.B.903 Findings If during aircraft surveys or by other means, evidence is found showing non-compliance with requirements of this Annex, the competent authority shall: (a) for Level 1 findings, require appropriate corrective action to be taken before further flight, and immediately revoke or suspend the ARC; and (b) for Level 2 findings, impose the corrective action appropriate to the nature of the finding. Appendix I Continuing-airworthiness management contract (a) When an owner contracts in accordance with point ML.A.201 a CAMO or CAO to carry out continuing airworthiness management tasks, upon request by the competent authority, a copy of the contract signed by both parties shall be sent by the owner to the competent authority of the Member State of registry. (b) The contract shall be developed taking into account the requirements of this Annex and shall define the obligations of the signatories in relation to the continuing airworthiness of the aircraft. (c) It shall contain, as a minimum the following information: (1) the aircraft registration, type and serial number; (2) the aircraft owner's or registered lessee's name or company details including the address; (3) details of the contracted CAMO or CAO, including the address; (4) the type of operation. (d) It shall state the following: The owner entrusts the CAMO or CAO with the management of the continuing airworthiness of the aircraft, the development and approval of a maintenance programme, and the organisation of the maintenance of the aircraft according to said maintenance programme. According to the present contract, both signatories undertake to follow the respective obligations of this contract. The owner declares, to the best of its knowledge, that all the information given to the CAMO or CAO concerning the continuing airworthiness of the aircraft is and will be accurate, and that the aircraft will not be altered without prior approval of the CAMO or CAO. In case of any non-conformity with this contract, by either of the signatories, the contract will become null. In such a case, the owner will retain full responsibility for every task linked to the continuing airworthiness of the aircraft, and the owner will inform the competent authoritie(s) of the Member State of registry within 2 weeks about the termination of the contract. (e) When an owner contracts a CAMO or CAO in accordance with point ML.A.201, the obligations of each party shall be assigned as follows: (1) Obligations of CAMO or CAO: (i) have the aircraft type included in its terms of approval; (ii) respect all the conditions listed below with regard to maintaining the continuing airworthiness of the aircraft: (A) develop and approve the AMP for the aircraft; (B) once it has been approved, provide the owner with a copy of the AMP, as well as a copy of the justifications for any deviations from the DAH's recommendations; (C) organise a bridging inspection using the aircraft's prior AMP; (D) organise that all maintenance is carried out by an approved maintenance organisation or, if permitted, by independent certifying staff; (E) organise that all applicable ADs are applied; (F) organise that all defects discovered during maintenance, airworthiness reviews or reported by the owner are corrected by an approved maintenance organisation or, if permitted, by independent certifying staff; (G) coordinate scheduled maintenance, the application of ADs, the replacement of service-life-limited parts, and component inspection requirements; (H) inform the owner each time the aircraft must be brought to an approved maintenance organisation or, if permitted, to independent certifying staff; (I) manage and archive all technical records; (iii) organise the approval of any modification to the aircraft in accordance with Annex I to Regulation (EU) No 748/2012 (Part-21) before this modification is embodied; (iv) organise the approval of any repair to the aircraft in accordance with Annex I to Regulation (EU) No 748/2012 (Part-21) before this repair is carried out; (v) inform the competent authority of the Member State of registry whenever the aircraft is not presented by the owner for maintenance as requested by the contracted CAMO or CAO; (vi) inform the competent authority of the Member State of registry whenever the present contract has not been respected; (vii) ensure that the airworthiness review of the aircraft is carried out, when necessary, and ensure that the ARC is issued; (viii) send within 10 days a copy of any ARC issued or extended to the competent authority of the Member State of registry; (ix) carry out all occurrence reporting mandated by applicable regulations; (x) inform the competent authority of the Member State of registry whenever the present contract is denounced by either party. (2) Obligations of the owner: (i) have a general understanding of the AMP; (ii) have a general understanding of this Annex; (iii) present the aircraft for maintenance as directed by the contracted CAMO or CAO; (iv) not modify the aircraft without first consulting the contracted CAMO or CAO; (v) inform the contracted CAMO or CAO of all maintenance exceptionally carried out without the knowledge and control of the contracted CAMO or CAO; (vi) report to the contracted CAMO or CAO through the logbook all defects found during operations; (vii) inform the competent authority of the Member State of registry whenever the present contract is denounced by either party; (viii) inform the competent authority of the Member State of registry and the contracted CAMO or CAO whenever the aircraft is sold; (ix) carry out all occurrence reporting mandated by applicable regulations; (x) inform on a regular basis the contracted CAMO or CAO about the aircraft flying-hours and any other utilisation data, as agreed with the contracted CAMO or CAO; (xi) enter the CRS in the logbooks, as mentioned in point ML.A.803(c), when performing pilot-owner maintenance; (xii) inform the contracted CAMO or CAO no later than 30 days after completion of any Pilot-owner maintenance task. Appendix II Limited pilot-owner maintenance In addition to the requirements laid down in this Annex, the pilot-owner shall comply with the following basic principles before it carries out any maintenance task: (a) Competence and responsibility (1) The pilot-owner shall always be responsible for any maintenance he performs. (2) The pilot-owner shall hold satisfactory level of competence to perform the task. It is the responsibility of a pilot-owner to familiarise himself with the standard maintenance practices for his aircraft and with the AMP. (b) Tasks The Pilot-owner may carry out simple visual inspections or operations to check the airframe, engines, systems and components for general condition, obvious damage and normal operation. A maintenance task shall not be released by the pilot-owner if any of the following conditions occurs: (1) it is a critical maintenance task; (2) it requires the removal of major components o r a major assembly; (3) it is carried out in compliance with an AD or an airworthiness limitation item (ALI) unless specifically allowed in the AD or the ALI; (4) it requires the use of special tools or calibrated tools (except for torque wrench and crimping tool); (5) it requires the use of test equipment or special testing (e.g. non-destructive testing (NDT), system tests or operational checks for avionics equipment); (6) it is composed of any unscheduled special inspections (e.g. heavy-landing check); (7) it affects systems essential for the instrumental flight rules (IFR) operations; (8) it is a complex maintenance task in accordance with Appendix III, or it is a component maintenance task in accordance with point (a) or (b) of point ML.A.502; (9) it is part of the 100-h/annual check (for those cases the maintenance task is combined with the airworthiness review performed by maintenance organisations or independent certifying staff). The criteria referred to in points (1) to (9) cannot be overridden by less restrictive instructions issued in accordance with the AMP referred to in point ML.A.302. Any task described in the aircraft flight manual (or other operational manuals), for example preparing the aircraft for flight (assembling the sailplane wings, or performing a preflight inspection, or assembling a basket, burner, fuel cylinders and an envelope combination for a balloon, etc.), is not considered a maintenance task and, therefore, does not require a CRS. Nevertheless, the person assembling those parts is responsible for ensuring that those parts are eligible for installation and in a serviceable condition. (c) Performance and records of the pilot-owner maintenance tasks The maintenance data, as specified in point ML.A.401, must always be available during the conduct of pilot-owner maintenance and must be complied with. Details of the data referred to in the conduct of pilot-owner maintenance must be included in the CRS in accordance with point (d) of point ML.A.803. The pilot-owner must inform the contracted CAMO or CAO (if such contract exists) about the completion of the pilot-owner maintenance tasks no later than 30 days after completion of these tasks in accordance with point (a) of point ML.A.305. Appendix III Complex maintenance tasks not to be released by the pilot-owner All of the following constitutes the complex maintenance tasks which, according to Appendix II, shall not be carried out by the pilot-owner. These tasks shall be released either by CAO or by independent certifying staff: (a) the modification, repair or replacement by riveting, bonding, laminating, or welding of any of the following airframe parts: (1) a box beam; (2) a wing stringer or chord member; (3) a spar; (4) a spar flange; (5) a member of a truss type beam; (6) the web of a beam; (7) a keel or chine member of a flying boat hull or a float; (8) a corrugated sheet compression member in a wing or tail surface; (9) a wing main rib; (10) a wing or tail surface brace strut; (11) an engine mount; (12) a fuselage longeron or frame; (13) a member of a side truss, horizontal truss or bulkhead; (14) a seat support brace or bracket; (15) a seat rail replacement; (16) a landing-gear strut or brace strut; (17) an axle; (18) a wheel; and (19) a ski or ski pedestal, excluding the replacement of a low-friction coating; (b) the modification or repair of any of the following parts: (1) aircraft skin or the skin of an aircraft float if the work requires the use of a support, jig or fixture; (2) aircraft skin that is subject to pressurisation loads if the damage to the skin measures more than 15 cm (6 in.) in any direction; (3) a load-bearing part of a control system, including a control column, pedal, shaft, quadrant, bell crank, torque tube, control horn and forged or cast bracket, but excluding: (i) the swaging of a repair splice or cable fitting; and (ii) the replacement of a push-pull tube end fitting that is attached by riveting; (4) any other structure not listed in point (a) that a manufacturer has identified as primary structure in their maintenance manual, structural repair manual or instructions for continuing airworthiness; (c) the performance of all of the following maintenance on a piston engine: (1) dismantling and subsequent reassembling of a piston engine other than: (i) to obtain access to the piston/cylinder assemblies; or (ii) to remove the rear accessory cover to inspect and/or replace oil pump assemblies, where such work does not involve the removal and refitment of internal gears; (2) dismantling and subsequent reassembling of reduction gears; (3) welding and brazing of joints, other-than-minor weld repairs to exhaust units carried out by a suitably approved or authorised welder but excluding component replacement; (4) the disturbing of individual parts of units which are supplied as bench-tested units except for the replacement or adjustment of items normally replaceable or adjustable in service; (d) the balancing of a propeller, except: (1) for the certification of static balancing where required by the maintenance manual; and (2) dynamic balancing on installed propellers using electronic balancing equipment where permitted by the maintenance manual or other approved airworthiness data; (e) any additional task that requires: (1) specialised tooling, equipment or facilities; or (2) significant coordination procedures because of the extensive duration of the tasks and the involvement of several persons. Appendix IV Airworthiness Review Certificate - EASA Form 15c NOTE: persons and organisations performing the airworthiness review in combination with the 100-h/annual inspection may use the reverse side of this form in order to issue the CRS referred to in point ML.A.801 corresponding to the 100-h/annual inspection. Text of image AIRWORTHINESS REVIEW CERTIFICATE (ARC) (for aircraft complying with Annex Vb (Part-ML)) ARC reference: Pursuant to Regulation (EC) 2018/1139 of the European Parliament and of the Council: [NAME OF THE COMPETENT AUTHORITY] or [NAME OF APPROVED ORGANISATION, ADDRESS and APPROVAL REFERENCE] or [FULL NAME OF THE CERTIFYING STAFF AND PART-66 LICENCE NUMBER (OR NATIONALEQUIVALENT)] hereby certifies that it has performed an airworthiness review in accordance with Regulation (EU) No 1321/2014 on the following aircraft: Aircraft manufacturer: Manufacturers designation: Aircraft registration: Aircraft serial number: and this aircraft is considered airworthy at the time of the review. Date of issue: Date of expiry: Airframe flight hours (FH) at date of review (*): Signed: Authorisation No (if applicable): 1st Extension: the aircraft complies with the conditions of point ML.A.901(c) of Annex Vb (Part-ML). Date of issue: Date of expiry: Airframe flight hours (FH) at date of issue (*): Signed: Authorisation No: Company name: Approval reference: 2nd Extension: the aircraft complies with the conditions of point ML.A.901(c) of Annex Vb (Part-ML). Date of issue: Date of expiry: Airframe flight hours (FH) at date of issue (*): Signed: Authorisation No: Company name: Approval reference: (*) Except for balloons and airships. EASA Form 15c, Issue 3 (*1) Commission Implementing Regulation (EU) 2018/1976 of 14 December 2018 laying down detailed rules for the operation of sailplanes pursuant to Regulation (EU) 2018/1139 of the European Parliament and of the Council (OJ L326, 20.12.2018, p. 64). ANNEX VII ANNEX Vc (Part-CAMO) CONTENTS SECTION A  ORGANISATION REQUIREMENTS CAMO.A.005 Scope CAMO.A.105 Competent authority CAMO.A.115 Application for an organisation certificate CAMO.A.120 Means of compliance CAMO.A.125 Terms of approval and privileges CAMO.A.130 Changes to the organisation CAMO.A.135 Continued validity CAMO.A.140 Access CAMO.A.150 Findings CAMO.A.155 Immediate reaction to a safety problem CAMO.A.160 Occurrence reporting CAMO.A.200 Management system CAMO.A.202 Internal safety reporting scheme CAMO.A.205 Contracting and subcontracting CAMO.A.215 Facilities CAMO.A.220 Record-keeping CAMO.A.300 Continuing airworthiness management exposition CAMO.A.305 Personnel requirements CAMO.A.310 Airworthiness review staff qualifications CAMO.A.315 Continuing airworthiness management CAMO.A.320 Airworthiness review CAMO.A.325 Continuing airworthiness management data SECTION B  AUTHORITY REQUIREMENTS CAMO.B.005 Scope CAMO.B.115 Oversight documentation CAMO.B.120 Means of compliance CAMO.B.125 Information to the Agency CAMO.B.135 Immediate reaction to a safety problem CAMO.B.200 Management system CAMO.B.205 Allocation of tasks to qualified entities CAMO.B.210 Changes in the management system CAMO.B.220 Record-keeping CAMO.B.300 Oversight principles CAMO.B.305 Oversight programme CAMO.B.310 Initial certification procedure CAMO.B.330 Changes CAMO.B.350 Findings and corrective actions CAMO.B.355 Suspension, limitation and revocation SECTION A ORGANISATION REQUIREMENTS CAMO.A.005 Scope This Section establishes the requirements to be met by an organisation to qualify for the issue or continuation of a certificate for the management of continuing airworthiness of an aircraft and of components for installation. CAMO.A.105 Competent authority For the purpose of this Annex, the competent authority shall be: (a) the authority designated by the Member State where that organisation's principal place of business is located, if the approval is not included in an air operator certificate; (b) the authority designated by the Member State of the operator, if the approval is included in an air operator certificate; (c) the Agency, if the organisation's principal place of business is located in a third country. CAMO.A.115 Application for an organisation certificate (a) The application for a certificate or an amendment to an existing certificate in accordance with this Annex shall be made in a form and manner established by the competent authority, taking into account the applicable requirements of Annex I (Part-M), Annex Vb (Part-ML) and this Annex. (b) Applicants for an initial certificate pursuant to this Annex shall provide the competent authority with: (1) the results of a pre-audit performed by the organisation against the applicable requirements provided for in Annex I (Part-M), Annex Vb (Part-ML) and this Annex; (2) documentation demonstrating how they will comply with the requirements established in this Regulation. Such documentation shall include, as provided for in point CAMO.A.130, a procedure describing how changes not requiring prior approval will be managed and notified to the competent authority. CAMO.A.120 Means of compliance (a) Alternative means of compliance to the AMC adopted by the Agency may be used by an organisation to establish compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts. (b) When an organisation wishes to use an alternative means of compliance, it shall, prior to using it, provide the competent authority with a full description of the alternative means of compliance. The description shall include any revisions to manuals or procedures that may be relevant, as well as an assessment demonstrating compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts. The organisation may use these alternative means of compliance subject to prior approval by the competent authority, and upon receipt of the notification as provided for in point CAMO.B.120. CAMO.A.125 Terms of approval and privileges of the organisation (a) The approval is indicated on the certificate, which is included in Appendix I, and is issued by the competent authority. (b) Notwithstanding point (a), for air carriers licensed in accordance with Regulation (EC) No 1008/2008, the approval shall be part of the air operator certificate issued by the competent authority for the aircraft operated. (c) The scope of work shall be specified in the continuing airworthiness management exposition (CAME) in accordance with point CAMO.A.300. (d) An organisation approved in accordance with this Annex may: (1) manage the continuing airworthiness of aircraft, except those used by air carriers licensed in accordance with Regulation (EC) No 1008/2008, as listed on the certificate; (2) manage the continuing airworthiness of aircraft used by air carriers licensed in accordance with Regulation (EC) No 1008/2008, when listed both on its certificate and on its air operator certificate; (3) arrange to carry out limited continuing airworthiness tasks with any subcontracted organisation, working under its management system, as listed on the certificate; (4) extend an airworthiness review certificate under the conditions of point (f) of point M.A.901 of Annex I (Part-M) or point ML.A.903 of Annex Vb (Part-ML), as applicable. (e) An organisation approved in accordance with this Annex and having its principal place of business in one of the Member States, may additionally be approved to carry out airworthiness reviews in accordance with point M.A.901 of Annex I (Part-M) or point ML.A.903 of Annex Vb (Part-ML) as applicable, and: (1) issue the related airworthiness review certificate and extend it in due time under the conditions of point (c)(2) of point M.A.901 and point (e)(2) of point M.A.901of Annex I (Part-M) or point ML.A.903 of Annex Vb (Part-ML), as applicable; (2) issue a recommendation for the airworthiness review to the competent authority of the Member State of registry, under the conditions of point (d) of point M.A.901 or point (b) of point M.A.904 of Annex I (Part-M). (f) An organisation holding the privileges referred to in point (e) may additionally be approved to issue a permit to fly in accordance with point (d) of point 21.A.711 of Annex I (Part-21) to Regulation (EU) No 748/2012 for the particular aircraft for which the organisation is approved to issue the airworthiness review certificate, when the organisation is attesting conformity with approved flight conditions, subject to an adequate procedure in the CAME referred to in point CAMO.A.300. CAMO.A.130 Changes to the organisation (a) The following changes to the organisation shall require prior approval: (1) changes that affect the scope of the certificate or the terms of approval of the organisation; (2) changes to personnel nominated in accordance with points (a)(3) to (a)(5) and (b)(2) of point CAMO.A.305; (3) changes to the reporting lines between the personnel nominated in accordance with points (a)(3) to (a)(5) and (b)(2) of point CAMO.A.305, and the accountable manager; (4) the procedure as regards changes not requiring prior approval referred to in point (c). (b) For any changes requiring prior approval in accordance with Regulation (EU) 2018/1139 and its delegated and implementing acts, the organisation shall apply for and obtain an approval issued by the competent authority. The application shall be submitted before any such change takes place, in order to enable the competent authority to determine continued compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts and to amend, if necessary, the organisation certificate and related terms of approval attached to it. The organisation shall provide the competent authority with any relevant documentation. The change shall only be implemented upon receipt of formal approval by the competent authority in accordance with point CAMO.B.330. The organisation shall operate under the conditions established by the competent authority during such changes, as applicable. (c) All changes not requiring prior approval shall be managed and notified to the competent authority as defined in the procedure referred to in point (b) of point CAMO.A.115 and approved by the competent authority in accordance with point (h) of point CAMO.B.310. CAMO.A.135 Continued validity (a) The organisation's certificate shall remain valid subject to compliance with all of the following conditions: (1) the organisation remaining in compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts, taking into account the provisions related to the handling of findings as specified under point CAMO.B.350; (2) the competent authority being granted access to the organisation as specified in point CAMO.A.140; (3) the certificate not being surrendered or revoked. (b) For air carriers licensed in accordance with Regulation (EC) No 1008/2008, termination, suspension or revocation of the air operator certificate automatically invalidates the organisation certificate in relation to the aircraft registrations specified in the air operator certificate, unless otherwise explicitly stated by the competent authority. (c) Upon revocation or surrender, the certificate shall be returned to the competent authority without delay. CAMO.A.140 Access For the purpose of determining compliance with the relevant requirements of Regulation (EU) 2018/1139 and its delegated and implementing acts, the organisation shall grant access at any time to any facility, aircraft, document, records, data, procedures or any other material relevant to its activity subject to certification, whether it is contracted/subcontracted or not, to any person authorised by one of the following authorities: (a) the competent authority defined in point CAMO.A.105; (b) the authority acting under the provisions of point (d) of point CAMO.B.300 or point (e) of point CAMO.B.300. CAMO.A.150 Findings (a) After receipt of notification of findings according to point CAMO.B.350, the organisation shall: (1) identify the root cause or causes of and contributing factors to the non-compliance; (2) define a corrective action plan; (3) demonstrate corrective action implementation to the satisfaction of the competent authority. (b) Actions referred to in points (a)(1), (a)(2) and (a)(3) shall be performed within the period agreed with that competent authority as defined in point CAMO.B.350. CAMO.A.155 Immediate reaction to a safety problem The organisation shall implement: (a) any safety measures mandated by the competent authority in accordance with point CAMO.B.135; (b) any relevant mandatory safety information issued by the Agency. CAMO.A.160 Occurrence reporting (a) As part of its management system the organisation shall implement an occurrence reporting system that meets the requirements defined in Regulation (EU) No 376/2014 and Implementing Regulation (EU) 2015/1018 (*1). (b) Without prejudice to point (a), the organisation shall ensure that any incident, malfunction, technical defect, exceeding of technical limitations, occurrence that would highlight inaccurate, incomplete or ambiguous information contained in data established in accordance with Annex I (Part-21) to Regulation (EU) No 748/2012 or other irregular circumstance that has or may have endangered the safe operation of the aircraft and that has not resulted in an accident or serious incident are reported to the competent authority and to the organisation responsible for the design of the aircraft. (c) Without prejudice to Regulation (EU) No 376/2014 and Implementing Regulation (EU) 2015/1018, the reports referred to in points (a) and (b) shall be made in a form and manner established by the competent authority and shall contain all pertinent information about the condition known to the organisation. (d) Reports shall be made as soon as possible, but in any case within 72 hours of the organisation identifying the condition to which the report relates, unless exceptional circumstances prevent this. (e) Where relevant, the organisation shall produce a follow-up report to provide details of actions it intends to take to prevent similar occurrences in the future, as soon as these actions have been identified. This report shall be produced in a form and manner established by the competent authority. CAMO.A.200 Management system (a) The organisation shall establish, implement, and maintain a management system that includes: (1) clearly defined lines of responsibility and accountability throughout the organisation, including a direct safety accountability of the accountable manager; (2) a description of the overall philosophies and principles of the organisation with regard to safety, referred to as the safety policy; (3) the identification of aviation safety hazards entailed by the activities of the organisation, their evaluation and the management of associated risks, including taking actions to mitigate the risks and verify their effectiveness; (4) maintaining personnel trained and competent to perform their tasks; (5) documentation of all management system key processes, including a process for making personnel aware of their responsibilities and the procedure for amending this documentation; (6) a function to monitor compliance of the organisation with the relevant requirements. Compliance monitoring shall include a feedback system of findings to the accountable manager to ensure effective implementation of corrective actions as necessary; (7) any additional requirements that are laid down in this Regulation. (b) The management system shall correspond to the size of the organisation and the nature and complexity of its activities, taking into account the hazards and associated risks inherent in these activities. (c) Where the organisation holds one or more additional organisation certificates within the scope of Regulation (EU) 2018/1139 and its delegated and implementing acts, the management system may be integrated with that required under the additional certificate(s) held. (d) Notwithstanding point (c), for air carriers licensed in accordance with Regulation (EC) No 1008/2008, the management system provided for in this Annex shall be an integrated part of the operator's management system. CAMO.A.202 Internal safety reporting scheme (a) As part of its management system, the organisation shall establish an internal safety reporting scheme to enable the collection and evaluation of such occurrences to be reported under point CAMO.A.160. (b) The scheme shall also enable the collection and evaluation of those errors, near misses, and hazards reported internally that do not fall under point (a). (c) Through this scheme, the organisation shall: (1) identify the causes of and contributing factors to any errors, near misses, and hazards reported and address them as part of safety risk management in accordance with point (a)(3) of point CAMO.A.200; (2) ensure evaluation of all known, relevant information relating to errors, the inability to follow procedures, near misses, and hazards, and a method to circulate the information as necessary. (d) The organisation shall provide access to its internal safety reporting scheme to any subcontracted organisation. (e) The organisation shall cooperate on safety investigations with any other organisation having a significant contribution to the safety of its own continuing airworthiness management activities. CAMO.A.205 Contracting and subcontracting (a) The organisation shall ensure that when contracting maintenance or when subcontracting any part of its continuing airworthiness management activities: (1) these activities conform to the applicable requirements; and (2) any aviation safety hazards associated with such contracting or subcontracting are considered as part of the organisation's management system. (b) When the organisation subcontracts any part of its continuing airworthiness management activities to another organisation, the subcontracted organisation shall work under the approval of the organisation. The organisation shall ensure that the competent authority is given access to the subcontracted organisation, to determine continued compliance with the applicable requirements. CAMO.A.215 Facilities The organisation shall provide suitable office accommodation at appropriate locations for the personnel specified in point CAMO.A.305. CAMO.A.220 Record-keeping (a) Continuing airworthiness management records (1) The organisation shall ensure that records required by points M.A.305, ML.A.305 and, if applicable point M.A.306, are retained. (2) The organisation shall record all details of work carried out. (3) If the organisation has the privilege referred to in point (e) of point CAMO.A.125, it shall retain a copy of each airworthiness review certificate and recommendation issued or, as applicable, extended, together with all supporting documents. In addition, the organisation shall retain a copy of any airworthiness review certificate that it has extended under the privilege referred to in point (d)(4) of point CAMO.A.125. (4) If the organisation has the privilege referred to in point (f) of point CAMO.A.125, it shall retain a copy of each permit to fly issued in accordance with the provisions of point 21.A.729 of Annex I (Part-21) to Regulation (EU) No 748/2012. (5) The organisation shall retain a copy of all records referred to in points (a)(2) to (a)(4) until 3 years after the responsibility for the aircraft in accordance with points M.A.201 or ML.A.201 has been permanently transferred to another person or organisation. (6) Where the organisation terminates its operation, all retained records shall be transferred to the owner of the aircraft. (b) Management system, contracting and subcontracting records (1) The organisation shall ensure that the following records are retained: (i) records of management system key processes as defined in point CAMO.A.200; (ii) contracts, both for contracting and subcontracting, as defined in point CAMO.A.205; (2) Management system records, as well as any contracts pursuant to point CAMO.A.205, shall be kept for a minimum period of 5 years. (c) Personnel records (1) The organisation shall ensure that the following records are retained: (i) records of qualification and experience of personnel involved in continuing airworthiness management, compliance monitoring and safety management; (ii) records of qualification and experience of all airworthiness review staff, as well as staff issuing recommendations and permits to fly. (2) The records of all airworthiness review staff, staff issuing recommendations and staff issuing permits to fly shall include details of any appropriate qualification held together with a summary of the relevant continuing airworthiness management experience and training and a copy of the authorisation. (3) Personnel records shall be kept as long as the person works for the organisation, and shall be retained until 3 years after the person has left the organisation. (d) The organisation shall establish a system of record-keeping that allows adequate storage and reliable traceability of all activities developed. (e) The format of the records shall be specified in the organisation's procedures. (f) Records shall be stored in a manner that ensures protection from damage, alteration and theft. CAMO.A.300 Continuing airworthiness management exposition (CAME) (a) The organisation shall provide the competent authority with a CAME and, where applicable, any referenced associated manuals and procedures, containing all of the following information: (1) a statement signed by the accountable manager confirming that the organisation will at all times work in accordance with this Annex, Annex I (Part-M) and Annex Vb (Part-ML), as applicable, and with the approved CAME. When the accountable manager is not the chief executive officer of the organisation, then such chief executive officer shall countersign the statement; (2) the organisation's safety policy as defined in point (a)(2) of point CAMO.A.200; (3) the organisation's scope of work relevant to the terms of approval; (4) a general description of the manpower resources and of the system in place to plan the availability of staff as required by point (d) of point CAMO.A.305; (5) the title(s) and name(s) of person(s) referred to in points (a)(3) to (a)(5), (b)(2) and (f) of point CAMO.A.305; (6) the duties, accountabilities, responsibilities and authorities of the persons nominated under points (a)(3) to (a)(5), (b)(2), (e) and (f) of point CAMO.A.305; (7) an organisation chart showing the associated chains of accountability and responsibility between all the person(s) referred to in points (a)(3) to (a)(5), (b)(2), (e) and (f) of point CAMO.A.305, and related to point (a)(1) of point CAMO.A.200; (8) a list of staff authorised to issue airworthiness review certificates or recommendations referred to in point (e) of point CAMO.A.305, specifying, where applicable, the staff authorised to issue permits to fly in accordance with point (c) of point CAMO.A.125; (9) a general description and location of the facilities; (10) the description of the internal safety reporting scheme as required by point CAMO.A.202; (11) the procedures specifying how the organisation ensures compliance with this Annex, Annex I (Part-M) and Annex Vb (Part-ML), as applicable, including in particular: (i) the documentation of management system key processes as required by point CAMO.A.200; (ii) procedures defining how the organisation controls any contracted and subcontracted activities as required by point CAMO.A.205 and point (c) of point CAMO.A.315); (iii) continuing airworthiness management, airworthiness review and permit to fly procedures, as applicable; (iv) the procedure defining the scope of changes not requiring prior approval and describing how such changes will be managed and notified, as required by point (b) of point CAMO.A.115 and point (c) of point CAMO.A.130; (v) the CAME amendment procedures. (12) the list of approved aircraft maintenance programmes for those aircraft for which a continuing airworthiness management contract exists in accordance with point M.A.201 or ML.A.201; (13) the list of maintenance contracts in accordance with point (c) of point CAMO.A.315; (14) the list of currently approved alternative means of compliance. (b) The initial issue of the CAME shall be approved by the competent authority. It shall be amended as necessary to remain an up-to-date description of the organisation. (c) Amendments to the CAME shall be managed as defined in the procedure referred to in point (11)(iv). Any amendments not included in the scope of this procedure, as well as amendments related to the changes listed in point (a) of point CAMO.A.130, shall be approved by the competent authority. CAMO.A.305 Personnel requirements (a) The organisation shall appoint an accountable manager, who has corporate authority for ensuring that all continuing airworthiness management activities can be financed and carried out in accordance with Regulation (EU) 2018/1139 and delegated and implementing acts adopted on the basis thereof. The accountable manager shall: (1) ensure that all necessary resources are available to manage continuing airworthiness in accordance with this Annex, Annex I (Part-M) and Annex Vb (Part-ML), as applicable, to support the organisation approval certificate; (2) establish and promote the safety policy specified in point CAMO.A.200; (3) nominate a person or group of persons with the responsibility of ensuring that the organisation always complies with the applicable continuing airworthiness management, airworthiness review and permit to fly requirements of this Annex, Annex I (Part-M) and Annex Vb (Part-ML); (4) nominate a person or group of persons with the responsibility for managing the compliance monitoring function as part of the management system; (5) nominate a person or group of persons with the responsibility for managing the development, administration, and maintenance of effective safety management processes as part of the management system; (6) ensure that the person or group of persons nominated in accordance with points (a)(3) to (a)(5) and (b)(2) of point CAMO.A.305 have direct access to keep him/her properly informed on compliance and safety matters; (7) demonstrate a basic understanding of this Regulation. (b) For organisations also approved as air carriers licensed in accordance with Regulation (EC) No 1008/2008, the accountable manager shall in addition: (1) be the person appointed as accountable manager for the air carrier as required by point (a) of point ORO.GEN.210 of Annex III (Part-ORO) to Regulation (EU) No 965/2012; (2) nominate a person responsible for the management and supervision of continuing airworthiness, who shall not be employed by an organisation approved in accordance with Annex II (Part-145) under contract to the operator, unless specifically agreed by the competent authority. (c) The person or persons nominated in accordance with points (a)(3) to (a)(5) and (b)(2) of point CAMO.A.305 shall be able to demonstrate relevant knowledge, background and satisfactory experience related to aircraft continuing airworthiness management and demonstrate a working knowledge of this Regulation. Such person(s) shall be ultimately responsible to the accountable manager. (d) The organisation shall have a system in place to plan the availability of staff to ensure that the organisation has sufficient appropriately qualified staff to plan, perform, supervise, inspect and monitor the organisation's activities in accordance with the terms of approval. (e) To be approved to carry out airworthiness reviews or recommendations in accordance with point (e) of point CAMO.A.125 and, if applicable, to issue permits to fly in accordance with point (f) of point CAMO.A.125, the organisation shall have airworthiness review staff qualified and authorised in accordance with point CAMO.A.310. (f) For organisations extending airworthiness review certificates in accordance with point (d)(4) of point CAMO.A.125, the organisation shall nominate persons authorised to do so. (g) The organisation shall establish and control the competency of personnel involved in compliance monitoring, safety management, continuing airworthiness management, airworthiness reviews or recommendations, and, if applicable, issuing permits to fly, in accordance with a procedure and to a standard agreed by the competent authority. In addition to the necessary expertise related to the job function, competency must include an understanding of safety management and human factors principles appropriate to the person's function and responsibilities in the organisation. CAMO.A.310 Airworthiness review staff qualifications (a) Airworthiness review staff issuing airworthiness review certificates or recommendations in accordance with point (e) of point CAMO.A.125 and, if applicable, issuing permits to fly in accordance with point (f) of point CAMO.A.125 shall have: (1) at least 5 years of experience in continuing airworthiness; (2) acquired an appropriate licence in compliance with Annex (III) Part-66 or an aeronautical degree or a national equivalent; (3) received formal aeronautical maintenance training; (4) held a position within the approved organisation with appropriate responsibilities. (b) Notwithstanding points (a)(1), (a)(3) and (a)(4), the requirement laid down in point (a)(2) may be replaced with 5 years of experience in continuing airworthiness additional to those already required by point (a)(1). (c) Airworthiness review staff nominated by the organisation can only be issued an authorisation by that organisation when formally accepted by the competent authority after satisfactory completion of an airworthiness review under the supervision of the competent authority, or under the supervision of the organisation's authorised airworthiness review staff, in accordance with a procedure approved by the competent authority as part of the CAME. (d) The organisation shall ensure that aircraft airworthiness review staff can demonstrate appropriate, recent continuing airworthiness management experience. CAMO.A.315 Continuing airworthiness management (a) The organisation shall ensure that all continuing airworthiness management is carried out in accordance with Section A, Subpart C of Annex I (Part-M), or Section A Subpart C of Annex Vb (Part-ML), as applicable. (b) For every aircraft managed, the organisation shall in particular: (1) ensure that an aircraft maintenance programme including any applicable reliability programme, as required by point M.A.302 or ML.A.302 as applicable, is developed and controlled; (2) for aircraft not used by air carriers licensed in accordance with Regulation (EC) No 1008/2008, provide a copy of the aircraft maintenance programme to the owner or operator responsible in accordance with point M.A.201 or ML.A.201 as applicable; (3) ensure that data used for any modification and repairs complies with points M.A.304 or ML.A.304 as applicable; (4) for all complex motor-powered aircraft or aircraft used by air carriers licensed in accordance with Regulation (EC) No 1008/2008, establish a procedure to assess non-mandatory modifications and/or inspections and decide on their application, making use of the organisation's safety risk management process as required by point (a)(3) of point CAMO.A.200; (5) ensure that the aircraft, engine(s), propeller(s) and components thereof are taken to an appropriately approved maintenance organisation referred to in Subpart F of Annex I (Part-M), Annex II (Part-145) or Annex Vd (Part-CAO) whenever necessary; (6) order maintenance, supervise activities, and coordinate related decisions to ensure that any maintenance is carried out properly and is appropriately released for the determination of aircraft airworthiness. (c) Where the organisation is not appropriately approved in accordance with Subpart F of Annex I (Part-M), Annex II (Part-145) or Annex Vd (Part-CAO) it shall, in consultation with the operator, manage the written maintenance contracts required by points (e)(3), (f)(3), (g)(3) and (h)(3) of M.A.201 or point ML.A.201 to ensure that: (1) all maintenance is ultimately carried out by an appropriately approved maintenance organisation; (2) the functions required under points (a)(2), (a)(3), (a)(6) and (a)(7) of point M.A.301 or point ML.A.301, as applicable, are clearly specified. (d) Notwithstanding point (c), the contract may be in the form of individual work orders addressed to the maintenance organisation in the case of: (1) an aircraft requiring unscheduled line maintenance; (2) component maintenance, including engine and propeller maintenance, as applicable. (e) The organisation shall ensure that human factors and human performance limitations are taken into account during continuing airworthiness management, including all contracted and subcontracted activities. CAMO.A.320 Airworthiness review When the organisation approved in accordance with point (e) of point CAMO.A.125 performs airworthiness reviews, they shall be performed in accordance with point M.A.901 of Annex I (Part-M) or point ML.A.903 of Annex Vb (Part-ML), as applicable. CAMO.A.325 Continuing airworthiness management data The organisation shall hold and use applicable current maintenance data in accordance with point M.A.401 of Annex I (Part-M) for the performance of continuing airworthiness tasks referred to in point CAMO.A.315. This data may be provided by the owner or the operator, subject to an appropriate contract being established with such an owner or operator. In such case, the continuing airworthiness management organisation shall only keep such data for the duration of the contract, except when otherwise required by point (a) of point CAMO.A.220. SECTION B AUTHORITY REQUIREMENTS CAMO.B.005 Scope This Section establishes the administrative and management system requirements to be followed by the competent authority in charge of the implementation and enforcement of Section A of this Annex. CAMO.B.115 Oversight documentation The competent authority shall provide all legislative acts, standards, rules, technical publications, and related documents to relevant personnel in order to allow them to perform their tasks and to discharge their responsibilities. CAMO.B.120 Means of compliance (a) The Agency shall develop Acceptable Means of Compliance (AMC) that may be used to establish compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts. (b) Alternative means of compliance may be used to establish compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts (c) The competent authority shall establish a system to consistently evaluate that all alternative means of compliance used by itself or by organisations under its oversight allow for the establishment of compliance with Regulation (EU) No 2018/1139 and its delegated and implementing acts. (d) The competent authority shall evaluate all alternative means of compliance proposed by an organisation in accordance with point CAMO.A.120 by analysing the documentation provided and, if considered necessary, conducting an inspection of the organisation. When the competent authority finds that the alternative means of compliance are in accordance with Regulation (EU) 2018/1139 and its delegated and implementing acts, it shall without undue delay: (1) notify the applicant that the alternative means of compliance may be implemented and, if applicable, amend the approval or certificate of the applicant accordingly; (2) notify the Agency of their content, including copies of all relevant documentation. (e) When the competent authority itself uses alternative means of compliance to achieve compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts it shall: (1) make them available to all organisations and persons under its oversight; (2) without undue delay notify the Agency. The competent authority shall provide the Agency with a full description of the alternative means of compliance, including any revisions to procedures that may be relevant, as well as an assessment demonstrating that they comply with Regulation (EU) 2018/1139 and its delegated and implementing acts. CAMO.B.125 Information to the Agency (a) The competent authority shall, without undue delay, notify the Agency in case of any significant problems with the application of Regulation (EU) 2018/1139 and its delegated and implementing acts. (b) The competent authority shall provide the Agency with safety-significant information stemming from the occurrence reports it has received pursuant to point CAMO.A.160. CAMO.B.135 Immediate reaction to a safety problem (a) Without prejudice to Regulation (EU) No 376/2014 and Commission Implementing Regulation (EU) 2015/1018 (*2), the competent authority shall implement a system to appropriately collect, analyse, and disseminate safety information. (b) The Agency shall implement a system to appropriately analyse any relevant safety information received, and without undue delay provide to Member States and the Commission any information, including recommendations or corrective actions to be taken, necessary for them to react in a timely manner to a safety problem involving products, parts, appliances, persons or organisations subject to Regulation (EU) 2018/1139 and its delegated and implementing acts. (c) Upon receiving the information referred to in points (a) and (b), the competent authority shall take adequate measures to address the safety problem. (d) Measures taken under point (c) shall immediately be notified to all persons or organisations which need to comply with them under Regulation (EU) 2018/1139 and and its delegated and implementing acts. The competent authority shall also notify those measures to the Agency and, when combined action is required, the other Member States concerned. CAMO.B.200 Management system (a) The competent authority shall establish and maintain a management system, including as a minimum: (1) documented policies and procedures to describe its organisation, means and methods to comply with Regulation (EU) 2018/1139 and its delegated and implementing acts. The procedures shall be kept up to date, and serve as the basic working documents within that competent authority for all related tasks; (2) a sufficient number of personnel to perform its tasks and discharge its responsibilities. A system shall be in place to plan the availability of personnel, in order to ensure the proper completion of all tasks; (3) personnel qualified to perform their allocated tasks and have the necessary knowledge, experience, initial and recurrent training to ensure continuing competency; (4) adequate facilities and office accommodation to perform the allocated tasks; (5) a function to monitor compliance of the management system with the relevant requirements and adequacy of the procedures including the establishment of an internal audit process and a safety risk management process. Compliance monitoring shall include a feedback system of audit findings to the senior management of the competent authority to ensure implementation of corrective actions as necessary; (6) a person or group of persons ultimately responsible to the senior management of the competent authority for the compliance monitoring function. (b) The competent authority shall, for each field of activity, including management system, appoint one or more persons with the overall responsibility for the management of the relevant task(s). (c) The competent authority shall establish procedures for participation in a mutual exchange of all necessary information and assistance with other competent authorities concerned, including all findings raised and follow-up actions taken as a result of oversight of persons and organisations exercising activities in the territory of a Member State, but certified by the competent authority of another Member State or the Agency. (d) A copy of the procedures related to the management system and their amendments shall be made available to the Agency for the purpose of standardisation and to the organisations subject to this Regulation, if so requested. CAMO.B.205 Allocation of tasks to qualified entities (a) Tasks related to the initial certification, or continuing oversight of persons, or organisations subject to Regulation (EU) 2018/1139 and its delegated and implementing acts may be allocated by Member States only to qualified entities. When allocating tasks, the competent authority shall ensure that it has: (1) put a system in place to initially and continuously assess that the qualified entity complies with Annex VI Essential requirements for qualified entities to Regulation (EU) 2018/1139. This system and the results of the assessments shall be documented; (2) established a documented agreement with the qualified entity, approved by both parties at the appropriate management level, which clearly defines: (i) the tasks to be performed; (ii) the declarations, reports, and records to be provided; (iii) the technical conditions to be met in performing such tasks; (iv) the related liability coverage; (v) the protection given to information acquired in carrying out such tasks. (b) The competent authority shall ensure that the internal audit process and safety risk management process required by point (a)(5) of point CAMO.B.200 covers all certification, or continuing oversight tasks performed on its behalf. CAMO.B.210 Changes in the management system (a) The competent authority shall have a system in place to identify changes that affect its capability to perform its tasks and discharge its responsibilities as defined in Regulation (EU) 2018/1139 and its delegated and implementing acts. This system shall enable it to take action as appropriate to ensure that its management system remains adequate and effective. (b) The competent authority shall update its management system to reflect any change to Regulation (EU) 2018/1139 and its delegated and implementing acts in a timely manner, so as to ensure effective implementation. (c) The competent authority shall notify the Agency of changes affecting its capability to perform its tasks and discharge its responsibilities as defined in Regulation (EU) 2018/1139 and its delegated and implementing acts. CAMO.B.220 Record-keeping (a) The competent authority shall establish a system of record-keeping that allows adequate storage, accessibility, and reliable traceability of: (1) the management system's documented policies and procedures; (2) training, qualification, and authorisation of its personnel; (3) the allocation of tasks, covering the elements required by point CAMO.B.205, as well as the details of tasks allocated; (4) certification processes and continuing oversight of certified organisations, including: (i) the application for an organisation certificate; (ii) the competent authority's continuing oversight programme, including all assessment, audit and inspection records; (iii) the organisation certificate, including any changes thereto; (iv) a copy of the oversight programme listing the dates when audits are due and when audits were carried out; (v) copies of all formal correspondence; (vi) details of findings, corrective actions, date of action closure, any exemption and enforcement actions; (vii) any assessment, audit and inspection reports issued by another competent authority pursuant to point (d) of point CAMO.B.300; (viii) copies of all organisation CAMEs or manuals and amendments thereto; (ix) copies of any other document approved by the competent authority; (5) the evaluation and notification to the Agency of alternative means of compliance proposed by organisations, and the assessment of alternative means of compliance used by the competent authority itself; (6) safety information and follow-up measures in accordance with point CAMO.B.125; (7) the use of flexibility provisions in accordance with Regulation (EU) 2018/1139 and its delegated and implementing acts. (b) The competent authority shall maintain a list of all organisation certificates it issued. (c) All records referred to in points (a) and (b) shall be kept for a minimum period of 5 years subject to applicable data protection law. (d) All records referred to in points (a) and (b) shall be made available upon request to a competent authority of another Member State or the Agency. CAMO.B.300 Oversight principles (a) The competent authority shall verify: (1) compliance with the requirements applicable to organisations prior to the issue of an organisation certificate, as applicable; (2) continued compliance with the applicable requirements of organisations it has certified; (3) implementation of appropriate safety measures mandated by the competent authority as defined in points (c) and (d) of point CAMO.B.135. (b) This verification shall: (1) be supported by documentation specifically intended to provide personnel responsible for safety oversight with guidance to perform their functions; (2) provide the organisations concerned with the results of safety oversight activity; (3) be based on assessments, audits and inspections, including unannounced inspections; (4) provide the competent authority with the evidence needed in case further action is required, including the measures provided for in point CAMO.B.350 Findings and corrective actions. (c) The scope of oversight defined in points (a) and (b) shall take into account the results of past oversight activities and the safety priorities. (d) Where organisation facilities are located in more than one State, the competent authority as defined in point CAMO.A.105 may agree to have oversight tasks performed by the competent authority(ies) of the Member State(s) where facilities are located, or by the Agency for facilities located in a third country. Any organisation subject to such agreement shall be informed of its existence and of its scope. (e) For oversight performed at facilities located in another State, the competent authority as defined in point CAMO.A.105 shall inform the competent authority of such State, or the Agency for facilities of organisations having their principal place of business in a third country, before performing any on-site audit or inspection of such facilities. (f) The competent authority shall collect and process any information deemed useful for oversight, including for unannounced inspections. CAMO.B.305 Oversight programme (a) The competent authority shall establish and maintain an oversight programme covering the oversight activities required by point CAMO.B.300. (b) The oversight programme shall be developed taking into account the specific nature of the organisation, the complexity of its activities, the results of past certification and/or oversight activities, and shall be based on the assessment of associated risks. It shall include within each oversight planning cycle: (1) assessments, audits and inspections, including unannounced inspections and, as applicable: (i) management system assessments and process audits; (ii) product audits of a relevant sample of aircraft managed by the organisation; (iii) sampling of airworthiness reviews performed; (iv) sampling of permits to fly issued; (2) meetings convened between the accountable manager and the competent authority to ensure both remain informed of significant issues. (c) For organisations certified by the competent authority, an oversight planning cycle not exceeding 24 months shall be applied. (d) Notwithstanding point (c), the oversight planning cycle may be extended up to 36 months if the competent authority has established that during the previous 24 months: (1) the organisation has demonstrated an effective identification of aviation safety hazards and management of associated risks; (2) the organisation has continuously demonstrated under point CAMO.A.130 that it has full control over all changes; (3) no level 1 findings have been issued; (4) all corrective actions have been implemented within the time period accepted or extended by the competent authority as defined in point CAMO.B.350. Notwithstanding point (c), the oversight planning cycle may be further extended to a maximum of 48 months if, in addition to the conditions provided in points (1) to (4) of the first subparagraph, the organisation has established, and the competent authority has approved, an effective continuous reporting system to the competent authority on the safety performance and regulatory compliance of the organisation itself. (e) The oversight planning cycle may be reduced if there is any evidence that the safety performance of the organisation has decreased. (f) The oversight programme shall include records of the dates when audits, inspections and meetings are due, and when such audits, inspections and meetings have been carried out. (g) At the completion of each oversight planning cycle, the competent authority shall issue a recommendation report on the continuation of the approval reflecting the results of oversight. CAMO.B.310 Initial certification procedure (a) Upon receiving an application for the initial issue of a certificate for an organisation, the competent authority shall verify the organisation's compliance with the applicable requirements. (b) A meeting with the accountable manager of the organisation shall be convened at least once during the investigation for initial certification to ensure that he/she fully understands the significance of the certification process and the reason for signing the statement of the organisation to comply with the procedures specified in the CAME. (c) The competent authority shall record all findings, closure actions (actions required to close a finding) and recommendations. (d) The competent authority shall confirm in writing all the findings raised during the verification to the organisation. For initial certification, all findings must be corrected to the satisfaction of the competent authority before the certificate can be issued. (e) When satisfied that the organisation complies with the applicable requirements, the competent authority shall: (1) issue the certificate as established in Appendix I EASA Form 14 to this Annex; (2) formally approve the CAME. (f) The certificate reference number shall be included on the EASA Form 14 certificate in a manner specified by the Agency. (g) The certificate shall be issued for an unlimited duration. The privileges, scope of the activities that the organisation is approved to conduct, including any limitations as applicable, shall be specified in the terms of approval attached to the certificate. (h) To enable the organisation to implement changes without prior competent authority approval in accordance with point (c) of point CAMO.A.130, the competent authority shall approve the relevant CAME procedure defining the scope of such changes and describing how such changes will be managed and notified. CAMO.B.330 Changes (a) Upon receiving an application for a change that requires prior approval, the competent authority shall verify the organisation's compliance with the applicable requirements before issuing the approval. (b) The competent authority shall establish the conditions under which the organisation may operate during the change unless the competent authority determines that the organisation's certificate needs to be suspended. (c) When satisfied that the organisation complies with the applicable requirements, the competent authority shall approve the change. (d) Without prejudice to any additional enforcement measures, when the organisation implements changes requiring prior approval without having received competent authority approval pursuant to point (c), the competent authority shall suspend, limit or revoke the organisation's certificate. (e) For changes not requiring prior approval, the competent authority shall assess the information provided in the notification sent by the organisation in accordance with point (c) of point CAMO.A.130 to verify compliance with the applicable requirements. In case of any non-compliance, the competent authority shall: (1) notify the organisation about the non-compliance and request further changes; (2) in case of level 1 or level 2 findings, act in accordance with point CAMO.B.350. CAMO.B.350 Findings and corrective actions (a) The competent authority shall have a system to analyse findings for their safety significance. (b) A level 1 finding shall be issued by the competent authority when any significant non-compliance is detected with the applicable requirements of Regulation (EU) 2018/1139 and its delegated and implementing acts, with the organisation's procedures and manuals, or with the terms of an approval or certificate which lowers safety or seriously endangers flight safety. The level 1 findings shall include: (1) failure to give the competent authority access to the organisation's facilities as defined in point CAMO.A.140 during normal operating hours and after two written requests; (2) obtaining or maintaining the validity of the organisation certificate by falsification of submitted documentary evidence; (3) evidence of malpractice or fraudulent use of the organisation certificate; (4) the lack of an accountable manager. (c) A level 2 finding shall be issued by the competent authority when any non-compliance is detected with the applicable requirements of Regulation (EU) 2018/1139 and its delegated and implementing acts, with the organisation's procedures and manuals, or with the terms of an approval or certificate which may lower safety or endanger flight safety. (d) When a finding is detected during oversight or by any other means, the competent authority shall, without prejudice to any additional action required by Regulation (EU) 2018/1139 and its delegated and implementing acts, communicate the finding to the organisation in writing, and request corrective action to address the non-compliance(s) identified. Where a finding directly relates to an aircraft, the competent authority shall inform the State in which the aircraft is registered. (1) In the case of level 1 findings, the competent authority shall take immediate and appropriate action to prohibit or limit activities and, if appropriate, it shall take action to revoke the certificate or to limit or suspend it in whole or in part, depending upon the extent of the level 1 finding until successful corrective action has been taken by the organisation. (2) In the case of level 2 findings, the competent authority shall: (i) grant the organisation a corrective action implementation period appropriate to the nature of the finding, that in any case initially shall not be more than 3 months. It shall commence from the date of the written communication of the finding to the organisation, requesting corrective action to address the non-compliance identified. At the end of this period, and subject to the nature of the finding and past safety performance of the organisation, the competent authority may extend the 3-month period subject to a satisfactory corrective action plan agreed by the competent authority; (ii) assess the corrective action and implementation plan proposed by the organisation, and if the assessment concludes that they are sufficient to address the non-compliance(s), accept these. (3) Where an organisation fails to submit an acceptable corrective action plan, or to perform the corrective action within the time period accepted or extended by the competent authority, the finding shall be raised to a level 1 finding and action taken as laid down in point (d)(1). (4) The competent authority shall record all findings it has raised or that have been communicated to it in accordance with point (e) and, where applicable, the enforcement measures it has applied, as well as all corrective actions and date of action closure for findings. (e) Without prejudice to any additional enforcement measures, when the authority of a Member State acting under the provisions of point (d) of point CAMO.B.300 identifies any non-compliance with the applicable requirements of Regulation (EU) 2018/1139 and its delegated and implementing acts by an organisation certified by the competent authority of another Member State or the Agency, it shall inform that competent authority and provide an indication of the level of finding. CAMO.B.355 Suspension, limitation and revocation The competent authority shall: (a) suspend a certificate on reasonable grounds in the case of potential safety threat; (b) suspend, revoke or limit a certificate pursuant to point CAMO.B.350; (c) suspend certificate in case the competent authority's inspectors are unable over a period of 24 months to discharge their oversight responsibilities through on-site audit(s) due to the security situation in the State where the facilities are located. Appendix I Continuing Airworthiness Management Organisation Certificate - EASA Form 14 Text of image [MEMBER STATE (*)] A Member of the European Union (*) CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATION CERTIFICATE Reference: [MEMBER STATE CODE (*)].CAMO.XXXX (Ref.: AOC XX.XXXX) Pursuant to Regulation (EU) 2018/1139 of the European Parliament and of the Council of 4 July 2018 on common rules in the field of civil aviation and establishing a European Union Aviation Safety Agency and to Commission Regulation (EU) No 1321/2014 and subject to the conditions specified below, the [COMPETENT AUTHORITY OF THE MEMBER STATE*] hereby certifies: [COMPANY NAME AND ADDRESS] as a continuing airworthiness management organisation in compliance with Section A of Annex Vc (Part-CAMO) to Commission Regulation (EU) No 1321/2014. CONDITIONS: 1. This certificate is limited to the scope specified in the scope of work section of the approved continuing airworthiness management exposition (CAME) as referred to in Section A of Annex Vc (Part-CAMO) to Commission Regulation (EU) No 1321/2014. 2. This certificate requires compliance with the procedures specified in the CAME approved in accordance with Annex Vc (Part-CAMO) to Commission Regulation (EU) No 1321/2014. 3. This certificate is valid whilst the approved continuing airworthiness management organisation remains in compliance with Annex I (Part-M), Annex Vb (Part-ML) and Annex Vc (Part-CAMO) to Commission Regulation (EU) No 1321/2014. 4. Where the continuing airworthiness management organisation subcontracts under its management system the service of an (several) organisation(s), this certificate remains valid subject to such organisation(s) fulfilling the applicable contractual obligations. 5. Subject to compliance with the conditions 1 to 4 above, this certificate shall remain valid for an unlimited duration unless the certificate has previously been surrendered, superseded, suspended or revoked. If this form is also used for air operator certificate (AOC) holders (air carriers licensed in accordance with Regulation (EC) No 1008/2008), the AOC number shall be added to the reference, in addition to the standard number, and condition No 5 shall be replaced with the following additional conditions: 6. This certificate does not constitute an authorisation to operate the types of aircraft referred to in condition No 1. The authorisation to operate the aircraft is the AOC. 7. Termination, suspension or revocation of the AOC of a air carrier licensed in accordance with Regulation (EC) No 1008/2008 automatically invalidates the present certificate in relation to the aircraft registrations specified in the AOC, unless otherwise explicitly stated by the competent authority. 8. Subject to compliance with the previous conditions, this certificate shall remain valid for an unlimited duration unless the certificate has previously been surrendered, superseded, suspended or revoked. Date of original issue: Signed: Date of this revision: Revision No: For the competent authority: [COMPETENT AUTHORITY OF THE MEMBER STATE (*)] Page ¦ of ¦ (*) Or EASA, if EASA is the competent authority. Text of image Page 2 of 2 CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATION TERMS OF APPROVAL Reference: [MEMBER STATE CODE (*)].CAMO.XXXX (Ref.: AOC XX.XXXX) Organisation: [COMPANY NAME AND ADDRESS] The terms of approval are limited to the scope of work contained in the approved CAME section CAME reference: Date of original issue: Signed: Date of last revision: Revision No: For the competent authority: [COMPETENT AUTHORITY OF THE MEMBER STATE (*)] EASA Form 14 Issue 5 (*) Or EASA, if EASA is the competent authority. (**) Delete for non-EU Member State or EASA. (***) Delete as appropriate if the organisation is not approved. Aircraft type/series/group Airworthiness review authorised Permits to fly authorised Subcontracted organisation(s) [YES/NO] (***) [YES/NO] (***) [YES/NO] (***) [YES/NO] (***) [YES/NO] (***) [YES/NO] (***) [YES/NO] (***) [YES/NO] (***) (*1) Regulation (EU) 2015/1018 of 29 June 2015 laying down a list classifying occurrences in civil aviation to be mandatorily reported according to Regulation (EU) No 376/2014 of the European Parliament and of the Council (OJ L 163, 30.6.2015, p. 1). (*2) Regulation (EU) 2015/1018 of 29 June 2015 laying down a list classifying occurrences in civil aviation to be mandatorily reported according to Regulation (EU) No 376/2014 of the European Parliament and of the Council (OJ L 163, 30.6.2015, p. 1). ANNEX VIII ANNEX Vd (Part-CAO) CONTENTS CAO.1 General SECTION A  ORGANISATION REQUIREMENTS CAO.A.010 Scope CAO.A.015 Application CAO.A.017 Means of compliance CAO.A.020 Terms of approval CAO.A.025 Combined airworthiness exposition CAO.A.030 Facilities CAO.A.035 Personnel requirements CAO.A.040 Certifying staff CAO.A.045 Airworthiness review staff CAO.A.050 Components, equipment and tools CAO.A.055 Maintenance data and work orders CAO.A.060 Maintenance standards CAO.A.065 Aircraft certificate of release to service CAO.A.070 Component certificate of release to service CAO.A.075 Continuing-airworthiness management CAO.A.080 Continuing-airworthiness management data CAO.A.085 Airworthiness review CAO.A.090 Record-keeping CAO.A.095 Privileges of the organisation CAO.A.100 Quality system and organisational review CAO.A.105 Changes to the organisation CAO.A.110 Continued validity CAO.A.115 Findings SECTION B  AUTHORITY REQUIREMENTS CAO.B.010 Scope CAO.B.015 Competent authority CAO.B.017 Means of compliance CAO.B.020 Record-keeping CAO.B.025 Mutual exchange of information CAO.B.030 Responsibilities CAO.B.035 Exemptions CAO.B.040 Application CAO.B.045 Initial approval CAO.B.050 Issue of approval CAO.B.055 Continuing oversight CAO.B.060 Findings CAO.B.065 Changes CAO.B.070 Suspension, limitation and revocation Appendix I  Combined airworthiness organisation (CAO) certificate CAO.1 General For the purpose of this Annex (Part-CAO): (1) the competent authority shall be: (a) for organisations having their principal place of business in a Member State, the authority designated by that Member State; (b) for organisations having their principal place of business in a third country, the Agency. (2) owner means the person responsible for the continuing airworthiness of the aircraft, including the following persons: (i) the registered owner of the aircraft; (ii) the lessee in the case of a leasing contract; (iii) the operator. SECTION A ORGANISATION REQUIREMENTS CAO.A.010 Scope This Annex establishes the requirements to be met by a combined airworthiness organisation (CAO) in order to be issued, upon application, an approval for the maintenance and continuing airworthiness management of aircraft and components for installation thereon, and to continue carrying out those activities, where such aircraft are not classified as complex motor-powered aircraft and are not listed in the air operator certificate of an air carrier licensed in accordance with Regulation (EC) No 1008/2008. CAO.A.015 Application CAOs shall apply for the issuance of, or change to, a CAO approval to the competent authority in a form and manner established by that authority. CAO.A.017 Means of compliance (a) Alternative means of compliance to the Accepted Means of Compliance adopted by the Agency may be used by an organisation to demonstrate compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts. (b) When an organisation wishes to use alternative means of compliance, it shall, prior to using it, provide the competent authority with a full description of those alternative means of compliance. That description shall include an assessment demonstrating compliance of alternative means of compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts. The organisation may use those alternative means of compliance subject to prior approval by the competent authority, and upon receipt of the notification as provided for in point CAO.B.017. CAO.A.020 Terms of approval (a) The CAO shall specify the approved scope of work in its combined airworthiness exposition (CAE), as provided for in point CAO.A.025. (1) For aeroplanes of more than 2 730 kg maximum take-off mass (MTOM) and for helicopters of more than 1 200 kg MTOM or certified for more than 4 occupants, the scope of work shall indicate the particular aircraft types. Changes to this scope of work shall be approved by the competent authority in accordance with point (a) of point CAO.A.105 and point (a) of point CAO.B.065. (2) For complete turbine engines, the scope of work shall indicate the engine manufacturer or group or series or type or the maintenance task(s). Changes to this scope of work shall be approved by the competent authority in accordance with point (a) of point CAO.A.105 and point (a) of point CAO.B.065. (3) A CAO which employs only one person for both planning and carrying out of all maintenance tasks cannot hold privileges for the maintenance of: (a) aeroplanes equipped with a turbine engine (in the case of aircraft-rated organisations); (b) helicopters equipped with a turbine engine or with more than one piston engine (in the case of aircraft-rated organisations); (c) complete piston engines of 450 HP and above (in the case of engine-rated organisations); and (d) complete turbine engines (in the case of engine-rated organisations). (4) For aircraft other than those mentioned in point (1), for components different from complete turbine engines and for non-destructive testing (NDT)-specialised services, the scope of work shall be controlled by the CAO in accordance with the procedure set out in point (a)(11) of point CAO.A.025. For maintenance of components different from complete engines, the scope of work shall be classified in accordance with the following system ratings: (i) C1: air conditioning and pressurisation; (ii) C2: auto flight; (iii) C3: communications and navigation; (iv) C4: doors and hatches; (v) C5: electrical power and lights; (vi) C6: equipment; (vii) C7: engine; (viii) C8: flight controls; (ix) C9: fuel; (x) C10: helicopter and rotors; (xi) C11: helicopter transmission; (xii) C12: hydraulic power; (xiii) C13: indicating and recording system; (xiv) C14: landing gear; (xv) C15: oxygen; (xvi) C16: propellers; (xvii) C17: pneumatic and vacuum systems; (xviii) C18: protection from ice/rain/fire; (xix) C19: windows; (xx) C20: structural; (xxi) C21: water ballast; and (xxii) C22: propulsion augmentation. Organisations obtaining an approval in accordance with this Annex on the basis of an existing organisation approval issued in accordance with Subpart G or Subpart F of Annex I (Part-M) or Annex II (Part-145) in accordance with paragraph 4 of Article 4, shall include in the scope of work all the necessary details to ensure that the privileges are identical to the ones included in the existing approval. (b) The CAO approval shall be issued on the basis of the template set out in Appendix I to this Annex. (c) A CAO may fabricate, in conformity with maintenance data, a restricted range of parts for use in the course of undergoing work within its own facilities, as indicated in their CAE. CAO.A.025 Combined airworthiness exposition (a) The CAO shall provide a manual containing at least the following information: (1) a statement signed by the accountable manager confirming that the organisation will at all times work in accordance with the requirements of this Annex and the CAE; (2) the CAE's scope of work; (3) the title(s) and name(s) of the person(s) referred to in points (a) and (b) of point CAO.A.035; (4) an organisation chart showing the chains of responsibility between the person(s) referred to in points (a) and (b) of CAO.A.035; (5) a list of certifying staff with their scope of approval, if such staff exist; (6) a list of staff responsible for the development and approval of aircraft maintenance programmes (AMPs) with their scope of approval, if such staff exist; (7) a list of airworthiness review staff with their scope of approval, if such staff exist; (8) a list of staff responsible for the issuance of permits to fly, if such staff exist; (9) a general description and location of the facilities; (10) procedures specifying how the CAO shall ensure compliance with the requirements of this Annex; (11) the CAE amendment procedure, as provided for in point (b) of point CAO.A.105. (b) The initial CAE shall be approved by the competent authority. (c) Amendments to the CAE shall be handled in accordance with point CAO.A.105. CAO.A.030 Facilities The CAO shall ensure that all necessary facilities, including adequate office accommodation are provided for it to be able to carry out all the planned work. In addition, where the scope of approval of the organisation includes maintenance activities, the CAO shall ensure that: (a) specialised workshops, hangars and bays provide adequate protection from contamination and the environment; (b) secure storage facilities are provided for components, equipment, tools and material, under conditions ensuring that unserviceable components and materials are segregated from all other components, material, equipment and tools, that the manufacturer's instructions for storage are complied with and that access to the storage facilities is restricted to authorised personnel. CAO.A.035 Personnel requirements (a) The CAO shall appoint an accountable manager, who shall have an authority for ensuring that all activities of the organisation can be financed so that those activities are carried out in accordance with the requirements of this Annex. (b) The accountable manager shall nominate a person or group of persons who shall be responsible for ensuring that the CAO is always in compliance with the requirements of this Annex. Those person(s) shall ultimately be responsible to the accountable manager. (c) All persons referred to in point (b) shall have the relevant knowledge, background and experience related to continuing airworthiness management or maintenance, as appropriate for their functions. (d) The CAO shall have sufficient appropriately qualified staff for it to be able to carry out the planned work. The CAO shall be entitled to use temporarily subcontracted staff. (e) The CAO shall assess and record the qualification of all personnel. (f) Personnel who carry out specialised tasks, such as welding, or non-destructive testing (NDT) inspection other than colour contrast inspections shall be qualified in accordance with an officially-recognised standard CAO.A.040 Certifying staff (a) Certifying staff shall comply with the requirements of Article 5. They shall only exercise their privileges to release maintenance if the CAO has ensured: (1) that these certifying staff meet the requirements of point (b) of point 66.A.20 of Annex III (Part-66) except when paragraph 6 of Article 5 refers to a national regulation of a Member State, in which case, they shall meet the requirements of such a regulation; (2) that these certifying staff have an adequate understanding of the relevant aircraft or aircraft component(s) to be maintained, or both, as well as of the organisation procedures required to perform such maintenance. (b) By derogation from point (a), in unforeseen circumstances where an aircraft is grounded at a location other than the main base where no appropriate certifying staff are available, the CAO contracted to provide maintenance support may issue a one-off certification authorisation, alternatively: (1) to one of their employees holding type qualifications for aircraft of similar technology, construction and systems; (2) to any person with no less than 3 years of maintenance experience and holding a valid ICAO aircraft maintenance licence rated for the aircraft type requiring certification, provided that there is no organisation approved in accordance with this Annex at that location and that the contracted CAO obtains and holds on file evidence of the experience and licence of that person. The issuance of a one-off certification authorisation shall be reported by the CAO to the competent authority within 7 days of the issuance. The CAO issuing the one-off certification authorisation shall ensure that any such maintenance that could affect flight safety is rechecked. (c) By derogation from point (a), the CAO may use certifying staff qualified in accordance with the following requirements when providing maintenance support to operators involved in commercial operations, subject to appropriate procedures to be approved as part of the CAE: (1) for a repetitive preflight airworthiness directive (AD) which specifically states that the flight crew may carry out such an AD, the CAO may issue a limited certifying-staff authorisation to the pilot-in-command on the basis of the flight crew licence held, provided that the CAO ensures that sufficient practical training has been carried out by the pilot-in-command so he/she can accomplish the AD to the required standard; (2) in the case of aircraft operating away from a supported location, the CAO may issue a limited certifying-staff authorisation to the pilot-in-command, on the basis of the flight crew licence held, provided that the organisation ensures that sufficient practical training has been carried out so that such a commander can accomplish the task to the required standard. (d) The CAO shall record the details concerning certifying staff and maintain an up-to-date list of all certifying staff, together with details on their scope of approval, as part of the organisation's exposition. CAO.A.045 Airworthiness review staff (a) In order for it to be approved to carry out airworthiness reviews and, if applicable, to issue permits to fly, a CAO shall have appropriate airworthiness review staff who shall comply with all of the following requirements: (1) they acquired experience in continuing airworthiness of at least 1 year for sailplanes and balloons and of at least 3 years for all other aircraft; (2) they hold an appropriate licence issued in accordance with Article 5 of this Regulation or an aeronautical degree or equivalent or experience in continuing airworthiness in addition to the referred to in point (1) of at least 2 years for sailplanes and balloons and at least 4 years for all other aircraft; (3) they acquired appropriate aeronautical-maintenance training. (b) Before the CAO issues an authorisation to an airworthiness review staff to perfom airworthiness review, the CAO shall nominate the person who will perform an airworthiness review of an aircraft under supervision of the competent authority or under the supervision of a person already authorised as airworthiness review staff of the CAO. If this supervision is satisfactory, the competent authority shall formally accept the staff to become airworthiness review staff. (c) The CAO shall ensure that its airworthiness review staff can demonstrate appropriate recent continuing airworthiness experience. (d) Each airworthiness review staff shall be identified in the CAE in a list that contains the airworthiness review authorisation referred in point (b). (e) The CAO shall maintain a record of all its airworthiness review staff, which shall include details of any appropriate qualification and a summary of relevant continuing airworthiness experience and training of the person concerned, as well as a copy of his or her authorisation. It shall retain that record for a period of at least 2 years after the date at which the person concerned no longer works for the CAO. CAO.A.050 Components, equipment and tools (a) The CAO shall: (1) hold the equipment and tools specified in the maintenance data provided for in point CAO.A.055, or verified equivalents as listed in the CAE, as necessary for day-to-day maintenance within the scope of the organisation's approval; (2) have a procedure to ensure that it has access to all other equipment and tools necessary to carry out its work, used only on an occasional basis, where needed. (b) The CAO shall ensure that the tools and equipment it uses are controlled and calibrated to an officially recognised standard. It shall keep records of such calibrations and the standards used and comply with point CAO.A.090. (c) The CAO shall inspect, classify and appropriately segregate all incoming components in accordance with points M.A.501 and M.A.504 of Annex I (Part-M) or with points ML.A.501 and ML.A.504 of Annex Vb (Part-ML), as applicable. CAO.A.055 Maintenance data and work orders (a) The CAO shall hold and use applicable current maintenance data specified in point M.A.401 of Annex I (Part-M) or in point ML.A.401 of Annex Vb (Part-ML), as applicable, in the performance of maintenance, including modifications and repairs. However, in the case of customer-provided maintenance data, it shall only be required to hold such data when the work is in progress. (b) Before the commencement of maintenance, a written work order shall be agreed between the CAO and the person or organisation requesting maintenance, in a manner that clearly establishes the maintenance to be carried out. CAO.A.060 Maintenance standards When performing maintenance, the CAO shall comply with all of the following requirements: (a) ensure that any person performing maintenance is qualified in accordance with the requirements of this Annex; (b) ensure that the area in which maintenance is carried out is well organised and clean (no dirt or contamination); (c) use the methods, techniques, standards and instructions specified in the maintenance data and work orders referred to in point CAO.A.055; (d) use the tools, equipment and material specified in point CAO.A.050; (e) ensure that maintenance is performed in accordance with any environmental limitations specified in the maintenance data referred to in point CAO.A.055; (f) ensure that proper facilities are used in case of inclement weather or lengthy maintenance; (g) ensure that the risk of multiple errors during maintenance and the risk of errors being repeated in identical maintenance tasks are minimised; (h) ensure that an error-capturing method is implemented after the performance of any critical maintenance task; (i) perform a general verification after completion of maintenance in order to ensure that the aircraft or component is clear of all tools, equipment and any extraneous parts and material and that all access panels removed have been refitted; (j) ensure that all maintenance performed is properly recorded and documented. CAO.A.065 Aircraft certificate of release to service At the completion of any aircraft maintenance carried out in accordance with this Annex, an aircraft CRS shall be issued in accordance with point M.A.801 of Annex I (Part-M) or point ML.A.801 of Annex Vb (Part-ML), as applicable. CAO.A.070 Component certificate of release to service (a) At the completion of all component maintenance in accordance with this Annex, a component CRS shall be issued in accordance with point M.A.802 of Annex I (Part-M) or point ML.A.802 of Annex Vb (Part-ML), as applicable. An EASA Form 1 shall be issued in accordance with Appendix II to Annex I (Part-M), except as provided for in points (b) or (d) of point M.A.502 of Annex I (Part-M) and point ML.A.502 of Annex Vb (Part-ML) and for components fabricated in accordance with point (c) of point CAO.A.020. (b) The EASA Form 1 referred to in point (a) may be generated from a computer database. CAO.A.075 Continuing airworthiness management (a) All continuing airworthiness management shall be carried out in accordance with the requirements of Subpart C of Annex I (Part-M) or Subpart C of Annex Vb (Part-ML), as applicable. (b) For every aircraft managed, the CAO shall: (1) develop and control the AMP for the aircraft managed and: (i) in the case of aircraft complying with Annex Vb (Part-ML), approve the AMP and its amendments, or (ii) in the case of aircraft complying with Annex I (Part-M), present the AMP and its amendments to the competent authority for approval, unless the approval is covered by an indirect approval procedure in accordance with point (c) of point M.A.302 of Annex I (Part-M); (2) provide a copy of the AMP to the owner; (3) ensure that data used for any modification and repairs complies with points M.A.304 or ML.A.304, as applicable; (4) ensure that all maintenance is performed in accordance with the AMP and released in accordance with Section A, Subpart H of Annex I (Part-M), Section A of Annex II (Part-145) or Section A, Subpart H of Annex Vb (Part-ML), as applicable; (5) ensure that all applicable ADs and all operational directives with a continuing airworthiness impact are implemented; (6) ensure that all defects discovered during maintenance or reported are corrected by an appropriately approved maintenance organisation or by independent certifying staff; (7) ensure that the aircraft is brought for maintenance to an appropriately approved organisation or to independent certifying staff, whenever necessary; (8) coordinate the scheduled maintenance, application of ADs, replacement of service-life-limited parts and component inspection in order to ensure the work is carried out properly; (9) manage and archive all continuing-airworthiness records and, if applicable, the aircraft technical log; (10) ensure that the mass-and-balance statement reflects the current status of the aircraft. CAO.A.080 Continuing airworthiness management data The CAO shall hold and use applicable current maintenance data specified in point M.A.401 of Annex I (Part-M) or point ML.A.401 of Annex Vb (Part-ML), as applicable, for the performance of the continuing airworthiness management tasks referred to in points CAMO.A.315 and CAO.A.075, respectively. This data may be provided by the owner, subject to an contract as referred in points (h)(2), (i)(1), (e) or (f) of point M.A.201, in which case the CAO only needs to hold such data for the duration of the contract, unless where it is to retain the data pursuant to point (b) of point CAO.A.090. CAO.A.085 Airworthiness review The CAO shall perform any airworthiness reviews in accordance with point M.A.903 of Annex I (Part-M) or point ML.A.903 of Annex Vb (Part-ML), as applicable. CAO.A.090 Record-keeping (a) The CAO shall retain the following records: (1) the maintenance records necessary to demonstrate that all requirements of this Annex have been met for the issuance of the CRS, including the subcontractor's release documents; the CAO shall provide a copy of each CRS to the owner of the aircraft, together with a copy of any specific repair or modification data used for the repairs or modifications carried out; (2) the continuing airworthiness management records required by any of the following: (i) point M.A.305 and, if applicable, point M.A.306 of Annex I (Part-M); (ii) point ML.A.305 of Annex Vb (Part-ML); (3) where the CAO has the privilege referred to in point (c) of point CAO.A.095, it shall retain a copy of each airworthiness review certificate (ARC) issued in accordance with point (a) of point ML.A.901 of Annex Vb (Part-ML) and recommendation issued or, as applicable, extended, together with all supporting documents; (4) where the CAO has the privilege referred to in point (d) of point CAO.A.095, it shall retain a copy of each permit to fly issued in accordance with point 21.A.729 of Annex I (Part-21) to Regulation (EU) No 748/2012. (b) The CAO shall retain a copy of the records described in point (a)(1), and any associated maintenance data, for a period of 3 years from the date at which it released to service the aircraft or aircraft component to which the work relates. (c) The CAO shall retain a copy of the records referred to in points (a)(2) to (a)(4) for a period of 2 years from the date at which the aircraft has been permanently withdrawn from service. (d) All records shall be stored in a manner that ensures protection from damage, alteration and theft. (e) All computer hardware used for backup of the maintenance records shall be stored in a different location from that containing those data and in an environment that ensures that they remain in good condition. (f) Where the continuing airworthiness management of an aircraft is transferred to another organisation or person, all the records retained under points (a)(2) to (a)(4) shall be transferred to that organisation or person. From the moment of the transfer, points (b) and (c) shall apply to that organisation or person. (g) Where the CAO terminates its operation, all retained records shall be transferred as follows: (1) the records referred to in point (a)(1) shall be transferred to the last owner or customer of the respective aircraft or component or shall be stored as specified by the competent authority; (2) the records referred to in point (a)(2) to (a)(4) shall be transferred to the owner of the aircraft. CAO.A.095 Privileges of the organisation The CAO shall have the following privileges: (a) Maintenance (1) Maintain any aircraft or component for which it is approved at the locations specified in the approval certificate and the CAE. (2) Arrange for the performance of specialised services at another organisation appropriately qualified under the control of the CAO, in accordance with the appropriate procedures set out in the CAE and approved by the competent authority. (3) Maintain any aircraft or component for which it is approved at any location, where the need of such maintenance arises either from the unserviceability of the aircraft or the need for supporting occasional maintenance, in accordance with the conditions specified in the CAE. (4) Issue certificates of release to service upon completion of maintenance, in accordance with point CAO.A.065 or CAO.A.070. (b) Continuing airworthiness management (1) Manage the continuing airworthiness of any aircraft for which it is approved. (2) Approve the AMP, in accordance with point (b)(2) of point ML.A.302, for aircraft managed in accordance with Annex Vb (Part-ML). (3) Carry out limited continuing airworthiness tasks with any contracted organisation working under their quality system, as listed on the approval certificate. (4) Extend, in accordance with point (f) of point M.A.901 of Annex I (Part-M) or point (c) of point ML.A.901 of Annex Vb (Part-ML), an ARC that has been issued by the competent authority, another CAO or a CAMO. (c) Airworthiness review: (1) A CAO with its principal place of business in one of the Member States, the approval of which includes the privileges referred to in point (b), may be approved to carry out airworthiness reviews in accordance with point M.A.901 of Annex I (Part-M) or point ML.A.903 of Annex Vb (Part-ML), as applicable, and: (i) issue the related ARC or recommendation for the issuance of the ARC; (ii) extend the validity of an existing ARC. (2) A CAO with its principal place of business in one of the Member States, the approval of which includes the privileges referred to in point (a), may be approved to carry out airworthiness reviews in accordance with point ML.A.903 of Annex Vb (Part-ML) and issue the related ARC. (d) Permit to fly A CAO with its principal place of business in one of the Member States, the approval of which includes the privileges referred to in point (c), may be approved to issue a permit to fly in accordance with point (d) of point 21.A.711 of Annex I (Part-21) to Regulation (EU) No 748/2012 for those aircraft for which it can issue the ARC when it attests conformity with the approved flight conditions, in accordance with an adequate procedure provided for in the CAE. (e) A CAO may be approved for one or more privileges. CAO.A.100 Quality system and organisational review (a) To ensure that the CAO continues to meet the requirements of this Annex, this organisation shall establish a quality system and designate a quality manager. (b) The quality system shall monitor the carrying out of the activities of the organisation covered by this Annex. It shall monitor in particular: (1) that all those activities are performed in accordance with the approved procedures; (2) that all contracted maintenance tasks are carried out in accordance with the contract; (3) that the organisation continues to comply with the requirements of this Annex. (c) The records of that monitoring shall be retained for at least the previous 2 years. (d) Where the organisation holding a CAO approval is additionally approved in accordance with an Annex other than this Annex, the quality system may be combined with that required by the other Annex. (e) A CAO shall be considered as a small CAO when one of the following condition is met: (1) The scope of the CAO does only contain aircraft covered by Part-ML. (2) The CAO does not exceed 10 full-time equivalent staff involved in maintenance. (3) The CAO does not exceed 5 full-time equivalent staff involved in continuing airworthiness management. (f) In the case of a small CAO, the quality system may be replaced by regular organisational reviews, subject to the approval of the competent authority. In that case, the CAO shall not contract continuing airworthiness management tasks to other parties. CAO.A.105 Changes to the organisation (a) In order to enable the competent authority to determine continued compliance with this Part, the approved maintenance organisation shall notify it of any proposal to carry out any of the following changes, before such changes take place: (1) changes affecting the information contained in the approval certificate laid down in Appendix I and the terms of approval of this Annex; (2) changes of the persons referred to in points CAO.A.035(a) and (b); (3) changes in the aircraft types covered by the scope of work referred to in point (a)(1) of point CAO.A.020 in the case of aeroplanes of more than 2 730 kg maximum take-off mass (MTOM) and in the case of helicopters of more than 1 200 kg MTOM or certified for more than 4 occupants; (4) changes in the scope of work referred to in point (a)(2) of CAO.A.020 in the case of complete turbine engines; (5) changes in the control procedure set out in point (b) of this point. (b) Any other changes in locations, facilities, equipment, tools, material, procedures, scope of work and staff shall be controlled by the CAO through a control procedure provided for in the CAE. The CAO shall submit a description of those changes and the corresponding CAE amendments to the competent authority within 15 days from the day on which the change took place. CAO.A.110 Continued validity (a) An approval shall be issued for an unlimited duration and shall remain valid subject to: (1) the organisation remaining in compliance with the requirements of this Annex, in particular how the findings are handled in accordance with point CAO.A.115; (2) the competent authority being granted access to the organisation to determine continued compliance with the requirements of this Annex; (3) the competent authority not having surrendered or revoked the approval. (b) Upon surrender or revocation of the approval, the organisation shall return the approval certificate to the competent authority. CAO.A.115 Findings (a) A Level 1 finding is any significant non-compliance with Part-CAO requirements which lowers the safety standard and seriously hazards flight safety. (b) A Level 2 finding is any non-compliance with the Part-CAO requirements which may lower the safety standard and possibly hazard flight safety. (c) After receiving a notification of a finding in accordance with point CAO.B.060, the CAO shall adopt a corrective action plan and demonstrate to the satisfaction of the competent authority that it has taken the necessary corrective action to address the finding within the time period set by that authority. SECTION B AUTHORITY REQUIREMENTS CAO.B.010 Scope This Section establishes the administrative requirements to be met by the competent authorities in connection to the requirements for organisations set out in Section A. CAO.B.017 Means of compliance (a) The Agency shall develop Acceptable Means of Compliance (AMC ) that may be used to demonstrate compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts. (b) Alternative means of compliance may be used to demonstrate compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts (c) The competent authority shall establish a system to consistently evaluate that all alternative means of compliance used by organisations under its oversight allow for the establishment of compliance with Regulation (EU) No 2018/1139 and its delegated and implementing acts. (d) The competent authority shall evaluate all alternative means of compliance proposed by an organisation in accordance with point CAO.A.017 by analysing the documentation provided and, if considered necessary, conducting an inspection of the organisation. When the competent authority finds that the alternative means of compliance are in accordance with Regulation (EU) 2018/1139 and its delegated and implementing acts, it shall without undue delay: (1) notify the applicant that the alternative means of compliance may be used and, if applicable, amend the approval or certificate of the applicant accordingly; (2) notify the Agency of their content, including copies of all relevant documentation. CAO.B.020 Record-keeping (a) The competent authority shall establish a system of record-keeping that allows adequate traceability of the process to keep the records for issuing, continuing, changing, suspending or revoking each issued certificate. (b) The records of the competent authority for the oversight of organisations approved in accordance with this Annex shall include, as a minimum: (1) the application for an organisation approval; (2) the organisation approval certificate, including any changes thereto; (3) a copy of the audit programme of the organisation, listing the dates at which audits were carried out and when they are due; (4) the continuing-oversight records, including all audit records, as provide for in point CAO.B.055; (5) all findings, actions required to close the findings and recommendations; (6) copies of all relevant correspondence with the organisation; (7) details of any exemption in accordance with point CAO.B.035 and enforcement actions; (8) any report from other competent authorities relating to the oversight of the organisation; (9) CAE and its amendments; (10) copies of any other document approved by the competent authority. (c) The retention period for the records listed under point (b) shall be at least 5 years. (d) All records shall be made available to the competent authority of another Member State or the Agency, upon request. CAO.B.025 Mutual exchange of information (a) Where necessary for the performance of their tasks under this Regulation, the competent authorities shall exchange information. (b) In the case of a potential safety threat involving several Member States, the competent authorities concerned shall assist each other in carrying out the necessary oversight action. CAO.B.030 Responsibilities The competent authority shall conduct the necessary inspections and investigations in order to verify and ensure that the organisations for which it is responsible in accordance with point CAO.1 meets the requirements of Section A of this Annex. CAO.B.035 Exemptions Where a Member State grants an exemption from the requirements of this Annex in accordance with paragraph 2 of Article 71 of Regulation (EU) 2018/1139, the competent authority shall record the exemption. It shall retain those records as provided for in point (b)(6) of point CAO.B.020. CAO.B.040 Application Where facilities of the CAO are located in more than one Member State, the initial certification procedure and continued oversight of the approval shall be carried out in cooperation with the competent authorities designated by the Member States in whose territory the other facilities are located. CAO.B.045 Initial certification procedure (a) Where it has been established that the organisation meets the requirements laid down in points (a) and (b) of CAO.A.035, the competent authority shall formally notify the applicant about the acceptance of the personnel. (b) The competent authority shall ensure that the procedures specified in the CAE comply with Section A, and that the accountable manager has signed the commitment statement referred to in point (a)(1) of CAO.A.025. (c) The competent authority shall verify that the organisation complies with Section A. (d) The competent authority shall convene a meeting with the accountable manager at least once during the investigation for approval to ensure that he or she fully understand the significance of the approval and the statement referred to in point (a)(1) of CAO.A.025 (e) All findings in accordance with point CAO.B.060 shall be confirmed in writing to the applicant organisation. (g) Before issuing the approval the competent authority shall close all be findings after the organisation has corrected them. (h) By derogation from points (a) to (g) and from point (a) of point CAO.B.50, for organisations applying for a an approval in accordance with this Annex on the basis of an existing organisation approval issued in accordance with Subpart F or Subpart G of Annex I (Part-M) or Annex II (Part-145), in accordance with point (4) of Article 4, the competent authority shall: (1) issue an approval in accordance with this Annex using the EASA Form 3-CAO laid down in Appendix I to this Annex; (2) within 2 years from the date at which it issued the approval referred to in point (1), verify that the organisation concerned complies with the requirements of this Annex for the privileges held. CAO.B.050 Issuance of the initial certificate (a) Where the competent authority has established that the applicant complies with CAO.B.45, it shall issue the certificate, using the EASA Form 3-CAO template laid down in Appendix I and specifying the terms of approval. (b) The competent authority shall include the reference number of the CAO as specified in the EASA Form 3-CAO template laid down in Appendix I. CAO.B.055 Continuing oversight (a) The competent authority shall establish and keep up-to-date, an oversight programme, specifying all CAOs to which it has issued a certificate and the dates at which it has audited and is scheduled to audit those CAOs. (b) The competent authority shall audit, at, periods not exceeding 24 months each CAO to which it has issued an approval. Those audits shall concentrate, in particular, on the changes to the organisation notified to it in accordance with the procedure specified in point (b) of point CAO.A.105. (c) A relevant sample of the aircraft managed by the CAO, if the organisation is approved to do so, shall be surveyed at every 24-month period. The size of the sample shall be decided by the competent authority based on the result of prior audits and earlier product surveys. (d) The competent authority shall confirm in writing any finding during those audits to the CAO. (e) The competent authority shall record any findings during those audits, any actions required to close the findings and any recommendations issued. (f) The competent authority shall convey a meeting with the accountable manager of the CAO at least once every 24 months. CAO.B.060 Findings (a) When during audits or by any other means, evidence is found showing non-compliance to the Part-CAO requirements, the competent authority shall take the following actions: (1) for Level 1 findings, immediate action shall be taken by the competent authority to revoke, limit or suspend in whole or in part, depending upon the extent of the Level 1 finding, the CAO approval, until successful corrective action has been taken by the organisation; and (2) for Level 2 findings, the competent authority shall grant a corrective action period of no more than 3 months, appropriate to the nature of the finding  in certain circumstances, at the end of this first period and subject to the nature of the finding, the competent authority can extend this 3-month period subject to a satisfactory corrective action plan. (b) Action shall be taken by the competent authority to suspend in whole or in part the approval in case of failure to comply within the timescale set out by the competent authority. CAO.B.065 Changes (a) Upon receiving an application for a change in accordance with point (a) of point CAO.A.105, the competent authority shall verify the organisation's compliance with the applicable requirements before issuing the approval of the change. (b) The competent authority may indicate the conditions under which the CAO shall operate during the change unless the competent authority determines that the organisation's certificate shall be suspended because of the nature or extent of the changes. (c) For changes not requiring prior approval, the competent authority shall assess during the oversight activities that the CAO complies with the approved control procedure provided for in point (b) of point CAO.A.105 and complies with the applicable requirements. CAO.B.070 Suspension, limitation and revocation The competent authority shall: (a) suspend an approval on reasonable grounds in the case of a potential safety threat; or (b) suspend, revoke or limit an approval pursuant to point CAO.B.060. Appendix I Combined airworthiness organisation (CAO) certificate  EASA Form 3-CAO (a) Within the approval class(es) and rating(s) established by the competent authority, the scope of work specified in the CAE defines the exact limits of approval. It is therefore essential that the approval class(es) and rating(s) and the organisations scope of work are matching. (b) An aircraft rating, in relation to the maintenance privileges, means that the CAO may carry out maintenance on the aircraft and any component (including engines), in accordance with aircraft maintenance data or, if agreed by the competent authority, in accordance with component maintenance data, only whilst such components are fitted to the aircraft. Nevertheless, such aircraft-rated CAO may temporarily remove a component for maintenance in order to improve access to that component except when such removal creates the need for additional maintenance not eligible for the requirements of point (b). This will be subject to a control procedure in the CAE to be approved by the competent authority. (c) An engine rating (turbine, piston or electrical) means that the CAO may carry out maintenance on the uninstalled engine and engine components, in accordance with engine maintenance data or, if agreed by the competent authority, in accordance with component maintenance data, only whilst such components are fitted to the engine. Nevertheless, such engine-rated CAO may temporarily remove a component for maintenance in order to improve access to that component except when such removal creates the need for additional maintenance not eligible for the requirements of point (c). An engine-rated CAO may also carry out maintenance on an installed engine during base and line maintenance subject to a control procedure in the CAE to be approved by the competent authority. (d) A component rating (other-than-complete engines) means that the CAO may carry out maintenance on uninstalled components (excluding complete engines) intended for fitment to the aircraft or engine. This CAO may also carry out maintenance on an installed component (other-than-complete engines) during base and line maintenance or at an engine maintenance facility subject to a control procedure in the CAE to be approved by the competent authority. (e) An non-destructive testing (NDT) rating is a self-contained rating not necessarily related to a specific aircraft, engine or other component. The NDT rating is only necessary for a CAO that carries out NDT as a particular task for another organisation. A CAO approved with an aircraft, engine or component rating may carry out NDT on products they are maintaining subject to the CAE containing NDT procedures, without the need for an NDT rating. Text of image Page 1 of 2 [MEMBER STATE (*)] A Member State of the European Union (**) COMBINED AIRWORTHINESS ORGANISATION CERTIFICATE Reference: [MEMBER STATE CODE (*)].CAO.[XXXX] Pursuant to Regulation (EU) 2018/1139 of the European Parliament and of the Council of 4 July 2018 on common rules in the field of civil aviation and establishing a European Union Aviation Safety Agency and to Regulation (EU) No 1321/2014 and subject to the conditions specified below, the [COMPETENT AUTHORITY OF THE MEMBER STATE (*)] hereby certifies: [COMPANY NAME AND ADDRESS] as a combined airworthiness organisation in compliance with Section A of Annex Vd (Part-CAO) to Regulation (EU) No 1321/2014. CONDITIONS: (a) this approval is limited to that specified in the terms of approval attached, and in the Scope of work Section of the approved combined airworthiness exposition, as referred to in Section A of Annex Vd (Part-CAO) to Regulation (EU) No 1321/2014; and (b) this approval requires compliance with the procedures specified in the approved combined airworthiness exposition; and (c) this approval is valid whilst the approved combined airworthiness organisation remains in compliance with Annex Vd (Part-CAO) to Regulation (EU) No 1321/2014; and (d) where the approved combined airworthiness organisation contracts out, under their quality system, the service of one or several organisations, this approval remains valid subject to such organisation(s) fulfilling applicable contractual obligations; and (e) subject to compliance with the foregoing conditions, this approval shall remain valid for an unlimited duration unless the approval has previously been surrendered, superseded, suspended or revoked. Date of original issue of the approval certificate: Date of this revision of the approval certificate: Revision No: Signed: For the competent authority: [COMPETENT AUTHORITY OF THE MEMBER STATE (*)] (*) Or EASA if EASA is the competent authority. (**) Delete for non-EU Member States or EASA. EASA Form 3-CAO, Issue 1. Text of image Page 2 of 2 COMBINED AIRWORTHINESS ORGANISATION TERMS OF APPROVAL Reference: [MEMBER STATE CODE (*)].CAO.XXXX Organisation: [COMPANY NAME AND ADDRESS] CLASS RATING PRIVILEGES (***) AIRCRAFT (**) Aeroplanes  other-than-complex motor-powered aircraft (**) Maintenance Continuing-airworthiness management Airworthiness review Permit to fly Aeroplanes up to 2 730 kg maximum take-off mass (MTOM) (**) Maintenance Continuing airworthiness management Airworthiness review Permit to fly Helicopters  other-than-complex motor-powered aircraft (**) Maintenance Continuing airworthiness management Airworthiness review Permit to fly Helicopters up to 1 200 kg MTOM, certified for a maximum of up to 4 occupants (**) Maintenance Continuing airworthiness management Airworthiness review Permit to fly Airships (**) Maintenance Continuing airworthiness management Airworthiness review Permit to fly Balloons (**) Maintenance Continuing airworthiness management Airworthiness review Permit to fly Sailplanes (**) Maintenance Continuing airworthiness management Airworthiness review Permit to fly COMPONENTS (**) Complete turbine engines (**) Maintenance Complete piston engines (**) Electrical engines (**) Components other than complete engines (**) SPECIALISED SERVICES (**) Non-destructive testing (NDT) (**) NDT Specify the particular NDT methods Text of image These terms of approval are limited to the products, parts and appliances, and to the activities specified in the Scope of work Section of the approved combined airworthiness exposition, Combined-airworthiness exposition reference: Date of original issue of the exposition: Date of last revision approved: Revision No: Signed: For the competent authority:[COMPETENT AUTHORITY OF THE MEMBER STATE (*)] (*) Or EASA if EASA is the competent authority. (**) Delete as appropriate if the organisation is not approved. (***) Complete as appropriate. EASA Form 3-CAO, Issue 1 LIMITATIONS (to be included only for organisations rated for aeroplanes, helicopters or complete engines, if they only have one person planning and performing all maintenance tasks) The following maintenance is excluded from the scope of work (***):  maintenance on aeroplanes equipped with a turbine engine;  maintenance on helicopters equipped with a turbine engine or with more than one piston engine; and  maintenance on complete piston engines of 450 HP and above, and on complete turbine engines. List of organisation(s) working under a quality system (***)